


Exhibit 10.37

 

 

BUILDING LOAN AGREEMENT

 

Dated as of September 11, 2012

 

BY AND AMONG

 

GSB NMTC INVESTOR LLC,
a Delaware limited liability company
(“Administrative Agent”)

 

and

 

NCIF NEW MARKETS CAPITAL FUND IX CDE, LLC,
a Delaware limited liability company
(“NCIF Lender”)

 

and

 

CARVER CDC — SUBSIDIARY CDE 21, LLC,
a Delaware limited liability company
(“Carver Lender”)

 

and

 

BACDE NMTC FUND 4, LLC,
a Delaware limited liability company
(“BA Lender”)

 

and

 

GSNMF SUB-CDE 2 LLC,
a Delaware limited liability company
(“GS Lender”, and together with NCIF Lender, Carver Lender and BA Lender,
“Lenders” and each a “Lender”)

 

and

 

TEACHERS VILLAGE PROJECT A QALICB URBAN RENEWAL ENTITY, LLC,
a New Jersey limited liability company
(“Borrower”)

 

 

“Administrative Agent’s Counsel”:

Jones Day

 

222 East 41st Street

 

New York, New York 10017

 

Attn: Aviva Yakren, Esq.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

PARTICULAR TERMS AND DEFINITIONS

2

 

 

 

ARTICLE II

ADVANCES OF THE LOANS

20

 

 

 

ARTICLE III

CONDITIONS PRECEDENT TO ADMINISTRATIVE AGENT’S OBLIGATION TO APPROVE THE MAKING
OF THE INITIAL RELEASE

25

 

 

 

ARTICLE IV

CONDITIONS PRECEDENT TO ADMINISTRATIVE AGENT’S OBLIGATIONS TO APPROVE THE
RELEASES OF THE PROCEEDS FROM THE DISBURSEMENT FUND AFTER THE INITIAL RELEASE

32

 

 

 

ARTICLE V

BORROWER’S REPRESENTATIONS, WARRANTIES AND COVENANTS

38

 

 

 

ARTICLE VI

EVENTS OF DEFAULT AND REMEDIES

53

 

 

 

ARTICLE VII

GENERAL CONDITIONS

59

 

 

 

ARTICLE VIII

PARTICULAR PROVISIONS

71

 

 

 

ARTICLE IX

ADMINISTRATIVE AGENT AND LENDER

77

 

 

 

ARTICLE X

NEW MARKETS TAX CREDITS PROVISIONS

86

 

i

--------------------------------------------------------------------------------


 

Recitals

 

WHEREAS, on the date hereof, GS Halsey 2 NMTC Investment Fund LLC, a Delaware
limited liability company (the “Investment Fund”) will make an equity investment
in the (a) NCIF Lender in the amount of $10,000,000 (the “NCIF Equity
Investment”), (b) Carver Lender in the amount of $12,500,000 (the “Carver Equity
Investment”), (c) BA Lender in the amount of $10,000,000 (the “BA Equity
Investment”), and (d) GS Lender in the amount of $8,500,000 (the “GS Equity
Investment”), each of which shall be designated as a “qualified equity
investment” or “QEI”) under Section 45D of the Internal Revenue Code of 1986, as
amended, or corresponding provisions of subsequent superseding federal revenue
laws (the “Code”), in exchange for an equity interests therein; and

 

WHEREAS, each Lender is a “qualified community development entity” formed for
the purpose of serving or providing investment capital for low-income
communities or low-income persons (as such terms are defined for the purposes of
Section 45D of the Code, consistent with the requirements of Section 45D of the
Code); and

 

WHEREAS, in order to finance the development of the Projects (as hereinafter
defined) the Lenders have determined to provide certain financing for the
Projects, by using a new markets tax credit structure, as permitted by the Code;
and

 

WHEREAS, the Lenders have agreed to provide the Loans (as hereinafter defined)
to the Borrower, from the proceeds of the QEIs, to finance the costs of
Borrower’s construction of the Improvements (as hereinafter defined); and

 

WHEREAS, a portion of each of the Notes (as hereinafter defined) shall be
advanced to Borrower pursuant to the terms hereof to finance the Projects;

 

WHEREAS, the Borrower is expected to constitute a “qualified active low-income
community business” as that term is defined in Section 45D of the Code (a
“QALICB”); and

 

WHEREAS, each Lender intends to fulfill its purpose by making the Loans, each of
which is intended to constitute a “qualified low income community investment” as
that term is defined under Code Section 45D(d) and Treasury Regulations Section
1.45D-1(d) (a “QLICI”); and

 

WHEREAS, to evidence the Loans, Borrower has executed and delivered to the
Lenders, respectively, the Notes; and

 

WHEREAS, the Notes are secured by the Mortgages (as hereinafter defined); and

 

WHEREAS, each Lender has agreed to make the Loans to Borrower, and the
Administrative Agent has agreed to act as administrative agent for the benefit
of the Lenders with respect to the Loans, upon and subject to all of the terms,
conditions, covenants and agreements of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and agreements
hereinafter contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE I

 

PARTICULAR TERMS AND DEFINITIONS

 

1.1.                            As used in this Building Loan Agreement (this
“Agreement”), the following terms shall have the respective meanings indicated
opposite each of them:

 

“ADA Indemnification Agreement”

—

ADA Indemnification Agreement, dated the date hereof, made by Borrower to
Administrative Agent and Lenders, and any future amendments or modifications
thereof.

 

 

 

“Administrative Agent”

—

Has the meaning given to such term on the cover page of this Agreement, and any
successors thereof pursuant to the terms of this Agreement.

 

 

 

“Administrative Agent’s Counsel”

—

Has the meaning given to such term on the cover page of this Agreement.

 

 

 

“Affiliate”

—

With respect to any specified Person, any other Person who has Control over such
specified Person.

 

 

 

“Agent Affiliates”

—

As such term is defined in Section 7.1(p)(iii) hereto.

 

 

 

“Agreement”

—

Defined in Section 1.1 above.

 

 

 

“Aggregate Change Order Amount”

—

With respect to Project 1, $320,000; with respect to Project 2, $830,000; and
with respect to Project 3, $620,000. (Such amounts are the aggregate amounts
permitted under the Loans and/or under the Direct Loan.)

 

 

 

“Allocatees”

—

Collectively, the NCIF Allocatee, the Carver Allocatee, the BA Allocatee and the
GS Allocatee.

 

 

 

“Allocation Agreements”

—

Collectively, the NCIF Allocation Agreement, the Carver Allocation Agreement,
the BA Allocation Agreement and the GS Allocation Agreement.

 

 

 

“Anti-Terrorism Laws”

—

Defined in Section 5.1(bb) hereof.

 

 

 

“Assignments of Contracts”

—

That certain Assignment of Contracts and Permits by Borrower in favor of
Administrative Agent and the Lenders.

 

2

--------------------------------------------------------------------------------


 

“Available Net Cash Flow”

—

Defined in Section 8.6 hereof.

 

 

 

“BA Allocatee”

—

Building America CDE Inc., a Delaware corporation.

 

 

 

“BA Allocation Agreement”

—

That certain Allocation Agreement by and between BA Allocatee, BA Lender (as
well as other subsidiaries of BA Allocatee), and the CDFI Fund, effective April
3, 2012, as amended from time to time.

 

 

 

“BA Asset Management Fee”

—

As such term is defined in Section 8.5 hereof.

 

 

 

“BA Audit and Tax Fee”

—

As such term is defined in Section 8.5 hereof.

 

 

 

“BA CDE Account”

—

As such term is defined in Section 8.5 hereof.

 

 

 

“BA Equity Investment”

—

As such term is defined in the Recitals to this Agreement.

 

 

 

“BA Loan Servicing Fee”

—

As such term is defined in Section 8.5 hereof.

 

 

 

“Benefitted Persons”

—

As such term is defined in Section 7.16 hereof.

 

 

 

“Borrower”

—

Has the meaning given to such term on the cover page of this Agreement.

 

 

 

“Borrower’s Architect”

—

Richard Meier & Partners Architects LLP.

 

 

 

“Borrower’s Equity”

—

That portion of the Project Cost Statement for Hard Costs and Soft Costs to be
funded by Borrower in the amount of $4,448,170 in advance of the Initial Release
(or simultaneously with the funding of each Requisition).

 

 

 

“Budget” or “Budgets”

—

Collectively or individually, as applicable, the Project 1 Budget, the Project 2
Budget and the Project 3 Budget.

 

 

 

“Business Day”

—

A day other than a Saturday, Sunday or legal holiday for commercial banks in New
York, New York.

 

 

 

“Carver Allocatee”

—

Carver Community Development Corporation, a Delaware corporation.

 

 

 

“Carver Allocation Agreement”

—

That certain Allocation Agreement by and between Carver Allocatee, Carver Lender
(as well as other subsidiaries of Carver Allocatee), and the

 

3

--------------------------------------------------------------------------------


 

 

 

CDFI Fund, effective May 6, 2009, as amended from time to time.

 

 

 

“Carver Equity Investment”

—

As such term is defined in the Recitals to this Agreement.

 

 

 

“Carver Asset Management Fee”

—

As such term is defined in Section 8.3 hereof.

 

 

 

“Carver Audit and Tax Fee”

—

As such term is defined in Section 8.3 hereof.

 

 

 

“Carver CDE Account”

—

As such term is defined in Section 8.3 hereof.

 

 

 

“CDE Expenses”

—

All costs and expenses incurred by, or on behalf of, the Lenders or their
respective managing members from time to time on account of, or in connection
with, the administration of the Loans and the Loan Documents and/or the
operation, oversight and management of the investment and business activities of
the Lenders, including, but not limited to: (i) fees for bookkeeping,
accounting, and other similar services relating to the affairs of the Lenders
(including, without limitation, the annual audit and tax return preparation, the
preparation of annual and interim Financial Statements, and the preparation and
submission of reports to the Lenders’ respective members, the Investment Fund
and/or the CDFI Fund), (ii) any program participation fee that may be charged by
the CDFI Fund, (iii) any local, state or federal taxes or other annual filing or
reporting fees, charges or expenses (including, without limitation, any income,
withholding or gross receipts tax imposed on the Lenders as a result of the
Loans), (iv) annual asset management or compliance fees in the amounts reflected
in the Projections, (v) any third party fees and expenses incurred outside of
the ordinary course of business, such as the exercise of remedies in the case of
an Event of Default hereunder.

 

 

 

“CDFI Fund”

—

The Community Development Financial Institutions Fund, an agency of the United
States Treasury Department.

 

 

 

“Census Tract”

—

Census tract number 34013008100, which as of the date hereof is a Low-Income
Community

 

4

--------------------------------------------------------------------------------


 

 

 

within the meaning of Section 45D of the Code.

 

 

 

“Change Order”

—

Any modification or amendment to the Plans, General Contract or Major
Subcontracts.

 

 

 

“Change Order Amount”

—

$150,000. (Such amount is the aggregate amount permitted under the Loans and/or
under the Direct Loan.)

 

 

 

“City”

—

The City of Newark, a municipal corporation in the County of Essex, State of New
Jersey.

 

 

 

“Code”

—

Has the meaning given to such term in the Recitals of this Agreement.

 

 

 

“Community Benefits Agreement”

—

The Community Benefits Agreement, dated as of the date hereof, among the Lenders
and the Borrower.

 

 

 

“Completion Date”

—

September 11, 2014, TIME BEING OF THE ESSENCE.

 

 

 

“Construction Consultant”

—

Hillmann Consulting, LLC, or other person or firm designated by Administrative
Agent with the consent of the Lenders.

 

 

 

“Control”

—

When used with respect to any Person, the power to direct the day to day
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities or other beneficial interests, by contract or
otherwise, and the terms “controlling,” “controlled by” and “under common
control with” shall have the meanings correlative therewith.

 

 

 

“Control Agreements”

—

Collectively, all account control agreements pertaining to all of the bank
accounts of the Borrower pledged to the Administrative Agent for the benefit of
the Lenders pursuant to the terms and conditions of this Agreement.

 

 

 

“CRDA”

—

Casino Reinvestment Development Authority.

 

 

 

“CRDA Loan”

—

The loan by CRDA to the Borrower in the amount of $5,250,000 for the
construction of the Projects.

 

5

--------------------------------------------------------------------------------


 

“Direct Costs” or “Hard Costs”

—

The aggregate costs of all labor, materials, equipment and fixtures necessary
for completion of construction of the Improvements as more particularly set
forth in the Direct Cost Statement.

 

 

 

“Direct Cost Statement”

—

A statement in form approved by Administrative Agent of Direct Costs incurred
and to be incurred, trade by trade, to be prepared by the General Contractor.

 

 

 

“Direct Lender”

—

Goldman Sachs Bank USA.

 

 

 

“Direct Loan”

—

The loan made by the Direct Lender to the Borrower in the principal amount of
$9,000,000.

 

 

 

“Disapproval Notice”

—

As such term is defined in Section 2.10 hereof.

 

 

 

“Disbursement Fund”

—

A controlled account established with Provident Bank for the benefit of Borrower
into which the Lenders shall deposit funds, and from which the Administrative
Agent, in accordance with the terms of this Agreement, shall thereafter
authorize releases of proceeds of the Loans.

 

 

 

“Engineer”

—

Collectively, Arup USA, Inc. and McLaren Engineering Group, or such person or
firm as may be approved by Administrative Agent to provide engineering services
in connection with the Projects.

 

 

 

“Environmental Indemnity”

—

That certain Environmental Indemnity Agreement, dated as of the date hereof,
from the Borrower, whereby, among other things, Administrative Agent and the
Lenders are indemnified against damage, loss, cost, liability or expense
suffered by Administrative Agent and/or the Lenders as a result of any Hazardous
Materials at, on or about the Premises.

 

 

 

“Environmental Report”

—

Collectively, the documents listed on Exhibit A to the Environmental Indemnity.

 

 

 

“ERISA”

—

As such term is defined in Section 5.1(y) hereof.

 

 

 

“Event of Default”

—

As such term is defined in Section 6.1 hereof.

 

 

 

“Excluded Businesses”

—

As such term is defined in Section 10.3(j) hereof.

 

6

--------------------------------------------------------------------------------

 

“Executive Order”

—

Defined in Section 5.1(bb) hereof.

 

 

 

“Fees”

—

Means any and all fees payable to the Lenders or Allocatees in connection with
the Loans, including, without limitation, the NCIF Fees, the Carver Fees and the
BA Fees, and as more particularly set forth herein or in the fee letters and/or
agreements by and between the Borrower and any Lender or either Allocatee
executed as of the date hereof.

 

 

 

“Financial Agreement”

—

As such term is defined in Section 3.2(v) hereof.

 

 

 

“Financial Statements”

—

Statements of the assets, liabilities (direct or contingent), income, expenses
and cash flow of the Borrower and the General Contractor, prepared in accordance
with the usual practices of the Borrower and the General Contractor.

 

 

 

“Fund Expenses”

—

All out of pocket third party costs and expenses actually incurred by, or on
behalf of, the Investment Fund on account of, or in connection with, the
administration of its investments in the Lenders and/or the operation,
oversight, and management of the investment and business activities of the
Investment Fund, including, but not limited to: (i) expenses related to
overseeing compliance by the Lenders with the NMTC Program Requirements,
(ii) management fees payable to the Investment Fund’s managing member, fees for
bookkeeping, accounting, and other similar services relating to the affairs of
the Investment Fund (including, without limitation, the annual audit and tax
return preparation and submission of reports to the member(s) of the Investment
Fund), (iii) bank account and funds transfer fees and charges, and (iv) any
local, state or federal taxes or annual filing or reporting fees, charges or
expenses.

 

 

 

“GAAP”

—

Generally accepted accounting principles as in effect from time to time in the
United States and consistently applied.

 

 

 

“General Contract” or “General Contracts”

—

Individually or collectively, as applicable, any contract (together with all
riders, addenda and other instruments referred to therein as “contract
documents”) between Borrower and General

 

7

--------------------------------------------------------------------------------


 

 

 

Contractor or any other person which requires General Contractor or such other
person to provide, or supervise or manage the procurement of, substantially all
labor and materials needed for completion of the Improvements.

 

 

 

“General Contractor”

—

Holister Construction or such other general contractor or site work contractor
as are approved by Administrative Agent.

 

 

 

“Governmental Authorities”

—

The United States, the State of New Jersey and City of Newark and any political
subdivision, agency, department, commission, board, bureau or instrumentality of
any of them, including any local authorities, which exercises jurisdiction over
the Premises or the Improvements.

 

 

 

“GS”

—

As such term is defined in Section 7.9 hereof.

 

 

 

“GS Allocatee”

—

GS New Markets Fund LLC, a Delaware limited liability company.

 

 

 

“GS Allocation Agreement”

—

That certain Allocation Agreement by and between GS Allocatee, GS Lender (as
well as other subsidiaries of GS Allocatee), and the CDFI Fund, effective
April 11, 2012, as amended from time to time.

 

 

 

“GS Equity Investment”

—

As such term is defined in the Recitals to this Agreement.

 

 

 

“Hazardous Materials”

—

Asbestos, polychlorinated biphenyls and petroleum products, and any other
hazardous or toxic materials, wastes and substances (including, but not limited
to, toxic mold) which are defined, determined or identified as such in, or
subject to, any present and future federal, state or local laws, rules or
regulations and judicial or administrative interpretation thereof, including any
judicial or administrative orders or judgments.

 

 

 

“HUD”

—

The United States Department of Housing and Urban Development.

 

 

 

“Improvements”

—

The construction of (i) in connection with Project 1, a building to be located
on Block 57, Lot 31 (“Building 1”) that will consist of multiple retail spaces
on the ground floor and approximately 24 residential rental units on the upper
floors, (ii) in

 

8

--------------------------------------------------------------------------------


 

 

 

connection with Project 2, a building located on Block 58, Lot 1 (f.k.a. Lots 1,
2, 4, and 41, and portions of Lots 5, 35.02, and 43) (“Building 6”) that will
consist of multiple retail spaces on the ground floor and approximately 65
residential rental units on the upper floors, and (iii) the building to be
located at Block 95, Lot 1.02 (f.k.a. Lot 10 and portions of Lots 9 and 16)
(“Building 7”) that will consist of multiple retail spaces on the ground floor
and approximately 42 residential rental units on the upper floors, and which
shall be additional collateral for the Loan.

 

 

 

“Indirect Costs” or “Soft Costs”

—

Certain costs (other than Direct Costs) of completion of the Improvements,
including, but not limited to, brokerage fees, developer fees, architects’,
engineers’ and Administrative Agent’s and/or the Lenders’ attorneys’ fees,
ground rents, interest on the Notes and recording taxes and title charges in
respect of the Mortgages, real estate taxes, water and sewer rents, survey
costs, loan commitment fees, insurance and bond premiums and such other
non-construction costs as are part of the “cost of improvement”.

 

 

 

“Indirect Cost Statement”

—

A statement in form approved by Administrative Agent of Indirect Costs incurred
and to be incurred, to be prepared by Borrower.

 

 

 

“Initial Release”

—

The first release of proceeds of the Loans from the Disbursement Fund to the
Borrower to be made hereunder and on even date herewith.

 

 

 

“Intercreditor Agreement”

—

That certain Subordination and Intercreditor Agreement, dated as of the date
hereof, by and among Borrower, Lenders, Administrative Agent, CRDA, and Direct
Lender.

 

 

 

“Investment Fund”

—

Has the meaning given to such term in the Recitals to this Agreement.

 

 

 

“Leases”

—

Collectively, the leases to be entered into by RBH Retail, LLC (as lessee under
the Master Lease) related to the retail spaces at the Projects in excess of
5,000 square feet.

 

9

--------------------------------------------------------------------------------


 

“Lender” or “Lenders”

—

Has the meaning given to such term on the cover page of this Agreement.

 

 

 

“Loan” or “Loans”

—

Means, individually or collectively as the case may be, Loan A, Loan B and Loan
C, as evidenced by the Notes and secured by the respective Mortgage, all to be
advanced pursuant to the terms of this Agreement.

 

 

 

“Loan A”

—

Collectively, the portion of the Loans evidenced by the Loan A Notes.

 

 

 

“Loan A Notes”

—

Collectively, the Loan A-1 Note, the Loan A-2 Note, the Loan A-3 Note, and the
Loan A-4 Note.

 

 

 

“Loan A-1 Note”

—

That certain Loan A-1 Note, in the maximum principal amount of $3,829,268, made
by the Borrower to the NCIF Lender, dated as of the date hereof.

 

 

 

“Loan A-2 Note”

—

That certain Loan A-2 Note, in the maximum principal amount of $4,786,585, made
by the Borrower to the Carver Lender, dated as of the date hereof.

 

 

 

“Loan A-3 Note”

—

That certain Loan A-3 Note, in the maximum principal amount of $3,829,268, made
by the Borrower to the BA Lender, dated as of the date hereof.

 

 

 

“Loan A-4 Note”

—

That certain Loan A-4 Note, in the maximum principal amount of $3,254,878, made
by the Borrower to the GS Lender, dated as of the date hereof.

 

 

 

“Loan B”

—

Collectively, the portion of the Loans evidenced by the Loan B Notes.

 

 

 

“Loan B Notes”

—

Collectively, the Loan B-1 Note, the Loan B-2 Note, the Loan B-3 Note, and the
Loan B-4 Note.

 

 

 

“Loan B-1 Note”

—

That certain Loan B-1 Note, in the maximum principal amount of $2,430,000, made
by the Borrower to the NCIF Lender, dated as of the date hereof.

 

 

 

“Loan B-2 Note”

—

That certain Loan B-2 Note, in the maximum principal amount of $2,787,500, made
by the Borrower to the Carver Lender, dated as of the

 

10

--------------------------------------------------------------------------------


 

 

 

date hereof.

 

 

 

“Loan B-3 Note”

—

That certain Loan B-3 Note, in the maximum principal amount of $2,430,000, made
by the Borrower to the BA Lender, dated as of the date hereof.

 

 

 

“Loan B-4 Note”

—

That certain Loan B-4 Note, in the maximum principal amount of $2,320,500, made
by the Borrower to the GS Lender, dated as of the date hereof.

 

 

 

“Loan C”

—

Collectively, the portion of the Loans evidenced by the Loan C Notes.

 

 

 

“Loan C Notes”

—

Collectively, the Loan C-1 Note, the Loan C-2 Note, the Loan C-3 Note, and the
Loan C-4 Note.

 

 

 

“Loan C-1 Note”

—

That certain Loan C-1 Note, in the maximum principal amount of $3,440,732, made
by the Borrower to the NCIF Lender, dated as of the date hereof.

 

 

 

“Loan C-2 Note”

—

That certain Loan C-2 Note, in the maximum principal amount of $4,300,915, made
by the Borrower to the Carver Lender, dated as of the date hereof.

 

 

 

“Loan C-3 Note”

—

That certain Loan C-3 Note, in the maximum principal amount of $3,440,732, made
by the Borrower to the BA Lender, dated as of the date hereof.

 

 

 

“Loan C-4 Note”

—

That certain Loan C-4 Note, in the maximum principal amount of $2,924,622, made
by the Borrower to the GS Lender, dated as of the date hereof.

 

 

 

“Loan Budget Amounts”

—

The portion of the Loans as set forth on the Project Cost Statement, to be
advanced for each category of Direct Costs and Indirect Costs.

 

 

 

“Loan Documents”

—

Collectively, and as may be amended from time to time, this Agreement, the
Notes, the Mortgages, the Guaranties, the Environmental Indemnity, the ADA
Indemnification Agreement, the Assignment of Contracts, the Control Agreements,
any financing statement under the Uniform Commercial Code and any and all other

 

11

--------------------------------------------------------------------------------


 

 

 

documents, instruments and/or certificates executed by the Borrower in
connection with the Loans.

 

 

 

“Low-Income Communities”

—

Has the meaning ascribed to it in Section 45D(e) of the Code.

 

 

 

“Major Subcontractor”; “Major Subcontract”

—

Any single subcontractor or materialman who enters into a contract or contracts
with General Contractor or the Borrower in connection with the construction of
the Improvements, which contract or contracts provide for aggregate payments to
such subcontractor or materialman equal to or in excess of $250,000.

 

 

 

“Master Lease”

—

That certain master lease, between the Borrower, as lessor, and RBH Retail, LLC,
as lessee, of the retail space at the Projects.

 

 

 

“Mortgages”

—

Collectively, those certain mortgages, assignment of leases and rents and
security agreements, each made by the Borrower to the Lender, and each dated as
of the date hereof, securing the Loan A, the Loan B and the Loan C,
respectively.

 

 

 

“Mortgaged Property”

—

The Premises and other property constituting the “Mortgaged Property,” as said
quoted term is defined in the Mortgages.

 

 

 

“NCIF Allocatee”

—

National Community Investment Fund, an Illinois charitable trust.

 

 

 

“NCIF Allocation Agreement”

—

That certain Allocation Agreement by and between NCIF Allocatee, NCIF Lender (as
well as other subsidiaries of NCIF Allocatee), and the CDFI Fund, effective
October 30, 2009, as amended from time to time.

 

 

 

“NCIF Equity Investment”

—

As such term is defined in the Recitals to this Agreement.

 

 

 

“NCIF Fee Agreement”

—

That certain Asset Management Agreement, dated as of the date hereof, between
NCIF Allocatee and the NCIF Lender.

 

 

 

“NCIF CDE Account”

—

As such term is defined in Section 8.4 hereof.

 

12

--------------------------------------------------------------------------------


 

“NMTC Program Requirements”

—

Collectively, all provisions of Section 45D of the Code, the Treasury
Regulations and Guidance and the Allocation Agreements.

 

 

 

“Notes”

—

Collectively, the Loan A Notes, the Loan B Notes and the Loan C Notes.

 

 

 

“Operating Account”

—

A separate bank account established by the Borrower into which releases of the
proceeds of the Loans from the Disbursement Fund shall be deposited which is
pledged hereunder by the Borrower to the Lenders.

 

 

 

“Operating Agreement”

—

Collectively, the operating agreement of the Borrower and any and all amendments
thereto.

 

 

 

“Other Lenders”

—

Collectively, the Direct Lender and CRDA.

 

 

 

“Other Mortgages”

—

As such term is defined in the Mortgages.

 

 

 

“Payment and Performance Bonds”

—

Payment and performance bonds, issued by a surety acceptable to Lenders in their
sole discretion, in an amount of each General Contract, along with dual obligee
riders naming Lenders and Administrative Agent as additional beneficiaries, in
form and substance satisfactory to Lenders.

 

 

 

“Pension or Benefit Plan”

—

As such term is defined in Section 5.1(y) hereof.

 

 

 

“Permitted Contest”

—

A contest by Borrower by appropriate legal proceedings, promptly initiated and
conducted in good faith and with due diligence, as to the amount or validity or
application in whole or in part of liens of any mechanics, materialmen and
similar liens provided that (i) no Event of Default has occurred and remains
uncured; (ii) such proceeding shall be permitted under and be conducted in
accordance with the provisions of any other instrument to which Borrower is
subject and shall not constitute a default thereunder and such proceeding shall
be conducted in accordance with all applicable statutes, laws and ordinances;
(iii) the Premises nor any part thereof or interest therein will be in imminent
danger of being sold, forfeited, terminated, cancelled or lost; (iv) Borrower
shall promptly, upon final determination thereof, pay or cause the payment

 

13

--------------------------------------------------------------------------------


 

 

 

of the amount of any such mechanics, materialmen or similar liens, together with
all costs, interest and penalties which may be payable in connection therewith;
(v) such proceeding shall suspend the collection of such contested any
mechanics, materialmen or similar liens from the Premises; and (vi) Borrower
shall furnish or cause to be furnished such security as may be required in the
proceeding, or as may be reasonably requested by Administrative Agent, to insure
the payment of any such mechanics, materialmen and similar liens, together with
all interest and penalties thereon.

 

 

 

“Permitted Loans”

—

The Direct Loan and the CRDA Loan.

 

 

 

“Permitted Transferee”

—

One or more of the following: (i) one or more of the following: an insurance
company, bank, savings and loan association, investment bank, trust company,
commercial credit corporation, pension plan, pension fund, pension fund advisory
firm, mutual fund, real estate investment trust or governmental entity or plan;
or (ii) an investment company, money management firm or a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act of
1933, as amended; or (iii) an institution substantially similar to any of the
foregoing, which, in the case of each of the sub-clauses of this definition, has
at least $300,000,000 in total assets (in name or under management), and is
regularly engaged in the business of making or owning commercial real estate
loans or commercial loans or mezzanine loans (or interests therein) similar to
the loans described herein; (iv) any entity Controlled (as defined below) by or
Controlling, or under common Control with, any of the entities described in
clauses (i)-(iii) above, or (v) a governmental entity. (“Control” means the
ownership, directly or indirectly, in the aggregate of more than fifty percent
(50%) of the beneficial ownership interests of an entity and the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of an entity, whether through the ability to exercise
voting power, by contract or otherwise, and “Controlled” and “Controlling”

 

14

--------------------------------------------------------------------------------


 

 

 

have the meaning correlative thereto).

 

 

 

“Person”

—

Any individual, sole proprietorship, corporation, general partnership, limited
partnership, limited liability company or partnership, joint venture,
association, joint stock company, bank, trust, estate, unincorporated
organization, any federal, state, county or municipal government (or any agency
or political subdivision thereof), endowment fund or any other form of entity.

 

 

 

“Plans”

—

All final drawings, plans and specifications prepared by Borrower’s Architect,
the General Contractor or Major Subcontractors, and approved by Administrative
Agent, the Lenders and the Construction Consultant, which describe and show the
labor, materials, equipment, fixtures and furnishings necessary for the
construction of the Improvements, including all amendments and modifications
thereof made by approved Change Orders (and also showing minimum grade of
finishes and furnishings for all areas of the Improvements to be leased or sold
in ready-for-occupancy conditions).

 

 

 

“Portion of the Loans”

—

The rights, interests, and obligations of any Lender with respect to its Loans
under or pursuant to the provisions of this Agreement.

 

 

 

“Premises”

—

The real property described on Schedule A to the Mortgages, upon part of which
the Improvements are to be constructed.

 

 

 

“Project” or “Projects”

—

Individually or collectively, as the context may require, Project 1, Project 2
and/or Project 3.

 

 

 

“Project 1”

—

Collectively, the Premises and Improvements in connection with the construction
of Building 1.

 

 

 

“Project 1 Budget”

—

The budget for Project 1 (and any and all amendments, additions, deletions,
supplements and restatements thereof which are specifically approved in writing
by Administrative Agent) setting forth all of the estimated costs for
construction, furnishing and equipping of the Improvements for Project 1 and all
related soft costs, as approved by Administrative Agent.

 

15

--------------------------------------------------------------------------------

 

“Project 2”

—

Collectively, the Premises and Improvements in connection with the construction
of Building 6.

 

 

 

“Project 2 Budget”

—

The budget for Project 2 (and any and all amendments, additions, deletions,
supplements and restatements thereof which are specifically approved in writing
by Administrative Agent) setting forth all of the estimated costs for
construction, furnishing and equipping of the Improvements for Project 2 and all
related soft costs, as approved by Administrative Agent.

 

 

 

“Project 3”

—

Collectively, the Premises and Improvements in connection with the construction
of Building 7.

 

 

 

“Project 3 Budget”

—

The budget for Project 3 (and any and all amendments, additions, deletions,
supplements and restatements thereof which are specifically approved in writing
by Administrative Agent) setting forth all of the estimated costs for
construction, furnishing and equipping of the Improvements for Project 3 and all
related soft costs, as approved by Administrative Agent.

 

 

 

“Project Cost Statement”

—

The statement setting forth, by category, the aggregate cost of each category of
construction with respect to Project 1, Project 2 and/or Project 3, as
applicable, as well as the amount of the applicable Loans and Borrower’s equity
contribution attributable to each category.

 

 

 

“Projections”

—

The financial projections with respect to the Projects, dated as of the date
hereof, and prepared by Reznick Group, P.C.

 

 

 

“Pro Rata Interest” or “Pro Rata Interests”

—

“Pro-Rata Interest” with respect to a Lender individually, or “Pro Rata
Interests” with respect to the Lenders collectively, as the case may be, means
the applicable percentage or percentages in which the Lenders agree to share in
the collections, recoveries, and certain contribution obligations under and with
respect to the Portion of the Loans being made by each Lender. The Pro Rata
Interest of any Lender from time to time shall be equal to the percentage
obtained by dividing (x) the outstanding principal balance of the Loans made by
such Lender by (y) the outstanding principal balance of the Loans made

 

16

--------------------------------------------------------------------------------


 

 

 

by all Lenders.

 

 

 

“QALICB”

—

Has the meaning given to such term in the Recitals to this Agreement.

 

 

 

“QEIs”

—

Has the meaning given to such term in the Recitals to this Agreement.

 

 

 

“QLICI”

—

Has the meaning given to such term in the Recitals to this Agreement.

 

 

 

“Recapture Event”

—

Any event or condition that causes or results in a disallowance or recapture of
all or any portion of the new market tax credits pursuant to Section 45D of the
Code or the Treasury Regulations or Guidance thereunder.

 

 

 

“Reinvestment Proceeds”

—

As such term is defined in Section 9.19 hereof.

 

 

 

“Required Lenders”

—

For any decision required to be made by the Lenders but which, pursuant to the
terms of this Agreement, is not required to be unanimous, shall require the
consent of the GS Lender together with at least two (2) of the other three
(3) Lenders.

 

 

 

“Requisition”

—

A statement by Borrower in form and substance similar to Exhibit B pursuant to
the terms hereof, and approved by Administrative Agent setting forth the amount
of the release of proceeds of the Loans from the Disbursement Fund, requested in
each instance and including:

 

(i)                  the Direct Cost Statement and Indirect Cost Statement;

 

(ii)               a “Contractor’s Cost Certification” in form approved by
Administrative Agent and the Construction Consultant;

 

(iii)            “Lien Waivers” from all General Contractor and, if requested by
Administrative Agent, subcontractors, or suppliers covered by a previous
Requisition in form approved by Administrative Agent;

 

(iv)           proof of payment of all Indirect Costs covered by a previous
Requisition;

 

17

--------------------------------------------------------------------------------


 

 

 

(v)              proof of payment of Borrower’s Equity; and

 

(vi)           AIA Form G702 Application and Certificate for Payment.

 

 

 

“Residential Leases”

—

Collectively, the leases entered into by the Borrower with respect to the
residential units of the Projects, in a form to be approved in writing by
Lenders and Administrative Agent.

 

 

 

“Retainage”

—

A sum equal to 10% of any advance of a Loan to the extent it funds Direct Costs
including any advance of the “Contingency” as shown on the Project Cost
Statement, which amount shall be reduced (but not released) to 5% of any advance
of such Loan after completion of 90% of the applicable Project.

 

 

 

“Retained Amounts”

—

The amounts permitted to be retained by Borrower from each draw request for Hard
Costs under the General Contracts or Major Subcontracts.

 

 

 

“Shortfall Amount”

—

As such term is defined in Section 7.1(d) hereof.

 

 

 

“Shortfall Letter of Credit”

—

As such term is defined in Section 7.1(g) hereof.

 

 

 

“Shortfall Payment”

—

As such term is defined in Section 7.1(d) hereof.

 

 

 

“SPE”

—

A limited partnership or limited liability company which: (a) shall not
commingle assets with those of any other entity and holds its assets in its own
name; (b) conducts its business in its own name; (c) maintains separate bank
accounts, books, records and Financial Statements; (d) pays its own liabilities
out of its own funds; (e) maintains adequate capital in light of contemplated
business operations; (f) observes all organizational formalities; (g) maintains
an arm’s-length relationship with each Affiliate; (h) pays the salaries of its
own employees, if any, in light of contemplated business operations; (i) shall
not guarantee or become obligated for the debts of any other entity or hold out
its credit as being available to satisfy the obligations of others; (j) shall
not acquire obligations or securities of any Affiliate; (k) shall not make loans
to any other person or entity; (l) allocates fairly and

 

18

--------------------------------------------------------------------------------


 

 

 

reasonably any overhead for shared office space, if any; (m) shall not pledge
its assets for the benefit of any other entity; (n) holds itself out as a
separate entity and shall not fail to correct any known misunderstanding
regarding its separate identity; and (o) shall not identify itself or any of its
Affiliates as a division or part of the other.

 

 

 

“State”

—

The State of New Jersey.

 

 

 

“Stored Materials”

—

As such term is defined in Section 2.5 hereof.

 

 

 

“Stored Materials Statement”

—

A statement in form approved by Administrative Agent which, if advances are to
be made for stored materials pursuant to Section 2.5 hereof, shall be prepared
by Borrower as part of the Direct Cost Statement.

 

 

 

“Tax”

—

As such term is defined in Section 5.2(ee) hereof.

 

 

 

“Title Insurer”

—

Chicago Title Insurance Company or any other issuer(s) approved by
Administrative Agent which is issuing the title insurance policy or policies
insuring the Mortgages.

 

 

 

“Title Policy”

—

As such term is defined in Section 3.4(b) hereof.

 

 

 

“Treasury Regulations and Guidance”

—

Any proposed, temporary and/or final regulations promulgated under the Code and
any guidance, rule or procedure published by the CDFI Fund, including, without
limitation, the Community Development Entity Certification Application and
Allocation Agreements.

 

 

 

“UBO”

—

As such term is defined in Section 5.2(ee) hereof.

 

 

 

“Unavoidable Delay”

—

Any delays due to industry-wide strikes or similar labor disputes, acts of God,
governmental restrictions, enemy action, civil commotion, acts of terrorism,
fire, unavoidable casualty, unusually adverse weather conditions; provided,
however, that neither the failure of Borrower to fulfill the requirements to
receive a release hereunder nor the lack of Borrower’s own funds shall be deemed
a cause beyond the reasonable control of the Borrower.

 

(End of Article I)

 

19

--------------------------------------------------------------------------------

 

ARTICLE II

 

ADVANCES OF THE LOANS

 

2.1.                            Subject to the provisions of this Agreement,
including, without limitation, Articles III, IV, VIII and IX hereof,
Administrative Agent will approve releases from the proceeds deposited into the
Disbursement Fund, and Borrower will accept the releases of from the
Disbursement Fund as follows:

 

The Initial Release will be made upon the satisfaction of the applicable
conditions set forth in Article III hereof, and all subsequent releases from the
Disbursement Fund shall be made no more frequently than every month thereafter,
within ten (10) Business Days of receipt of a Requisition, and upon the
satisfaction of the applicable conditions set forth in this Agreement, in
amounts which shall be equal to the aggregate of the Direct Costs and Indirect
Costs incurred by Borrower through the end of the period covered by the
Requisition, less:

 

(a)                                 the greater of the Retainage of such Direct
Costs or the actual “Retained Amounts” specified on the Direct Cost Statement;
and

 

(b)                                 the total of the releases from the
Disbursement Fund theretofore made;

 

and, at the election of Administrative Agent, less any costs covered by the
Requisition not approved, certified or verified as provided in Section 2.2
hereof, any Indirect Costs covered by a previous or the current Requisition for
which any requested proof of payment has not been received by Administrative
Agent, and/or any Direct Costs covered by a previous or the current Requisition
for which any requested payment receipts have not been received by
Administrative Agent and the Construction Consultant.

 

2.2.                            Direct Costs are to be certified by the General
Contractor and Borrower’s Architect and must be in accordance with the Direct
Cost Statement.  Verification of the monthly progress and Direct Costs which
have been incurred by Borrower from time to time, and the estimated total Direct
Costs, shall be reasonably determined by the Construction Consultant, except
that both Direct Costs and Indirect Costs are also subject to reasonable
approval and verification by Administrative Agent from time to time.  Advances
for Direct Costs shall be made only to the extent that the work is actually
completed in accordance with the Plans and is in place and approved by the
Construction Consultant and Administrative Agent.

 

2.3.                            All releases of proceeds from the Disbursement
Fund to Borrower shall be deposited via wire transfer or other transfer of same
day funds in the Borrower’s Operating Account; provided, however, that
Administrative Agent reserves the right with respect to any Requisition, at any
time and from time to time, to require that releases hereunder be made jointly
to Borrower and the General Contractor and/or subcontractors and suppliers to be
paid from the funds being advanced under such Requisition.  Requisitions shall
be received by Administrative Agent and Lenders at

 

20

--------------------------------------------------------------------------------


 

least ten (10) Business Days prior to the date of the requested release from the
Disbursement Fund of any of the proceeds held therein.  Administrative Agent
shall fund such Requisition within ten (10) Business Days after all conditions
to make advances under this Article II and under Sections 3.1, 3.2 or 3.3
hereof, as the case may be, but shall have no obligation to authorize releases
of the proceeds more frequently than once per calendar month.

 

2.4.                            Amounts, including Retainage (and any other
amounts), not authorized for release pursuant to Section 2.1 hereof during the
course of construction of the Improvements shall be authorized for release from
the Disbursement Fund upon the satisfaction of the conditions set forth in
Section 4.2 hereof.  Loan Budget Amounts for Indirect Costs not released prior
to completion of construction of the Improvements shall be released until
exhausted, not more frequently than once a month, for Indirect Costs as incurred
after such completion.

 

2.5.                            Administrative Agent shall, at its sole option,
authorize release of proceeds from the Disbursement Fund, in such amounts as
Administrative Agent shall approve, for Borrower’s building materials (the
“Stored Materials”), approved by Administrative Agent in accordance with clauses
(a)-(g) below, which have been purchased by Borrower and stored in either a
bonded public warehouse or in such other storage facility as is satisfactory to
Administrative Agent or stored on site prior to incorporation in the
Improvements provided:

 

(a)                                 said Stored Materials are fully insured to
Administrative Agent’s satisfaction (in transit and while in storage) and will
be incorporated into the Improvements within thirty (30) days of receipt of same
at the Premises,

 

(b)                                 the Stored Materials are marked and
segregated from all other items stored in such bonded public warehouse or
storage facility,

 

(c)                                  Administrative Agent and Borrower shall
have entered into a security agreement, in form and substance satisfactory to
Administrative Agent, covering the Stored Materials and Administrative Agent on
behalf of the Lenders shall have been provided with a satisfactory first chattel
lien with respect thereto,

 

(d)                                 Administrative Agent shall have received
evidence, satisfactory to Administrative Agent, that the Borrower holds title
(including, but not limited to, a bill of sale) to the Stored Materials free and
clear of all liens and encumbrances (other than those in favor of Lenders and
the Other Lenders), and any warehouseman’s receipt or similar document, for the
stored materials,

 

(e)                                  if the Stored Materials are stored in a
facility other than a bonded public warehouse, then the Stored Materials must be
protected against theft and vandalism to Administrative Agent’s satisfaction,

 

(f)                                   Borrower shall provide to Administrative
Agent photos of the Stored Materials; and

 

21

--------------------------------------------------------------------------------


 

(g)                                  the Stored Materials have been inspected by
the Construction Consultant.

 

2.6.                            Subject to Article IX hereof, after an Event of
Default hereunder, Administrative Agent may, in its sole and absolute
discretion, accelerate all or any portion of the amounts to be advanced or
released hereunder or cease to fund any amounts hereunder, all without regard to
Borrower’s satisfaction of the conditions to its entitlement to proceeds of the
Loans to be disbursed from the Disbursement Fund and no person dealing with
Borrower or the General Contractor or any other person (other than the Lenders)
shall have standing to demand any different performance from Administrative
Agent.

 

2.7.                            If, at any time, the Borrower shall request that
the undisbursed balance of the Loan Budget Amount for any category of cost shown
on the Project Cost Statement be reallocated to another category of cost,
Administrative Agent shall consent to such reallocation only (i) if, in
Administrative Agent’s reasonable judgment, the unreleased balance of the Loan
Budget Amount for such category of cost is excessive given the remaining cost
for such category, (ii) there is no Event of Default and (iii) provided that any
reallocation of Loan Budget Amounts pursuant to this Section 2.7 will not have
any other adverse effect upon the Loans.

 

2.8.                            The Borrower hereby irrevocably authorizes
Administrative Agent (or its replacement pursuant to Article IX hereof) on
behalf of the Lenders to approve releases of, and the Lenders to release,
proceeds from the Disbursement Fund to pay interest accrued on the Notes as it
comes due, or to satisfy any of the conditions of this Agreement, including,
without limitation, the payment of the reasonable CDE Expenses and the payment
of the reasonable fees and expenses of Administrative Agent’s Counsel and
Lenders’ counsel and the Construction Consultant actually incurred,
notwithstanding that the Borrower may not have requested authorization of the
release of such amounts and whether or not an Event of Default is continuing
under this Agreement; provided, however, that regarding amounts that the
Borrower has not requested released, within ten (10) Business Days following any
such release, the Borrower is provided with notice of such release together with
a reasonable accounting of such amounts released; provided, further, however,
that failure to notify the Borrower shall have no consequences whatsoever to the
effectiveness of any such release.  The authorization granted hereby shall not
prevent the Borrower from paying interest, or satisfying said conditions, from
its own funds and shall in no event be construed so as to relieve the Borrower
from its obligations to pay interest as and when due under the Notes, or to
satisfy said conditions, or to obligate the Administrative Agent to approve
releases of proceeds of the Loans for payment of interest or the satisfaction of
said conditions.  At such time as the Borrower commences leasing of the
Improvements, interest on the Loans shall be paid from the net operating income
of the Improvements to the extent there is sufficient net operating income to do
so and the remainder of the interest payment shall be made from the proceeds of
the Loans to the extent available for payment of interest on the Loans. 
Furthermore, if there are sufficient savings in line items in the Budget, the
Borrower may request that Administrative Agent reallocate such savings toward
payment of the NCIF Fees, the Carver Fees and the BA Fees (on a pro rata basis)
or to an interest reserve, which

 

22

--------------------------------------------------------------------------------


 

reallocated amounts may then be used to make interest payments in place of net
operating income making such interest payments; provided, however, that the
determination as to whether to so reallocate any cost savings shall be made in
the sole discretion of Administrative Agent.  Notwithstanding the Administrative
Agent’s sole discretion, should the Borrower provide the Administrative Agent
with a certificate from the applicable Borrower’s Architect stating there are
sufficient funds to complete the Projects, the Administrative Agent shall
reallocate such cost savings to make interests payments or to make payment of
the NCIF Fees, the Carver Fees and the BA Fees (on a pro rata basis) as
requested by the Borrower.

 

2.9.                            Intentionally Deleted.

 

2.10.                     Requisitions for the Initial Release and all
subsequent releases from the Disbursement Fund shall be provided to each Lender
by Borrower simultaneously with submission of such Requisition to Administrative
Agent, together with all supporting material required by this Article II in the
case of the Initial Release and Article IV in the case of each subsequent
release (including, but not limited to, the reports of the Construction
Consultant).  In the event that a Lender disapproves all or a portion of the
Requisition and notifies (which disapproval notification shall be made to the
Administrative Agent in writing, be reasonable and be in sufficient detail for
the Administrative Agent to be able to assess the disapproval (the “Disapproval
Notice”)) Administrative Agent of such disapproval prior to Administrative Agent
disbursing the Loan proceeds, Administrative Agent shall not release such
disbursement (or portion thereof that is being disapproved by the applicable
Lender, as the case may be) until Administrative Agent, Required Lenders and the
Borrower resolve the disputed items.  In the event that a Lender disapproves or
disputes all or a portion of a Requisition and provides a Disapproval Notice to
Administrative Agent after Administrative Agent has disbursed the Loan proceeds,
Administrative Agent shall not disburse the immediately succeeding Requisition
until Administrative Agent, Required Lenders and the Borrower resolve the
disputed items. Notwithstanding the foregoing, if a Lender has not disapproved a
Requisition within five (5) days after the release of such disbursement, such
Lender’s consent shall be deemed given. For the purposes of this Section 2.10,
in addition to delivering notices pursuant to Section 7.01(h) hereof, Required
Lenders shall provide notice to Administrative Agent by electronic mail to
Alexander.Ivanovic@gs.com. Notwithstanding anything to the contrary contained in
this Agreement or otherwise, but subject to the Accepted Servicing Practices,
Administrative Agent shall have no liability whatsoever to the Lenders for
approving the advance of a Requisition that any Lender or Lenders subsequently
disapprove, approved or are deemed to have approved.

 

2.11.                     Subject to Section 2.10 hereof, if Administrative
Agent or a Lender questions the appropriateness of paying any portion of a
Requisition, Administrative Agent shall nevertheless authorize the advance of
the undisputed portion of the Requisition and the Administrative Agent and such
Lender shall work with the Borrower in resolving any disputed items.  The
disputed portion of a Requisition shall not be paid until the dispute is
resolved.

 

23

--------------------------------------------------------------------------------


 

(End of Article II)

 

24

--------------------------------------------------------------------------------


 

ARTICLE III

 

CONDITIONS PRECEDENT TO ADMINISTRATIVE AGENT’S
OBLIGATION TO APPROVE THE MAKING OF THE INITIAL RELEASE

 

3.1.                            Administrative Agent, on behalf of the Lenders,
shall not be obligated to approve the making of the Initial Release by the
Lenders until the following conditions shall have been satisfied by the Borrower
or have been waived by Administrative Agent (provided that unless such waiver
has been granted in writing, it shall not be deemed to have been waived for
future releases):

 

(a)                                 Administrative Agent and the Lenders shall
have received and approved the items specified in Section 3.2 below;

 

(b)                                 The Construction Consultant shall have
received and approved the items specified in Section 3.3 below;

 

(c)                                  Counsel to each of the Lenders and
Administrative Agent shall have received and approved the items specified in
Section 3.4 below;

 

(d)                                 Administrative Agent and the Lenders shall
have approved the Plans, the Environmental Report, the state of title to the
Premises reflected in the Title Policy, the survey and such other documents
required by the Administrative Agent and the Lenders;

 

(e)                                  The representations and warranties made in
Article V and Article X hereof shall be true and correct on and as of the date
of the Initial Release with the same effect as if made on such date;

 

(f)                                   The Improvements, if any, shall not have
been injured or damaged by fire or other casualty unless Administrative Agent,
on behalf of the Lenders, shall have received insurance proceeds sufficient in
the judgment of the Construction Consultant to effect the satisfactory
restoration of the Improvements and to permit completion of the Improvements
prior to the Completion Date;

 

(g)                                  Administrative Agent and the Lenders shall
have received a copy of the fully executed Master Lease, in form and substance
satisfactory to Administrative Agent and the Lenders;

 

(h)                                 Administrative Agent and the Lenders shall
have received evidence satisfactory to them that the proceeds of the Permitted
Loans made by the Other Lenders will be available to the Borrower; and

 

(i)                                     There shall exist no default beyond any
applicable periods of notice and grace under any of the Loan Documents,
irrespective of whether or not the same shall constitute an Event of Default
thereunder.

 

3.2.                            The items to be received and approved by
Administrative Agent and the Lenders prior to the Initial Release shall be:

 

25

--------------------------------------------------------------------------------


 

(a)                                 Evidence that all of the Fees due on or
prior to the date of the Initial Release have been paid to the respective
parties or will be made out of the Initial Release;

 

(b)                                 An appraisal, in form, substance and amount,
and from an appraiser, satisfactory to the Administrative Agent and the Lenders;

 

(c)                                  Current Financial Statements and such other
financial data as Administrative Agent and the Lenders shall require including,
but not limited to, consolidated, audited Financial Statements of any member
and/or manager of the Borrower, together with evidence that there has occurred
no material adverse change in the financial condition reflected therein between
the respective dates thereof and the date hereof;

 

(d)                                 The following, in form and substance
reasonably satisfactory to Administrative Agent and the Lenders: (i) evidence
that the Plans have been approved by Construction Consultant and by Governmental
Authorities, (ii) evidence that the Improvements as shown by the Plans will
comply with applicable zoning and environmental ordinances and regulations,
(iii) evidence that the executed General Contracts are in effect which
satisfactorily provides for the construction of the Improvements in accordance
with the Plans, (iv) evidence that all roads and utilities necessary for the
full utilization of the Improvements for their intended purposes have been
completed or will be completed prior to the Completion Date or the presently
installed and proposed roads and utilities will be sufficient for the full
utilization of the Improvements for their intended purpose, (v) evidence that
the construction of the Improvements theretofore performed, if any, was
performed in accordance with the Plans and will be finished along with all
necessary roads and utilities on or before the Completion Date, and
(vi) evidence that the cost of constructing the Improvements shall not exceed
the total development costs approved by the Administrative Agent and the Lenders
and set forth in the Budgets;

 

(e)                                  An executed copy of the General Contracts
in connection with the Projects, together with a copy of the agreement with
Borrower’s Architect;

 

(f)                                   An Architect’s Qualification Statement on
AIA Document B431 for the Architect, together with evidence that the Architect
is duly licensed and registered in the State of New Jersey; a fully executed
copy of the contract between Borrower and the Engineer acceptable to
Administrative Agent in all respects; a Qualification Statement on AIA Form B431
(or similar qualification form from the ACEC for Engineer), together with
evidence that Engineer is duly licensed and registered in the State of New
Jersey; and a list of all contractors to be employed in connection with the
construction of the Projects, which at a minimum sets forth the nature of the
work to be performed, the labor and materials to be supplied and the dollar
amount of such work and/or materials.  The required list of contractors must
specify the amount of each contract, subcontract, and material supply contract
(which must be updated as and when additional contracts, subcontracts, or
material supply contracts are awarded).  If all contracts, subcontracts, and
material supply contracts have not been awarded as of the date of the Initial
Release, Borrower shall provide Administrative Agent with an updated list of
contractors prior to each subsequent release of proceeds from the Disbursement
Fund.

 

26

--------------------------------------------------------------------------------


 

(g)                                  The insurance policies for the types and in
the amounts described on Exhibit H attached hereto, in form and substance
satisfactory to Administrative Agent and Lenders, including flood insurance, if
applicable (together with evidence of the payment of the premiums therefor when
due) which policies will name Administrative Agent and each of the Lenders as
additional insureds/loss payees and will contain an endorsement specifically
providing that, in the case of any damage, all insurance proceeds will be paid
to Administrative Agent for the benefit of the Lenders so long as it certifies
to the insurer that the unpaid principal amount of the Mortgages exceeds the
proceeds of insurance and if no flood insurance is applicable, evidence that the
Premises are not located in an area that has been identified by the Secretary of
Housing and Urban Development as an area requiring special flood insurance;

 

(h)                                 The building permits required for the
construction of the Improvements for Project 1 in accordance with the Plans for
Project 1;

 

(i)                                     A construction and Loans draw progress
schedule or chart showing the interval of time over which each item of Direct
Costs and Indirect Costs is projected to be incurred or paid for the Projects;

 

(j)                                    The Project Cost Statement, Direct Cost
Statement and Indirect Cost Statement for the Projects;

 

(k)                                 A Requisition for the Initial Release,
together with, if requested by Administrative Agent, proof of payment of any
Indirect Costs included therein;

 

(l)                                     Evidence that, except as set forth on
the Environmental Report and other than those items that are to be remediated in
connection with the construction of the Improvements, the Premises and the
Improvements thereon are not currently and have not been subject to Hazardous
Materials;

 

(m)                             The executed Environmental Indemnity, ADA
Indemnification Agreement and all other Loan Documents;

 

(n)                                 Evidence of all costs incurred by Borrower
in connection with Project 1 as of the date of the Initial Release, as well as
evidence that the same have been, or will be paid in full;

 

(o)                                 The Allocation Agreements and evidence of
the Investment Fund making the initial QEIs, on the date hereof, in the Lenders;

 

(p)                                 A written legal opinion of Borrower’s
counsel in form and substance reasonably satisfactory to the Administrative
Agent and Lenders with respect to matters related to this Agreement and the Loan
Documents executed by such party;

 

(q)                                 A written legal opinion of Borrower’s
counsel confirming Borrower’s status as a QALICB, the status of the Loans as
QLICIs and debt for federal income tax purposes and the reasonable expectation
of the Lenders that the Borrower will remain a QALICB for the term of the Loans;

 

27

--------------------------------------------------------------------------------

 

(r)                                    The Budgets for the Projects;

 

(s)                                   Projections covering the financial results
of operation of the Projects prepared by Reznick Group, P.C., and a compilation
letter with respect thereto prepared by Reznick Group, P.C.;

 

(t)                                    Payment and Performance Bonds for the
full amount of the General Contracts;

 

(u)                                 The Community Benefits Agreement; and

 

(v)                                 The Financial Agreement dated as of the date
hereof, by and between Newark Teachers Village Urban Renewal, LLC, and the City,
executed by the parties thereto (the “Financial Agreement”).

 

3.3.                            The items to be received and approved by the
Construction Consultant prior to the Initial Release shall be:

 

(a)                                 The Plans for the Projects;

 

(b)                                 Copies of the items required by Section 3.2
hereof and Section 3.4 hereof;

 

(c)                                  [Reserved];

 

(d)                                 Copies of all inspection and test records
and reports made by or for Borrower’s Architect;

 

(e)                                  Copies of all documents listed as
exceptions to title in the Title Policy;

 

(f)                                   Copies of all easements;

 

(g)                                  If the Initial Release consists in whole or
in part of advances for Direct Costs, a copy of the Requisition therefor; and

 

(h)                                 Evidence that the Premises are not located
in an area designated by the Secretary of Housing and Urban Development as
having special flood hazards, or the flood-hazard insurance required by the NFIA
of 1968, as amended (42 U.S. 4013, et seq.).

 

3.4.                            The items to be received and approved, on
Administrative Agent’s and Lenders’ behalf, by Administrative Agent’s Counsel
and counsel to each of the Lenders prior to the Initial Release shall be:

 

(a)                                 The executed Loan Documents;

 

(b)                                 Paid title insurance policies in the
aggregate amount of the Mortgages, insuring the Mortgages (collectively, the
“Title Policy”), in ALTA or other form approved by Administrative Agent, issued
by the Title Insurer, which shall insure the Mortgages to be a valid lien on
Borrower’s fee simple interest in the Premises free and

 

28

--------------------------------------------------------------------------------


 

clear of all defects and encumbrances except those previously received and
approved by Lenders, and shall contain:

 

(1)                                 full coverage against mechanics’ liens
(filed and inchoate),

 

(2)                                 a reference to the survey but no survey
exceptions except those theretofore approved by counsel to the Lenders,

 

(3)                                 a Pending Disbursements Clause in the form
of Exhibit A hereto; and, if any such policy is dated earlier than the date of
the Initial Release, a continuation of or endorsement to such policy, in a form
approved by Administrative Agent’s Counsel, conforming to the requirements of
said Exhibit A and setting forth no additional exceptions except those approved
by counsel to the Lenders; and

 

(4)                                 such endorsements as each Lender shall
require in such party’s sole and absolute discretion;

 

(c)                                  Copies of any and all authorizations
including plot plan and subdivision approvals, zoning variances, sewer, building
and other permits required by Governmental Authorities for the commencement of
construction of the Premises and/or Improvements for the purposes contemplated
by the Plans in accordance with all applicable building, environmental,
ecological, landmark, subdivision and zoning codes, laws and regulations;

 

(d)                                 Letters and/or agreements from the
Borrower’s Architect and the General Contractor, in forms acceptable to Lenders
and Administrative Agent, containing, among other things, their agreement to
continue performance on behalf of the Lenders following an Event of Default;

 

(e)                                  UCC, judgment, litigation, lien and
bankruptcy searches against Borrower or other owner of the Premises disclosing
no judgments, liens or bankruptcies (except as set forth in a certificate, dated
the date hereof, provided by Borrower to the Administrative Agent and the
Lenders) and advice from the Title Insurer to the effect that searches of proper
public records disclose no leases of personalty or financing statements filed or
recorded against the Premises, Borrower or other owner of any Mortgaged Property
(except as acceptable to Administrative Agent);

 

(f)                                   A survey (current to within thirty (30)
days of the Initial Release or otherwise acceptable to Administrative Agent) of
the Premises certified to Administrative Agent, the Lenders and the Title
Insurer showing:

 

(1)                                 the location of the perimeter of the
Premises by courses and distances,

 

(2)                                 all plottable easements, rights-of-way, and
utility lines referred to in the Title Policy or which actually service or cross
the Premises to the extent (A) discernable by a visual inspection by the
surveyor, (B) made pursuant to a written agreement made available to the
surveyor or (C) made pursuant to a recorded document,

 

29

--------------------------------------------------------------------------------


 

(3)                                 the lines of the streets abutting the
Premises and width thereof, and any established building lines,

 

(4)                                 encroachments and the extent thereof upon
the Premises,

 

(5)                                 the Improvements to the extent constructed,
and the relationship of the Improvements by distances to the perimeter of the
Premises, established building lines and street lines, and

 

(6)                                 if the Premises are described as being on a
filed map, a legend relating the survey to said map;

 

(g)                                  Copies of letters from local utility
companies or Governmental Authorities or Borrower’s Architect stating that gas,
electric power, sanitary and storm sewer and water facilities and other
utilities are currently available or will be available to and servicing the
Premises upon completion of construction of the Improvements;

 

(h)                                 Letters from the Borrower’s Architect
stating that the anticipated use of the Premises complies with all applicable
zoning regulations;

 

(i)                                     Evidence of Borrower’s Architect’s
errors and omissions insurance, and evidence of General Contractor’s insurance
required to be maintained under the applicable General Contract;

 

(j)                                    Any consents required by the General
Contractor for the execution of the General Contracts;

 

(k)                                 [Reserved];

 

(l)                                     The Operating Agreement, certificate of
formation, certificate of limited partnership, certificate of incorporation
and/or operating agreement, partnership agreement or bylaws for the Borrower;

 

(m)                             Copies of the following documents with respect
to Borrower, the constituent members and managers of the Borrower (to the extent
applicable):

 

(1)                                 a good-standing certificate from the state
of its formation,

 

(2)                                 resolutions or unanimous written consents,
certified by the secretary, of the shareholders or directors of the corporation
or manager or managing member of the limited liability company or general
partner of the partnership authorizing the consummation of the transactions
contemplated hereby and the execution, delivery and performance of the Loan
Documents to be executed, delivered or performed by said corporation,
partnership or limited liability company, and

 

(3)                                 an incumbency certificate of the parties
executing this Agreement, or any of the other documents required hereby;

 

(n)                                 Copies of the items required by Section 3.2
hereof;

 

30

--------------------------------------------------------------------------------


 

(o)                                 Evidence satisfactory to Administrative
Agent and Lenders that the Premises upon completion will have a satisfactory
payment in lieu of taxes (PILOT) agreement;

 

(p)                                 An opinion of Borrower’s counsel
satisfactory to Administrative Agent and Lenders in all respects, regarding,
among other things, the enforceability of the documents executed in connection
with the Loans and the authorization of the Borrower to enter into the documents
executed in connection with the Loans, in form and substance reasonably
satisfactory to Lenders’ counsel;

 

(q)                                 Evidence of the establishment of the
Disbursement Fund;

 

(r)                                    The Master Lease;

 

(s)                                   Compliance and debarment and tax
certificates, tax opinions and all other instruments reasonably required by tax
counsel for the Lenders; and

 

(t)                                    The Intercreditor Agreement.

 

(End of Article III)

 

31

--------------------------------------------------------------------------------


 

ARTICLE IV

 

CONDITIONS PRECEDENT TO ADMINISTRATIVE AGENT’S OBLIGATIONS

TO APPROVE THE RELEASES OF THE PROCEEDS FROM THE DISBURSEMENT FUND AFTER THE
INITIAL RELEASE

 

4.1.                            Administrative Agent, on behalf of the Lenders,
shall not be obligated to approve any release of the proceeds of the Loans from
the Disbursement Fund after the Initial Release until the following conditions
shall have been satisfied by the Borrower or waived by the Administrative Agent
(provided that unless such waiver has been granted in writing it shall not be
deemed to have been waived for future releases):

 

(a)                                 All conditions of Article III shall have
been and remain satisfied in the same manner as satisfied prior to the Initial
Release as of the date of such release.

 

(b)                                 Administrative Agent, Lenders and the
Construction Consultant shall have received a Requisition for the release,
together with such other documentation and information as any of them may
reasonably require.

 

(c)                                  Administrative Agent shall have received
from the Title Insurer a continuation report of, or endorsement to, the title
policies insuring the Mortgages to the date of such release, conforming to the
pending disbursement requirements set forth in Exhibit A hereto, as applicable,
confirming the priority position of the Mortgages and setting forth no
additional exceptions (including survey exceptions) except those approved by the
Administrative Agent.

 

(d)                                 If reasonably required by Administrative
Agent or Construction Consultant, they shall have received a survey of the
Premises certified to the Administrative Agent, the Lenders and the Title
Insurer updated with respect to all relevant requirements and information to
within fifteen (15) days of the release.

 

(e)                                  Unless the same has been bonded and
released of record or otherwise satisfied and released to the satisfaction of
Administrative Agent, no lien for the performance of work or supplying of labor,
materials or services shall have been filed against the Mortgaged Property
and/or a Project.  A lien search shall have been conducted (1) to verify that
since the preceding disbursement, there have been no additional liens which have
not been agreed to by Administrative Agent, and (2) to confirm that there has
been no filing of any mechanic’s or materialmen’s or other lien that has not
been released or bonded to Administrative Agent’s satisfaction.  Administrative
Agent shall have received sworn statements and waivers of mechanics’ and
materialmen’s liens, in form and substance satisfactory to Administrative Agent,
covering all work done, materials supplied and services rendered to the date of
disbursement in connection with the development and construction of the
Projects, from all Persons who have furnished labor, materials and/or services
in the construction of the Projects, in all cases in form satisfactory to the
Lenders and Administrative Agent.

 

(f)                                   Borrower shall have delivered to
Administrative Agent true and complete copies of the most recent tax bills for
the Mortgaged Property, and, if there is any

 

32

--------------------------------------------------------------------------------


 

change in fee ownership or the taxes are not abated, any outstanding unpaid
taxes, assessments or other charges or impositions of Governmental Authorities
shall have been paid by Borrower.

 

(g)                                  There shall have been no material adverse
change in the financial condition of Borrower or General Contractor.

 

(h)                                 No condemnation proceedings shall have been
instituted, or to the best of Borrower’s knowledge threatened, with respect to
the Mortgaged Property or any part thereof.

 

(i)                                     Borrower shall have delivered to
Administrative Agent satisfactory evidence that the insurance required under the
Loan Documents remains in full force and effect and is in compliance with the
insurance requirements set forth in the Loan Documents.

 

(j)                                    Administrative Agent shall have received
evidence satisfactory to it that the Mortgaged Property has not been materially
damaged by fire or other casualty unless Administrative Agent shall have
received insurance proceeds, or satisfactory assurance that it will receive such
proceeds in a timely manner, sufficient in the judgment of Administrative Agent
to effect a satisfactory restoration and completion of the Projects in
accordance with the terms of the this Agreement and the other Loan Documents.

 

(k)                                 Administrative Agent shall have received
evidence satisfactory to it that all work requiring inspection by any
Governmental Authority having or claiming jurisdiction has been duly inspected
and approved by such authority and by any rating or inspection organization,
bureau, association or office having or claiming jurisdiction.

 

(l)                                     Administrative Agent and Lenders shall
have received evidence satisfactory to it, including, if reasonably requested by
Administrative Agent, an engineering certification, that all work completed at
the time of the Requisition has been performed in a good and workmanlike manner,
that all materials and fixtures usually furnished and installed at that stage of
construction have been so furnished and installed, and that the Improvements can
be completed in accordance with the approved construction schedule.

 

(m)                             The labor, materials, equipment, work, services
and supplies performed upon or furnished to the Projects shall be in full
accordance with the Plans, which have not been amended except as expressly
permitted by this Agreement, and there have been no material changes in the
costs of the Projects from those set forth on the Budget, as amended by any
amendment thereto heretofore delivered by Borrower to Administrative Agent and
approved by Administrative Agent.

 

(n)                                 There shall exist no condition or situation
at the Premises which, in the reasonable determination of Administrative Agent,
constitutes a danger to or impairment of the Projects or presents a danger or
hazard to the public.

 

33

--------------------------------------------------------------------------------


 

(o)                                 The representations and warranties made in
this Agreement shall be true and correct in all material respects on and as of
the date of the release with the same effect as if made on such date.

 

(p)                                 There shall exist no default hereunder or
under any of the Loan Documents, irrespective of whether or not the same
constitutes an Event of Default thereunder.

 

(q)                                 If the release of proceeds from the Loans is
for Direct Costs, prior to approving such release, the Administrative Agent must
obtain the report of the Construction Consultant, which report shall be in form
and substance satisfactory to the Administrative Agent and shall state (i) that
the work completed under the applicable General Contract as of the date of the
inspection has been performed and constructed substantially in accordance with
the Plans, (ii) that the work is progressing on schedule, (iii) that the
disbursements to date (including the proposed release) plus Retainage correspond
with the percentage of work completed and in place as of the current Retainage,
(iv) that undisbursed or unreleased proceeds of the Loans and Borrower’s equity
are sufficient to complete the remaining construction.  If the Construction
Consultant does not approve an item of work, then the Administrative Agent may
hold back an amount which in the Administrative Agent’s opinion shall be
sufficient to remedy the item of work until the non-complying item of work is
remedied.

 

(r)                                    Asbestos reports satisfactory to
Administrative Agent in its reasonable discretion.

 

4.2.                            In the case of the last release of proceeds from
the Disbursement Fund as provided in Section 2.4 hereof, Administrative Agent
and Lenders shall also have received:

 

(a)                                 A certificate from the Construction
Consultant and Borrower’s Architect, as applicable, to the effect that
construction of the Improvements has been completed (subject to funded punchlist
items), and any necessary utilities and roads have been finished and made
available for use, substantially in accordance with the Plans and that the
Construction Consultant has received satisfactory evidence of the approval by
all Governmental Authorities of the Improvements in their entirety for the
contemplated uses thereof, to the extent any such approval is a condition of the
lawful use and occupancy thereof;

 

(b)                                 If requested by the Administrative Agent
and/or the Title Insurer, a current final survey of the Premises, certified to
the Title Insurer, the Lenders and the Administrative Agent showing the
completed Improvements;

 

(c)                                  Final releases of liens and/or other
documents and instruments as may reasonably be requested or required by the
Administrative Agent with respect to the release of any mechanics and/or
materialmen’s liens;

 

(d)                                 A certificate of Borrower’s Architect and
the Construction Consultant to the effect that, inter alia, construction of the
Improvements has been completed

 

34

--------------------------------------------------------------------------------


 

substantially in accordance with the Plans (on a form to be provided by
Administrative Agent), together with the AIA G704 Certificate of Substantial
Completion, approved by the Lenders and Administrative Agent and all the
requirements of all applicable Governmental Authorities;

 

(e)                                  A final lien release and waiver from the
General Contractor and all subcontractors, in form and substance acceptable to
the Administrative Agent and the Lenders, with respect to all prior amounts
funded from the Disbursement Fund pursuant to a Requisition and either final
releases and waivers or releases and waivers conditioned only upon payment of
amounts covered by the last Requisition of funds from the Disbursement Fund,
from the General Contractor and all subcontractors;

 

(f)                                   Two (2) sets of detailed as-built plans
and specifications for the Improvements.  The as-built plans and specifications
shall be approved as such in writing by the Borrower, the General Contractor and
Borrower’s Architect and shall include plans and specifications for
architectural, structural, mechanical, plumbing, electrical and site development
work (including storm drainage, utility lines and landscaping);

 

(g)                                  Insurance policies evidencing compliance
with all insurance requirements under the Loan Documents;

 

(h)                                 The Title Policy shall have been fully
endorsed assuring that all applicable amounts of the Loans released to pay
Direct Costs and Indirect Costs have the priority specified in the Mortgages and
are subject to no other encumbrances other than those previously approved in
writing by the Lenders;

 

(i)                                     All conditions of Section 4.1 hereof, to
the extent not otherwise enumerated above, shall have been satisfied; and

 

(j)                                    A temporary or permanent certificate of
occupancy for the Improvements and, if a temporary certificate of occupancy, an
escrow agreement between the Administrative Agent and Borrower pursuant to which
an amount determined by the Administrative Agent in its sole discretion as twice
the estimated cost to complete all of the construction of the Improvements,
including all punchlist items, and make all the necessary filings and
inspections in order to obtain a permanent certificate of occupancy is received
plus an aggregate $100,000 ($50,000 per Project) is escrowed with the
Administrative Agent.

 

4.3.                            Inspections.

 

(a)                                 Borrower shall be responsible for making
inspections of the Projects during the course of construction, and Borrower
shall determine to its own satisfaction that the work done or material supplied
by the contractors to which disbursements are to be made out of each
disbursement has been properly done or supplied in accordance with the
applicable contract with such contractor.  Neither Administrative Agent nor the
Lenders shall be required to conduct any inspection of the Projects.  Any
inspections done by or on behalf of the Lenders and/or Administrative Agent
shall be solely for the benefit of the Lenders and/or Administrative Agent, and
Borrower may not rely thereon.

 

35

--------------------------------------------------------------------------------

 

 

(b)                                 Lenders, Administrative Agent, and their
consultants and representatives shall have access to the Projects and shall have
the right to enter the Projects during normal business hours upon reasonable
prior notice to the Borrower and to conduct such inspections thereof as they
shall deem necessary or desirable for the protection of the Lenders’ interests,
including, without limitation, an inspection of the progress of construction in
connection with any Requisition.  Administrative Agent may take such steps as it
may deem appropriate, at its option, to verify the application of the proceeds
of the Loans to work done and material furnished for the Projects, including,
without limiting the foregoing, reviewing invoices and such other supporting
evidence as may be requested by Administrative Agent to establish the cost or
value of the Projects for which disbursements are to be and have been made, or
as may be required by this Agreement.  Notwithstanding any provision of this
Agreement to the contrary, in the event that Administrative Agent should
determine that the actual quality or value of the work performed or the
materials furnished does not correspond with the quality or value of the work
required by the Plans, Administrative Agent shall notify Borrower of its
objections thereto, and, upon demand, Borrower shall immediately correct the
conditions to which Administrative Agent and the Lenders objected.

 

4.4.                            Disbursement Amounts; Retainage.

 

(a)                                 Administrative Agent, subject to Section
2.10 hereof, shall determine the amount to be disbursed under each Requisition,
and whether and to what extent amounts should be disbursed as requested in each
Requisition, based on the information contained in each Requisition and subject
to the provisions of this Agreement.  In any case in which the amount to be
disbursed is less than the amount requested in a Requisition, after the
Administrative Agent provides a written explanation of the reason for such
reduction to Borrower and Borrower has an opportunity to cure the problem or
consent to such reduction within three (3) Business Days, the Requisition shall
be amended to reflect the adjustments, and the Borrower shall execute the
amended Requisition to reflect its agreement to the adjustments.  Borrower
acknowledges and agrees that Administrative Agent’s determination in regard to
disbursements is final.

 

(b)                                 Borrower may obtain releases of proceeds of
the Loans hereunder for payments owing to contractors only to the extent of the
amount of the contract work satisfactorily completed or materials actually
incorporated into the Projects by each such contractor in accordance with its
contract, subcontract, or material supply contract, less amounts held as
Retainage.

 

4.5.                            Contacts and Names of Contractors.  Borrower
shall advise Administrative Agent of the name of each contractor and
subcontractor for the Projects.  If requested by Administrative Agent or the
Lenders, Borrower shall also furnish to Administrative Agent and the Lenders a
copy of each contract with each of the contractors and subcontractors.  Borrower
shall keep Administrative Agent advised at all times of the names of all
contractors and subcontractors, and of the type of work, material or services
and the dollar amount covered by each of their respective contracts with
Borrower.

 

36

--------------------------------------------------------------------------------


 

4.6.                            Building Permits.  Notwithstanding anything to
the contrary contained herein, Administrative Agent shall not release proceeds
of the Loans for Hard Costs of a particular Project until building permits are
received for such Project.

 

(End of Article IV)

 

37

--------------------------------------------------------------------------------


 

ARTICLE V

 

BORROWER’S REPRESENTATIONS, WARRANTIES AND COVENANTS

 

5.1.                            Borrower represents, warrants and covenants
that:

 

(a)                                 It is duly organized, validly existing and
in good standing under the laws of the state of its formation, is qualified to
do business and is in good standing in the State of New Jersey with full power
and authority to enter into and to perform this Agreement, to borrow pursuant to
the Notes, to mortgage the Mortgaged Property and to deliver the Loan Documents,
and other instruments as herein provided, and to consummate the transactions
contemplated hereby;

 

(b)                                 The Plans are satisfactory to it, and have
been reviewed and approved by the General Contractor, Borrower’s Architect and,
to the extent required by applicable law or any effective restrictive covenant,
by all Governmental Authorities and the beneficiary of any such covenant; all
construction, if any, already performed on the Improvements has been performed
on the Premises in accordance with the Plans approved by the persons named above
and with any restrictive covenants applicable thereto and to Borrower’s
knowledge there are no structural defects in such existing portions of the
Improvements; the planned use of the Improvements complies with applicable
zoning ordinances, regulations and restrictive covenants affecting the Premises
as well as all environmental, ecological, landmark, and other applicable laws
and regulations; and all requirements for such use have been or will be
satisfied;

 

(c)                                  Financial Statements for the Borrower have
been heretofore delivered to Administrative Agent and the Lenders which are
true, correct and current in all material respects and which fairly present the
respective financial conditions of the subjects thereof as of the respective
dates thereof; no material adverse change has occurred in the financial
conditions of the Borrower reflected therein since the respective dates thereof
and no borrowings (other than the Loans and the Permitted Loans) which might
give rise to a lien or claim against the Mortgaged Property or other collateral
or proceeds of the Loans have been made by Borrower or others since the date
thereof;

 

(d)                                 There are no actions, suits or proceedings
pending or, to the knowledge of Borrower, threatened against or affecting it,
its constituent members or managers, the Premises or the validity or
enforceability of the Mortgages or the priority of the lien thereof at law, in
equity or before or by any Governmental Authorities; to Borrower’s knowledge, it
is not in default with respect to any order, writ, injunction, decree or demand
of any court or Governmental Authorities; nor is the Borrower in default in the
payment of any indebtedness representing any borrowed money or any other
indebtedness, nor is the Borrower aware of any facts or circumstances which
would give rise to any such default, which in any case could reasonably be
expected to have a material adverse effect;

 

(e)                                  The consummation of the transactions
contemplated hereby and performance of this Agreement, the Notes, the Mortgages
and all of the other Loan Documents have not and will not violate any law, rule,
regulation, order, writ, judgment,

 

38

--------------------------------------------------------------------------------


 

decree, determination or award presently in effect having applicability to the
Borrower; conflict with any provision in the Borrower’s certificate of formation
or Operating Agreement; or result in any breach of, or constitute a default
under, any mortgage, deed of trust, lease, bank loan or credit agreement,
corporate charter, bylaws or other instrument to which Borrower, or any
constituent member or manager of the Borrower, is a party or by which Borrower,
or any such constituent member or manager of the Borrower, or may be bound or
affected;

 

(f)                                   All utility services necessary for the
construction of the Improvements and the operation thereof for their intended
purposes are available at the boundaries of the Premises (or through the course
of the construction will become available at the Premises), including water
supply, storm and sanitary sewer, gas, electric power and telephone facilities;

 

(g)                                  It has entered into no contract or
arrangement of any kind the performance of which by the other party thereto
could give rise to a lien on the Mortgaged Property prior to the Mortgages,
except for its arrangements with Borrower’s Architect, the General Contractor,
Major Subcontractors and contractors or subcontractors, all of whom have filed
lien waivers or signed payment receipts in form approved by Administrative Agent
for all payments due under said arrangements as of the end of the period covered
by the last Requisition;

 

(h)                                 All roads necessary for the full utilization
of the Improvements for their intended purposes have either been completed or
the necessary rights of way therefor have been acquired by appropriate
Governmental Authorities or dedicated to public use, and all necessary steps
have been taken by Borrower and said Governmental Authorities to assure the
complete construction and installation thereof no later than the Completion Date
or any earlier date required by any law, order or regulation;

 

(i)                                     There exists no “Event of Default” under
the Mortgages or any other Loan Documents and no event has occurred and is
continuing which after notice or the passage of time, or both, would give rise
to a default thereunder;

 

(j)                                    The approved Plans referred to in
paragraph (b) above are scheduled by sheet number, title, date and revised date
in the letter from Borrower’s Architect required by paragraph of Section 3.4
hereof, which schedule is hereby certified by Borrower to be true and correct;

 

(k)                                 It has advised the Title Insurer in writing
prior to the issuance of the Title Policy whether any site-development,
excavation or other work related to construction of the Improvements was begun
or done before the Mortgages were recorded;

 

(l)                                     The Premises are not located in an area
designated by the Secretary of Housing and Urban Development as having special
flood hazards, or, if it is, Borrower has obtained the flood-hazard insurance
required by the NFIA of 1968, as amended (42 U.S. 4013, et seq.);

 

39

--------------------------------------------------------------------------------


 

(m)                             Except as disclosed in the Environmental Report,
the Premises, and the Improvements thereon, are not currently subject to
Hazardous Materials or their effects;

 

(n)                                 There are no claims, litigation,
administrative or other proceedings, whether actual or threatened, or judgments
or orders, relating to any hazardous or toxic substances or wastes, discharges,
emissions or other forms of pollution relating in any way to the Premises or the
Improvements thereon;

 

(o)                                 The Borrower has, on the date hereof,
certified to the Administrative Agent for the benefit of the Lenders, as true,
correct and complete the organizational structure of the Borrower;

 

(p)                                 None of the Borrower or any of its direct or
indirect officers, managers, members, partners or principal employees is on the
list of Specially Designated Nationals and Blocked Persons issued by the Office
of Foreign Assets Control of the U.S. Department of Treasury;

 

(q)                                 The Borrower is an SPE;

 

(r)                                    Each Requisition presented to
Administrative Agent, and the receipt of the funds requested thereby, shall
constitute an affirmation that all of the representations and warranties of
Borrower contained in this Agreement (including, but not limited to, those
contained in this Section 5.1) remain true and correct in all respects as of the
respective dates thereof;

 

(s)                                   The Borrower has filed all tax returns,
federal, state and local, required to be filed and has paid all taxes reported
thereon to be due, including any interest and penalty, or has provided adequate
reserves for payment thereof.  No audit of any tax return is pending and the
Borrower has not received any notice of any pending audit;

 

(t)                                    There are no unpaid or unsatisfied
judgments or orders of any court, arbitration or other tribunal, or governmental
agency or department outstanding against the Borrower which in any case could
reasonably be expected to have a material adverse effect;

 

(u)                                 When this Agreement and the other Loan
Documents are executed and delivered to the Administrative Agent and the Lenders
by the Borrower, each such instrument shall constitute the legal, valid and
binding obligation of the Borrower in accordance with its terms, except as
enforcement thereof may be limited by general equitable principles and by
bankruptcy, insolvency, reorganization, moratorium, and other similar laws
affecting creditors’ rights generally;

 

(v)                                 All factual information heretofore or
contemporaneously furnished in writing by or on behalf of the Borrower to the
Administrative Agent and the Lenders, upon which the Administrative Agent and
the Lenders have relied, including, but not limited to, Financial Statements and
reports, taken as a whole, are true and accurate in all material respects and
fairly represent the condition and operations of the Borrower, and all future

 

40

--------------------------------------------------------------------------------


 

information furnished in writing by the Borrower to the Administrative Agent and
the Lenders, in whatever form, will be true and accurate in all material
respects as of the date on which such information is furnished;

 

(w)                               The Borrower enjoys peaceful and undisturbed
possession under all leases of real and personal property of which it is lessee,
and, all such leases are valid and subsisting and in full force and effect;

 

(x)                                 Each pension or other employee benefit plan
as to which the Borrower may have any liability (herein called a “Pension or
Benefit Plan”) has, to the extent required, been approved by the Internal
Revenue Service under the Employee Retirement Income Security Act of 1974, as
amended (herein called “ERISA”) and is in material compliance with all
applicable requirements of law, rules and regulations adopted by regulatory
authorities pursuant thereto, neither a “Reportable Event” nor a “Prohibited
Transaction” has occurred with respect to any Pension or Benefit Plan, and the
Borrower has filed all reports required to be filed by ERISA and such rules and
regulations.  Furthermore, no steps have been taken to terminate any Pension or
Benefit Plan and the Borrower has not withdrawn from any Pension or Benefit Plan
or initiated steps to do so, the Borrower has met its minimum funding
requirements under ERISA with respect to all of its Pension or Benefit Plans and
the present value of all vested benefits does not exceed the fair market value
of all Pension or Benefit Plan assets allocable to such benefits, as determined
on the most recent valuation date of the Pension or Benefit Plan and in
accordance with the provisions of ERISA and the regulations thereunder for
calculating the potential liability of the Borrower to the Pension Benefit
Guaranty Corporation (herein called the “PBGC”) or the Pension or Benefit Plan
under Title IV of ERISA, and the Borrower has not incurred any liability to the
PBGC under ERISA;

 

(y)                                 The Borrower is not engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock, and none of the proceeds of the
Loans will be used for the purpose of, or be made available by the Borrower in
any manner to any other person or entity to enable or assist such person or
entity in, purchasing or carrying margin stock.  Terms for which meanings are
provided in Regulation U of the Board of Governors of the Federal Reserve System
or any regulations substituted therefor, as from time to time in effect, are
used herein with such meanings;

 

(z)                                  Neither the business nor the properties of
the Borrower are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy, or other casualty (whether or not covered by insurance) which
has or is likely to have a material adverse effect on the business or properties
or the operation of the Borrower;

 

(aa)                          Borrower has delivered to the Lenders all
formation and organizational documents of Borrower, the partners, members, joint
venturers or shareholders of Borrower, if any, and all such formation and
organizational documents remain in full force and effect and have not been
amended or modified since they were delivered to the Lenders;

 

41

--------------------------------------------------------------------------------


 

(bb)                          (1)                                 Neither
Borrower nor any of its Affiliates is in violation of any law relating to
terrorism or money laundering (“Anti-Terrorism Laws”), including Executive Order
No. 13224 on Terrorist Financing, effective September 24, 2001 (the “Executive
Order”), and the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law
10-56.  Neither Borrower nor any of its Affiliates is any of the following:

 

(i)                                     a Person that is listed in the annex to,
or is otherwise subject to the provisions of, the Executive Order;

 

(ii)                                  a Person owned or controlled by, or acting
for or on behalf of, any person that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;

 

(iii)                               a Person with which any Lender is prohibited
from dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(iv)                              supports “terrorism” as defined in the
Executive Order; or

 

(v)                                 a Person that is named as a “specially
designated national and blocked person” on the most current list published by
the U.S. Treasury Department Office of Foreign Assets Control at its official
website or any replacement website or other replacement official publication of
such list;

 

(2)                                 Neither Borrower nor any of its Affiliates
(1) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Person described in
paragraph (i) above, (2) deals in, or otherwise engages in any transaction
relating to any property or interests in property blocked pursuant to the
Executive Order, or (3) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading a person that commits,
threatens or conspires to commit or of avoiding, or attempt to violate, any of
the prohibitions set forth in any Anti-Terrorism Law;

 

(cc)                            The Master Lease, the Financial Agreement and
any other documents delivered to the Lenders prior to the date hereof are true
and correct copies thereof, are in full force and effect and there exists no
default or event of default thereunder; and

 

(dd)                          Twenty percent (20%) or more of total rental units
financed with QLICIs are both rent restricted, as defined in Section 42(g)(2) of
the Code and occupied by individuals whose household income as illustrated by
HUD Handbook 4350.3 REV-1 (or subsequent versions), is less than or equal to 80%
of the area median family income as determined and adjusted annually by HUD. 
The Borrower shall also provide any information, certification, and/or
documentation reasonably requested by the Lenders in order to substantiate
compliance with the preceding sentence.

 

5.2.                            Borrower covenants and agrees with
Administrative Agent and the Lenders that it will:

 

42

--------------------------------------------------------------------------------


 

(a)                                 Promptly comply with all laws, ordinances,
orders, rules, statutes and regulations of Governmental Authorities and promptly
furnish Administrative Agent with notices and reports of any official searches
made by Governmental Authorities and any claims of violations thereof;

 

(b)                                 Permit Administrative Agent or the Lenders,
their representatives and the Construction Consultant to enter upon the Premises
at reasonable times and upon reasonable notice to the Borrower, to inspect the
Improvements and all materials to be used in the construction thereof and
examine all detailed plans and shop drawings which are or may be kept at the
construction site; at reasonable times it will cooperate and cause the General
Contractor and shall cause the General Contractor to cause the Major
Subcontractors to cooperate with the Construction Consultant to enable it to
perform its functions hereunder; at the time of each inspection by the
Construction Consultant, Borrower will cause the General Contractor and cause
the General Contractor to cause the Major Subcontractors to make available to
said Construction Consultant, on demand, daily log sheets covering the period
since the immediately preceding inspection showing the date, weather,
subcontractors on the job, number of workers and status of construction;

 

(c)                                  Pay all costs and expenses required for
completion of the Improvements and the satisfaction of the conditions of this
Agreement, including, without limitation:

 

(1)                                 All, to the extent applicable, document and
stamp taxes, recording and filing expenses and fees and commissions lawfully due
to brokers in connection with the transactions contemplated hereby,

 

(2)                                 the fees and expenses of the Administrative
Agent, the Construction Consultant and such parties’ attorneys in connection
with the preparation for the consummation of the transactions contemplated
hereby, and for any services of such parties which may be required in addition
to those normally and reasonably contemplated hereby,

 

(3)                                 any taxes, insurance premiums, liens,
security interests or other claims or charges against the Premises or
Improvements, and

 

(4)                                 all costs of completion of the work to be
performed by Borrower in space to be occupied in the Improvements to permit the
lawful occupancy thereof, including that contemplated by the Leases or other
agreements or letters of intent with respect thereto.

 

(d)                                 Commence physical construction of the
Improvements no later than ten (10) days from the date hereof; submit a
Requisition for the Initial Release within thirty (30) days after such
commencement and subsequent Requisitions not more frequently than on a monthly
basis thereafter; cause the construction thus begun to be prosecuted with
diligence and continuity in a good and workmanlike manner substantially in
accordance with the Plans except during the existence of delays (for not more
than a total of sixty (60) days) caused by events which constitute Unavoidable
Delay; use only materials, fixtures, furnishings and equipment in connection
with construction of the Improvements that are

 

43

--------------------------------------------------------------------------------


 

not used or obsolete; and complete construction of the Improvements, and the
installation of all necessary roads and utilities, substantially in accordance
with the Plans, on or before the Completion Date, free and clear of defects and
unbonded liens or claims for liens for material supplied or labor or services
performed in connection with the construction of the Improvements; TIME BEING OF
THE ESSENCE of this paragraph (d);

 

(e)                                  Indemnify Administrative Agent and the
Lenders against claims of brokers arising by reason of the execution hereof or
the consummation of the transactions contemplated hereby;

 

(f)                                   Subject to the requirements of Article X
hereof, conduct its business substantially in the same manner as such business
is now and has previously been conducted;

 

(g)                                  Promptly deliver to Administrative Agent
and Lenders and, if requested to do so, the Construction Consultant, copies of
all contracts, bills of sale, statements, receipted vouchers or agreements under
which Borrower claims title to any materials, fixtures or articles incorporated
in the Improvements or subject to the lien of the Mortgages, or under which it
has incurred costs for which it is entitled to a Loan advance, and deliver to
Administrative Agent and/or the Construction Consultant such other data or
documents in connection with the Improvements as Administrative Agent and/or the
Construction Consultant may, from time to time, reasonably request;

 

(h)                                 Allow Administrative Agent and the Lenders,
during normal business hours, upon receipt of reasonable notice by Borrower,
access to the books, records and such other documents of the Borrower as
Administrative Agent and/or the Lenders shall reasonably require and allow
Administrative Agent and the Lenders, at Borrower’s expense, to inspect, audit
and examine same;

 

(i)                                     Upon reasonable demand of Administrative
Agent or the Construction Consultant, correct any defects (including structural)
in the Improvements or any material departures from the Plans not approved by
Administrative Agent;

 

(j)                                    Not permit the performance of any work
(i) pursuant to any General Contract, Change Order or Plans until Administrative
Agent, Lenders and the Construction Consultant, shall have received copies
thereof and (ii) in the case of Plans or Change Orders which will result in (A)
a change in the aggregate of the contract prices for the construction of the
Improvements in excess of the Change Order Amount or which, together with the
aggregate of Change Orders theretofore executed by Borrower (excluding those
approved by Administrative Agent pursuant to this paragraph) will result in a
change in such prices in excess of the Aggregate Change Order Amount or (B) a
change in the nature of the Improvements until prior written approval thereof by
Administrative Agent; it being understood that approval of any Plans or Change
Order will not obligate Administrative Agent to increase or advance any Loan
Budget Amount on account of any such Plans or Change Orders; provided, however,
that Administrative Agent shall provide each Lender with notice of any Change
Order that would cause funds set aside in the Contingency Reserve to fall below
$2,500,000;

 

44

--------------------------------------------------------------------------------

 

(k)                                 Employ or cause the General Contractor to
employ commercially reasonable means to protect from theft or vandalism all
portions of the Improvements and all tools and building materials stored on the
Premises;

 

(l)                                     Comply with all restrictions, covenants
and easements affecting the Premises or the Improvements and cause the
satisfaction of all conditions of this Agreement;

 

(m)                             Contribute the Shortfall Payment or any other
payments to be made pursuant to paragraph 7.1(d) hereof, separate and apart from
the Loans at such time and times as Administrative Agent shall determine in its
reasonable discretion;

 

(n)                                 Not enter into any agreement for the sale of
the Premises including, without limitation, the transfer of all or any part of
the Premises to a partnership, limited liability company or other entity,
without the express prior written consent of the Administrative Agent;

 

(o)                                 Other than the Master Lease, Residential
Leases, Leases approved by the Administrative Agent and the Lenders, and the
Other Mortgages, not, directly or indirectly, transfer, mortgage, convey, sell,
assign, lease, sublease, pledge or encumber the Mortgaged Property, or any part
thereof or any direct or indirect interest therein, without the express prior
written consent of the Administrative Agent and Lenders;

 

(p)                                 Not incur or permit the incurrence of any
debt (whether or not subordinate to the lien of the Mortgages) with respect to
the Borrower or the Projects other than the Loans and the Permitted Loans
without the prior written consent of the Administrative Agent and the Lenders,
which consent may be granted or withheld in the sole and absolute discretion of
the Administrative Agent;

 

(q)                                 Simultaneously send to Administrative Agent
and the Lenders a copy of any notice of default under the General Contract it
sends to the General Contractor;

 

(r)                                    Comply with all of the provisions of its
organizational documents, not modify the organizational structure of the
Borrower nor the direct or indirect ownership of the Borrower from that existing
on the date hereof, and not modify, amend, terminate or cancel any
organizational documents of the Borrower or any constituent members or managers
of the Borrower in any material respect without the prior written consent of
Administrative Agent and Lenders;

 

(s)                                   Perform all environmental remediation
required to be performed at the Premises in full compliance with all applicable
laws;

 

(t)                                    Maintain all construction and operating
accounts of the Borrower at a banking institution approved by Administrative
Agent and Lenders;

 

(u)                                 Maintain its status as an SPE;

 

(v)                                 Not change its fiscal year without the prior
written consent of Administrative Agent;

 

45

--------------------------------------------------------------------------------


 

(w)                               Comply with the reporting requirements set
forth in Article VIII and Article X hereof;

 

(x)                                 Deliver to Administrative Agent, within five
(5) Business Days after request therefor, a written statement duly acknowledged
by the Borrower of the amount due under the Loans and whether offsets or
defenses exists against same;

 

(y)                                 Pay and discharge when due, and before
subject to any penalty or further charge, and otherwise satisfy before maturity
or delinquency, all obligations, debts, taxes and liabilities of whatever nature
or amount;

 

(z)                                  Not modify, amend or terminate the General
Contract (other than entering into Change Orders permitted hereunder) without
consent of the Administrative Agent and Lenders or agree to reduce the amount
that Borrower, as owner is permitted to retain against any application for
payment pursuant to the terms thereof;

 

(aa)                          Not, without the Lenders’ permission, permit a
change in control or ownership of interests in Borrower that would result in the
Lenders or its members having “control” (as defined in Treasury Regulations
Section 1.45D-1(d)(6)(ii)(B)) of Borrower;

 

(bb)                          Comply with the terms and provisions of the Master
Lease and the Leases and not permit any amendment, restatement or other
modification of the Master Lease or the Leases without the consent of the
Administrative Agent and Lenders, which consent shall not be unreasonably
withheld, conditioned or delayed;

 

(cc)                            Except for the Master Lease and the Residential
Leases, not enter into any Leases without the prior consent of Administrative
Agent and Lenders, which consent shall not be unreasonably withheld, conditioned
or delayed;

 

(dd)                          Not (i) be or become subject at any time to any
law, regulation, or list of any governmental agency (including, without
limitation, the U.S. Office of Foreign Asset Control list) and prohibits or
limits Administrative Agent from making any advance or extension of credit to
the Borrower or from otherwise conducting business with the Borrower, or (ii)
fail to provide documentary and other evidence of the Borrower’s identity as may
be requested by Administrative Agent at any time to enable Administrative Agent
to verify the Borrower’s identity or comply with any applicable law or
regulation, including, without limitation, Section 326 of the USA Patriot Act of
2001, 31 U.S.C. Section 5318.  Administrative Agent hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act of 2001, Administrative
Agent is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow Administrative Agent to identify the Borrower
in accordance with the USA Patriot Act of 2001.  Borrower represents and
warrants that Borrower is in compliance with such requirements on the date of
this Agreement;

 

(ee)                            If, during the term of the Loans the City of
Newark and/or the State imposes or assesses against the Lenders any fees or
taxes, including, without limitation, financial institutions excise tax, or
franchise, gross receipts or other similar tax

 

46

--------------------------------------------------------------------------------


 

(collectively, the “Tax”) based upon Lenders’ status as an out-of-state
financial institution, unincorporated business association and/or the like
(collectively, “UBO”) doing business in the State solely as a result of making
the Loans, pay an amount equal to such Tax to the Lenders upon presentation by
the Lenders of documentation evidencing the assessment of such Tax against the
Lenders and the amount thereof.  Borrower shall have the right (but not the
obligation) at its sole cost and expense and with counsel of its choosing to
appeal the imposition of any Tax on the Lenders, and shall be entitled to any
refunds of Tax paid by Borrower to the Lenders as a result of any appeal whether
or not initiated by Borrower.  The Lenders hereby agrees to make a good faith
effort to provide Borrower with such information as is commercially reasonable
for the Lenders to provide in connection with any appeal (all of which shall be
at Borrower’s sole cost and expense);

 

(ff)                              Not modify, amend or terminate any of the Loan
Documents without the prior written consent of the Administrative Agent and the
Lenders to the extent set forth in Section 9.13(c) hereof;

 

(gg)                            Give prompt written notice to Administrative
Agent of the occurrence of an Unavoidable Delay and any such Unavoidable Delay
shall not extend the time for performance of an obligation hereunder by more
than sixty (60) days;

 

(hh)                          Pay to Administrative Agent on behalf of the
Lenders from time to time, within fifteen (15) days following written notice
from Administrative Agent, the amount of CDE Expenses incurred from time to time
by Administrative Agent and the Lenders or on behalf of the Lenders by their
managers, to the extent the CDE Expenses exceed the amounts projected therefor
in the Projections, and the amount of Fund Expenses that Investment Fund has
directed Administrative Agent to require that Borrower reimburse, to the extent
that distributions to Investment Fund from the Lenders are insufficient to pay
such expenses after the Investment Fund shall have first paid all amounts then
due and payable under the then outstanding borrowings of the Investment Fund. 
Administrative Agent agrees to provide to Borrower in any such notice a summary
of CDE Expenses (to the extent that the Administrative Agent has received such a
summary from the Lenders) and Fund Expenses (to the extent that the
Administrative Agent has received such a summary from the managing member of the
Investment Fund) on account of which such notice is being given;

 

(ii)                                  Obtain and maintain insurance with
financially sound and reputable insurance companies or associations in such
amounts and covering such risks as Administrative Agent shall determine in good
faith to be adequate in the circumstances;

 

(jj)                                Except for the Permitted Loans, not incur or
permit the incurrence of any debt or financial obligation or permit the purchase
price of property to be deferred (by way of conditional purchase or title
retention agreement, or otherwise), or create, incur, assume or suffer to exist
any mortgage (except for the Other Mortgages), pledge, lien, security interest
or other charge or encumbrance (including the lien or retained security title
of, a conditional vendor), whether or not subordinate to the lien of the
Mortgages, upon or with respect to any of its properties or assets, tangible or
intangible, real or personal, now owned or hereafter acquired (including, but
not limited to the Premises), or assign or otherwise convey any right to receive
income (other than with respect to the

 

47

--------------------------------------------------------------------------------


 

security interests securing the indebtedness of the Borrower under this
Agreement or under other agreements with the Administrative Agent and the
Lenders and the Other Mortgages), or to permit or suffer the filing of any
financing statement with respect to any of its properties or assets, without the
prior written consent of the Administrative Agent and the Lenders, which consent
may be granted or withheld in the sole and absolute discretion of the
Administrative Agent and the Lenders, except in favor of the Administrative
Agent and the Lenders as provided in this Agreement, and except:  (i) liens
securing the performance of bids, tenders, contracts, leases of real and
personal property, statutory obligations, surety and appeal bonds, progress or
partial payments made to it, and other liens of like nature made in the ordinary
course of business; (ii) carrier’s, mechanic’s, workmen’s, materialmen’s,
landlord’s or other like liens arising in the ordinary course of business in
respect of obligations which are not due or which are being contested pursuant
to a Permitted Contest; (iii) liens for taxes, assessments, or other
governmental charges not yet due or which are being contested pursuant to a
Permitted Contest; (iv) liens, pledges and security interests existing on the
date hereof and previously disclosed to Administrative Agent and the Lenders in
writing, provided the same are not extended to cover any of its other
properties, and will not interfere with the occupation, use or enjoyment of its
properties and assets in the normal course of business; (v) liens arising out of
judgments or awards against it with respect to which it shall currently be
prosecuting an appeal, a stay of execution pending such appeal having been
secured; (vi) security interests in furniture, fixtures and equipment purchased
by Borrower with proceeds from governmental grants if such a security interest
is a condition to receipt of such grant proceeds; (vii) the pledge of the
collateral and any other liens on the collateral in favor of the Lenders to
secure the indebtedness of the Borrower to the Lenders under the Loan Documents;
and (viii) liens of landlords, vendors, carriers, warehousemen, mechanics,
laborers and materialmen arising by law in the ordinary course of business for
sums either not yet due or being contested pursuant to a Permitted Contest;

 

(kk)                          Not assume, guaranty, incur, create or endorse or
otherwise be or become directly or contingently liable in respect of any
obligation of any person, firm or corporation, except for (i) endorsements of
negotiable instruments for deposit or collection and similar transactions in the
ordinary course of business; (ii) the indebtedness to the Lenders under this
Agreement, (iii) trade payables or operating leases from time to time incurred
in the ordinary course of business; (iv) taxes, assessments or other government
charges which are not yet due or are being contested pursuant to a Permitted
Contest; and (v) operating deficit loans associated with the Improvements so
long as same are unsecured and subordinate to the Loans;

 

(ll)                                  Not merge into or consolidate with any
person, firm or corporation, or acquire by lease, purchase or otherwise, all or
substantially all of the assets of any person, firm or corporation;

 

(mm)                  Not make any loan or advance to any person, firm or
corporation;

 

(nn)                          Not sell, lease, assign, transfer or otherwise
dispose of all or a substantial portion of its assets, including its contracts
and accounts receivable;

 

(oo)                          Not create any subsidiaries or affiliates;

 

48

--------------------------------------------------------------------------------


 

(pp)                          Neither the Borrower nor any Pension or Benefit
Plan of the Borrower will:  (i) engage in any “Prohibited Transaction”, such
term being used herein with, the meaning ascribed to it in Section 2003(a) of
ERISA; (ii) incur any “Accumulated Funding Deficiency”, such term being used
herein with the meaning ascribed to it in Section 302 of ERISA, whether or not
waived; or (iii) terminate any Pension or Benefit Plan in a manner which could
result in the imposition of a lien on any property of the Borrower pursuant to
Section 4068 of ERISA;

 

(qq)                          Except as may be permitted pursuant to leases
approved by Administrative Agent and Lenders, not assign any lease, consent to
any assignment by the tenant under any such lease, or sublet, or consent to any
subletting by the tenant under any such lease of all of the Premises demised
under any such lease, without the express prior written consent of
Administrative Agent and Lenders, which consent shall be provided, if at all, in
their sole, but reasonable discretion;

 

(rr)                                Comply with any and all regulatory
agreements and any covenants, conditions and restrictions that have been
recorded against or otherwise encumber the Premises;

 

(ss)                              Defend and indemnify the Administrative Agent
and Lenders and hold the Administrative Agent and Lenders harmless from any and
all liabilities, obligations, losses, damages, penalties, claims, actions,
suits, reasonable costs and expenses of whatever kind or nature actually
assessed or incurred at any time against or by the Administrative Agent and
Lenders relating to, or arising in connection with, the development,
construction, ownership, use, maintenance or occupancy of any of the collateral,
including the breach of any representation or covenant of Borrower in any of the
Loan Documents, including, but not limited to, the New Markets Tax Credit
representations and covenants contained in Article X hereof (but as same may be
limited under the terms and conditions under that certain Guaranty of New
Markets tax Credits by Borrower in favor of GSB NMTC Investor LLC); provided,
that any obligations of the Borrower to defend or indemnify a party shall not
extend to any grossly negligent or intentional misconduct of such party;

 

(tt)                                Defend and indemnify the Administrative
Agent and Lenders and hold the Administrative Agent and Lenders harmless from
any allegation or charge whatsoever of negligence, misfeasance, or nonfeasance
of the Administrative Agent and Lenders in whole or in part, pertaining to any
defect in the Improvements, and particularly, any failure of the Administrative
Agent and Lenders or any agent, officer, employee or representative of the
Administrative Agent and Lenders, to note any defect in materials or workmanship
or of physical conditions or failure to comply with the Plans or any ordinances,
statutes or other governmental requirements, or to call to the attention of any
person whatsoever, or take any action, or to demand that any action be taken,
with regard to any such defect or failure or lack of compliance provided, that
any obligations of the Borrower to defend or indemnify shall not extend to any
grossly negligent or intentional misconduct of either the Administrative Agent
or any of the Lenders;

 

49

--------------------------------------------------------------------------------


 

(uu)                          Promptly notify the Administrative Agent and
Lenders immediately in writing following Borrower’s receipt of any written
notification of any proposed condemnation or expropriation of any portion of the
Improvements or Premises;

 

(vv)                          On the date hereof, Borrower shall pay the
out-of-pocket fees payable and other charges incurred by Lenders in connection
with this Agreement, the transaction contemplated by this Agreement, and the
documents entered into in connection therewith, including, without limitation,
each Lender’s reasonable attorneys’ fees and reasonable accounting fees. 
Borrower shall also pay, within ten (10) Business Days following written notice
from any Lender, or Administrative Agent on behalf of any Lender, of the amount
thereof, the out-of-pocket fees payable and other charges incurred in connection
with servicing, special servicing, asset management, tax returns and audits,
including audits required under the NMTC Program Requirements and each Lender’s
compliance and reporting obligations, as well as any amounts requested by or on
behalf of any Lender to reimburse its investor member or manager for expenses
incurred by such investor member or manager to the extent the expenses incurred
by such investor member or manager are related to the Loans.

 

5.3.                            Construction Covenants.

 

(a)                                 Completing Construction.  Borrower shall
expeditiously complete and fully pay for the development and construction of the
Improvements in a good and workmanlike manner and substantially in accordance
with the contracts, subcontracts, and material supply contracts and Plans
submitted to and approved by Administrative Agent, and in compliance with all
applicable laws, including any covenants, conditions, restrictions and
reservations applicable thereto, so that completion of the Improvements occurs
on or before the Completion Date.  Borrower assumes full responsibility for the
compliance of the Plans and the Projects with all applicable laws and with sound
building and engineering practices, and, notwithstanding any review or approval
by Administrative Agent or the Lenders, neither the Lenders nor the
Administrative Agent shall have obligation or responsibility whatsoever for the
Plans or any other matter incident to the Projects or the construction of the
Improvements.  Borrower shall immediately correct or cause to be corrected (i)
any defect in the Improvements, (ii) any material departure in the construction
of the Improvements from the Plans or applicable laws, and (iii) any
encroachment by any part of the Project or any other structure located on the
Mortgaged Property on any building line, easement, property line or restricted
area.

 

(b)                                 Changing Costs, Scope or Timing of Work.  If
Borrower becomes aware of any change in the approved costs set forth in the
Budget which would materially increase, change, or cause a reallocation of the
costs as shown on the Budget, Borrower shall immediately notify Administrative
Agent and the Lenders in writing and promptly submit the following to
Administrative Agent for approval:  (i) a budget reallocation request, in form
and substance approved by the Administrative Agent and (ii) a proposed revised
Budget.  Borrower shall have no right to receive further disbursements from the
Disbursement Fund unless and until the budget reallocation request and the
revised Budget are approved by the Administrative Agent and the Lenders
(provided, however, that if any Lender fails to respond to Administrative Agent
within five (5) Business Days of receipt of written notice of Administrative
Agent’s proposed determination, such Lender

 

50

--------------------------------------------------------------------------------


 

shall be deemed to have concurred with such proposed determination).  Borrower
shall deliver to Administrative Agent and the Lenders a revised construction
schedule, if and when any target date set forth therein has been delayed by ten
(10) consecutive days or more, or when the aggregate of all such delays equals
thirty (30) days or more.  Borrower shall promptly furnish Administrative Agent
with two (2) copies of all changes or modifications in the Plans, contracts,
subcontracts, and material supply contracts for the Projects.  No work may be
performed (a) (i) if pursuant to any Change Order or pending Change Order where
such work will not increase the Contract Price (as defined and set forth in the
General Contract) by more than the Change Order Amount or which, together with
the aggregate of Change Orders theretofore executed by Borrower will not result
in a change in excess of the Aggregate Change Order Amount without prior written
approval thereof by Administrative Agent in its sole discretion; or (ii) if
pursuant to any Change Order or pending Change Order where such work will
increase the Contract Price (as defined and set forth in the General Contract)
by more than the Change Order Amount or which, together with the aggregate of
Change Orders theretofore executed by Borrower will result in a change in excess
of the Aggregate Change Order Amount without prior written approval thereof by
Administrative Agent after consultation with the Lenders (provided, however,
that if any Lender fails to respond to Administrative Agent within five (5)
Business Days of receipt of written notice of Administrative Agent’s proposed
determination, such Lender shall be deemed to have concurred with such proposed
determination), and (b) without Administrative Agent’s and the Lenders’ receipt
of evidence that Borrower has obtained the prior approval of all parties whose
approval is required, including, without limitation, sureties and governmental
authorities.  No work may be performed pursuant to any Change Order or pending
Change Order prior to delivery thereof to and, if required hereunder, approval
by, Administrative Agent and the Lenders.  No review by Administrative Agent or
the Lenders of any contract or change order shall make the Lenders and/or
Administrative Agent responsible for the adequacy, form or content of such
contract or change order.

 

(c)                                  Using Proceeds of the Loan.  Borrower shall
use the proceeds of the Loans solely to pay, or to reimburse Borrower for
paying, costs and expenses shown on the Budget and incurred by Borrower in
connection with the acquisition of an interest in the Premises and the
construction of the Improvements on the Premises, together with other expenses
set forth on the Budget and such incidental costs and expenses relating thereto
as may be approved from time to time in writing by Administrative Agent. 
Borrower shall take all steps necessary to assure such use of proceeds of the
Loans by its contractors.  Borrower shall not use the proceeds of the Loans, or
any portion of them to pay any fees or other payments to any affiliate of
Borrower, other than as set forth in the Budget, and other than the developer
fee payable to RBH Project, LLC, with respect to payments for construction
oversight and loans from an affiliated entity, without Administrative Agent’s
prior written consent, in its sole discretion.

 

(d)                                 Defects; No Waiver.  Borrower will, upon
demand of Administrative Agent or the Lenders, correct or cause to be corrected
any structural defect in any Improvements.  The advance of any of the proceeds
of the Loans hereunder shall not constitute a waiver of the Administrative
Agent’s right or the Lenders’ right to require compliance with this covenant.

 

51

--------------------------------------------------------------------------------


 

5.4.                            Liens Pursuant to the Permitted Loans. 
Notwithstanding anything to the contrary contained in this Agreement or in any
other Loan Document, the Lenders hereby consent to the Borrower’s pledge to the
Other Lenders of certain collateral to secure Borrower’s obligations under the
documents executed in connection with the Permitted Loans, and the Lenders
acknowledge and agree that Borrower’s pledge of such collateral to the Other
Lenders shall not constitute a default under this Agreement or any other Loan
Document.

 

5.5.                            Certificate of Borrower.  Borrower will comply,
and will use commercially reasonable best efforts to ensure that General
Contractor will comply, with the requirements of that certain Certificate of
Borrower and General Contractor, executed as of the date hereof, a form of which
is attached hereto as Exhibit F.  Furthermore, simultaneous with the completion
of the Improvements, Borrower and General Contractor shall execute and deliver
to BA Allocatee the Certificate of Borrower and General Contractor (Completion),
a form of which is attached hereto as Exhibit G.

 

(End of Article V)

 

52

--------------------------------------------------------------------------------

 

ARTICLE VI

 

EVENTS OF DEFAULT AND REMEDIES

 

6.1.                            Each of the following shall constitute an “Event
of Default” hereunder:

 

(a)                                 if the Borrower fails to pay or expend
promptly when due or required any sum of money due or required to be paid or
expended under this Agreement, the Notes, the Mortgages or any other Loan
Documents, which failure shall continue beyond five (5) days after written
notice of any such event;

 

(b)                                 if the Borrower fails for thirty (30) days
after the giving to it by Administrative Agent of written notice to comply with
any covenants or agreements made by it in this Agreement other than a covenant
to pay or expend any sum of money or if Borrower otherwise fails to comply with
any terms or conditions of this Agreement, provided, however, that if, in
Administrative Agent’s reasonable judgment said failure to comply is not capable
of being cured within said thirty (30) day period and is not curable by the
payment of money, then the Borrower shall have such additional time as
Administrative Agent deems necessary (but in no event will such additional time
exceed sixty (60) days after the initial notice of such default) to cure such
failure provided that (i) Borrower promptly proceeds to commence curing said
failure to comply upon Borrower’s receipt of notice of said failure from
Administrative Agent, (ii) in the reasonable judgment of Administrative Agent,
Borrower thereafter diligently and continuously proceeds to cure said failure so
as to cure said failure in the shortest time possible, (iii) such additional
time to cure does not impair any rights and/or remedies of Lenders and will not
adversely affect the completion of the Improvements by the Completion Date, and
(iv) the Borrower furnishes to Lenders, upon demand of any Lender, such
documents and information with respect to Borrower’s curing of said failure to
comply, as such Lender may request; provided, further, however, that Borrower
shall not be entitled to have any opportunity to cure a breach or violation of
any of the representations and warranties set forth in Article X hereof or a
breach, violation, or failure to comply with any of the covenants set forth in
Article X hereof;

 

(c)                                  if the Borrower fails to satisfy any of the
covenants set forth in Section 5.3 after any applicable notice and cure periods;

 

(d)                                 if a default which remains uncured after
applicable periods of notice and grace shall occur under any of the Loan
Documents or the Master Lease;

 

(e)                                  if at any time any representation or
warranty made by the Borrower in this Agreement shall be materially incorrect;

 

(f)                                   if the construction of the Improvements is
not carried on with reasonable dispatch or at any time is discontinued for a
period of twenty (20) consecutive days, or for up to sixty (60) total calendar
days when occasioned by Unavoidable Delay; provided, however, that no such time
period shall constitute an extension of the Completion Date;

 

53

--------------------------------------------------------------------------------


 

(g)                                  if the Lenders, Administrative Agent or
their representatives, or the Construction Consultant are not permitted at all
reasonable times after prior notice, to enter upon the Premises, inspect the
books and records of the Borrower, the Improvements and the construction thereof
and all materials, fixtures and articles used or to be used in the construction
and to examine all the Plans, or if the Borrower shall fail to within five (5)
Business Days furnish to the Administrative Agent or its authorized
representative, when requested, copies of the Plans;

 

(h)                                 if any of the materials, fixtures or
articles of personal property used in the construction of the Improvements or
the appurtenances thereto, or to be used in the operation thereof, are not in
substantial accordance with the Plans as approved by the Administrative Agent,
and such failure to be in substantial accordance is not remedied within thirty
(30) days after written notice from Administrative Agent or the Lenders which
specifies the items it believes are not in accordance with the Plans; provided,
however, that if same cannot be remedied within said thirty (30) day period and
the Borrower is diligently pursuing such remedy, the thirty (30) day period will
be extended for the time necessary to complete such remedy, but in no event
longer than a total of sixty (60) days after said written notice from
Administrative Agent or Lenders;

 

(i)                                     if the Borrower executes any conditional
bill of sale, chattel mortgage or other security instrument covering any
furniture, furnishings, fixtures and equipment intended to be incorporated in
the Improvements or the appurtenances thereto, or covering articles of personal
property placed in or on the Improvements, or files a financing statement
publishing notice of such security instrument, or purchases any of such
furniture, furnishings, fixtures and equipment so that ownership of the same
will not vest unconditionally in the Borrower, free from encumbrances, on
delivery to the Premises; or if the Borrower, within ten (10) days of a request
by Administrative Agent, does not produce to the Administrative Agent, upon
demand, the contracts, bills of sale, statements, receipted vouchers or
agreements, or any of them, under which the Borrower claims title to such
materials, fixtures and articles;

 

(j)                                    if the Borrower does not disclose to the
Administrative Agent and the Construction Consultant, within ten (10) days of a
request by Administrative Agent, the names of all persons with whom the Borrower
contracted for the construction of the Improvements or for the furnishing of
labor or materials thereof;

 

(k)                                 if the Borrower fails or is unable, in the
sole, but reasonable, judgment of Administrative Agent, to complete the
Improvements on or before the Completion Date, with time of the essence;

 

(l)                                     if the Borrower is unable to satisfy any
condition of its right to receipt of an advance hereunder for a period in excess
of thirty (30) days, unless otherwise agreed to by Administrative Agent;

 

(m)                             if a lien for the performance of work or supply
of materials is filed against the Premises or any part thereof and remains
unsatisfied or unbonded for a period of thirty (30) days after the date Borrower
receives notice of such lien which are not being contested pursuant to a
Permitted Contest;

 

54

--------------------------------------------------------------------------------


 

(n)                                 if the Borrower shall default beyond
applicable periods of notice and grace in any respect under any other agreement
with or obligation to the Administrative Agent or the Lenders;

 

(o)                                 if any of the following events occur: (i) if
by order of a court of competent jurisdiction, a receiver, liquidator or trustee
of the Borrower or of any of its or their properties, shall be appointed and
shall not have been discharged within ninety (90) days, or (ii) if any of the
creditors of the Borrower shall commence against the Borrower an involuntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect and if such case shall not be discharged or dismissed within
ninety (90) days after the date on which such case was commenced, or (iii) if
the Borrower is adjudicated bankrupt or insolvent or a petition for
reorganization is granted (without regard for any grace period provided for
herein), or (iv) if there is an attachment or sequestration of any of the
property of the Borrower and same is not discharged or bonded within ninety (90)
days, or (v) if the Borrower shall commence a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case under any such law, now or hereafter in effect, relating to the
reorganization of the Borrower or the arrangement or readjustment of the debts
of the Borrower or (vi) if the Borrower shall make any assignment for the
benefit of its creditors or shall admit in writing its inability to pay its
debts generally as they become due or shall consent to the appointment of or
taking possession by a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) of the Borrower or of any part of its
property, or if the Borrower shall fail generally to pay its debts as such debts
become due, or if the Borrower shall take any action in furtherance of any of
the foregoing;

 

(p)                                 if the Premises, the Improvements, or any
part thereof or any direct or indirect interest therein is sold, conveyed,
assigned or transferred without the prior written consent of the Lenders;

 

(q)                                 if there is a material adverse change in the
identity, control or financial condition of the Borrower, any member of the
Borrower or the Projects, or if there is any assignment of any direct or
indirect interest in Borrower, as determined by Lenders in their sole, but
reasonable, discretion;

 

(r)                                    if the Borrower fails to pay or cause to
be paid within ten (10) Business Days after written notice from Administrative
Agent, before the same shall become delinquent, any fine, penalty, interest or
cost that may be added thereto, all franchise taxes of the Borrower, or real
estate taxes, assessments, water rates and charges, and other governmental
charges, general and special, ordinary and extraordinary, foreseen as well as
unforeseen, of any kind and nature whatsoever, including, but not limited to,
assessments for public improvements or benefits which are assessed, levied,
confirmed, imposed or become a lien upon the Premises or become payable while
any portion of the Loan remains outstanding or the Borrower enters into any
agreement, whether written or oral, which has the effect of deferring the
payment of any tax or other charges which will be assessed, levied, confirmed,
imposed or become a lien on the Premises or become payable;

 

55

--------------------------------------------------------------------------------


 

(s)                                   if the Borrower ceases to do business or
terminates its, his or their business for any reason whatsoever or shall cause
or institute any proceeding for the dissolution or termination of the Borrower;

 

(t)                                    if the Borrower fails for a period of
five (5) days after notice from Administrative Agent to maintain in full force
and effect any of the policies of insurance required by this Agreement and/or
the Mortgages;

 

(u)                                 if the Borrower encumbers, alienates,
hypothecates, grants a security interest in or grants any other interest
whatsoever in the Premises, the Improvements, the “Mortgaged Property,” as that
term is defined in the Mortgages, or any part thereof or any right, title or
interest in this Agreement or any proceeds of the Loans without the prior
written consent of the Lenders;

 

(v)                                 if the Borrower fails to timely perform any
of the terms, conditions, covenants and/or agreements contained in Section
7.1(d) of this Agreement beyond applicable notice and cure periods;

 

(w)                               if a default, beyond any applicable notice and
cure periods, occurs under the Leases and Borrower (or RBH Retail, LLC, as
lessee under the Master Lease) has not found a suitable replacement tenant
within sixty (60) days after the occurrence of such default and/or Borrower (or
RBH Retail, LLC, as lessee under the Master Lease) has not executed a lease, in
form and substance acceptable to the Lenders, with such tenant within one
hundred twenty (120) days thereafter, or if any amendment or modification to the
Leases occur without the prior written consent of the Lenders;

 

(x)                                 if the Borrower fails to comply with any of
the representations, warranties or covenants contained in Article VIII or
Article X of this Agreement or any of the warranties or representations made are
false, or if of a continuing nature, becomes false;

 

(y)                                 if the Borrower fails to maintain its status
as an SPE;

 

(z)                                  if any of the Borrower, any officer,
director, general partner or managing member of any of the Borrower shall be
convicted of fraud or a crime constituting a felony or pleads nolo contendere
with respect to a fraud or crime constituting a felony;

 

(aa)                          if the Borrower shall assign the Master Lease, the
Leases, consent to any assignment by the tenant under any of the Leases or
sublet, or consent to any subletting by the tenant under any of the Leases of,
all or any portion of the Premises demised under any of the Leases without the
express prior written consent of the Lenders, which consent shall not be
unreasonably withheld, conditioned or delayed;

 

(bb)                          if there is a default under ERISA or a Pension or
Benefit Plan;

 

(cc)                            if Borrower shall fail to pay the fees set forth
in Section 5.2 hereof;

 

56

--------------------------------------------------------------------------------


 

(dd)                          if the Borrower shall default beyond applicable
periods of notice and grace in any respect under any agreement executed in
connection with the Permitted Loans or any other document previously delivered
by Borrower to Lenders in connection with the construction of the Projects;
and/or

 

(ee)                            if there is an amendment, modification or
termination of the Master Lease, Financial Agreement or any other document
previously delivered by Borrower to Lenders in connection with the construction
of the Projects (unless Administrative Agent and Lenders have consented to
same).

 

6.2.                            Subject to the provisions of Article IX hereof,
any Lender shall have the right upon the happening of any such Event of Default
under this Agreement to declare the indebtedness evidenced by the Notes,
together with all sums required to be paid under the terms hereof and/or of the
Mortgages and/or any other Loan Documents, immediately due and payable.

 

6.3.                            Subject to the provisions of Article IX hereof,
upon the happening of an Event of Default under this Agreement, in addition to
any other rights and/or remedies available to Lenders under the Mortgages, this
Agreement or by law, Lenders also shall have the right and is hereby given an
irrevocable license to enter, or to cause the Construction Consultant or another
independent contractor of Administrative Agent’s selection to enter, the
Premises, the Improvements or any part thereof and perform any and all work and
labor necessary to complete the construction of the Improvements substantially
in accordance with the Plans and employ watchmen to protect the Premises and the
Improvements; all sums expended by the Lenders for such purposes shall be deemed
to have been paid to the Borrower, evidenced by the Notes and secured by the
Mortgages.

 

6.4.                            For the purposes set forth in Section 6.3 above,
the Borrower hereby constitutes and appoints the Administrative Agent its true
and lawful attorney-in-fact with full power of substitution, effective upon the
occurrence of an Event of Default, to complete the Improvements in the name of
the Borrower, and hereby empowers said attorney or attorneys as follows: to make
such additions and changes and corrections in the Plans which shall be necessary
to complete the Improvements in substantially the manner contemplated by the
Plans; to use any funds of the Borrower including any balance which may be held
in escrow and any funds which may remain unadvanced under this Agreement for the
purpose of completing the Improvements in the manner called for by the Plans as
may be modified hereby; to employ such contractors, subcontractors, agents,
architects and inspectors as shall be required for said purposes; to pay, settle
or compromise all existing bills and claims which are or may be liens against
the Premises or any part thereof, or may be necessary for the completion of the
Improvements or the clearance of title; to execute all applications and
certificates in the name of the Borrower which may be required by any
construction contract; and to do any and every act with respect to the
construction of the Improvements which the Borrower may do in its own behalf. 
It is understood and agreed that this power of attorney shall be deemed to be a
power coupled with an interest which cannot be revoked. Said attorney-in-fact
shall also have power to prosecute and defend all actions or proceedings in
connection with the construction of the Improvements on the

 

57

--------------------------------------------------------------------------------


 

Premises and to take such action and require such performance as is deemed
necessary.  The Borrower hereby assigns and quitclaims to the Lenders all sums
advanced pursuant to either this Section and/or Section 6.3 above and all sums
in escrow subject to the condition that said sums, if any, be used for the
completion of the Improvements.  Entering the Premises in order to complete the
Improvements and/or exercise of the aforesaid license and/or power-of-attorney
will not exclude the Borrower from possession, custody, ownership or control of
the Premises or Improvements or of any rents, issues or profit therefrom.  In
addition, Borrower expressly agrees that any powers of attorney executed by
Borrower subsequent to the date hereof shall expressly state that the powers of
attorney provided for in this Agreement shall continue to be in full force and
effect until terminated in accordance with the terms of this Agreement.

 

6.5.                            If the Borrower shall fail to perform any of the
covenants contained in Section 7.1(d) of this Agreement, the Lenders may make
advances to perform the same on its behalf, and all sums so advanced shall be
deemed to have been paid to Borrower, evidenced by the Notes and secured by the
Mortgages.  The Borrower will repay on demand of the Administrative Agent all
sums so advanced pursuant to this Section 6.5 with interest at the “Involuntary
Rate,” as such term is defined in the Mortgages.  The provisions of this Section
6.5 shall not prevent any default in the observance of any covenant contained in
said Section 7.1(d) of this Agreement from constituting an Event of Default.

 

6.6.                            If the Borrower shall fail to perform any of the
covenants contained in Section 7.1(d) of this Agreement, if the Borrower shall
fail to perform its covenants hereunder to construct the Improvements or if a
General Contractor shall fail to perform under a General Contract, the
Administrative Agent may submit a claim upon the Payment and Performance Bonds
and, at its option, apply such proceeds to the costs of the construction of the
Improvements.

 

6.7.                            In addition to, but subject to, any rights of
the Administrative Agent or Lenders under applicable law, and subject to Article
IX hereof, if an Event of Default occurs and is continuing, any and all deposits
of the Borrower (including all account balances, whether provisions or final and
whether or not collected or available) and any other funds of Borrower at any
time held by the Administrative Agent or any of the Lenders or any Affiliate of
the Administrative Agent or any of the Lenders to or for the credit or account
of the Borrower may be offset and applied toward the payment of the debt,
whether or not the debt, or any part thereof, shall then be due.

 

(End of Article VI)

 

58

--------------------------------------------------------------------------------


 

ARTICLE VII

 

GENERAL CONDITIONS

 

7.1.                            The following conditions shall be applicable at
all times:

 

(a)                                 Any advance by the Lenders of proceeds of
any of the Loans hereunder made prior to or without the fulfillment by Borrower
of all of the conditions precedent thereto, whether or not known to the Lenders
and/or the Administrative Agent, shall not constitute a waiver by the Lenders or
the Administrative Agent of the requirement that all conditions, including the
non-performed conditions, shall be required with respect to all future advances
and releases of funds.

 

(b)                                 All documentation and proceedings deemed by
Administrative Agent and Lenders to be necessary or required in connection with
this Agreement and the documents relating hereto shall be subject to the prior
approval of, and satisfactory to, Administrative Agent and Lenders as to form
and substance.  Administrative Agent and Lenders shall receive copies (certified
if requested by either of them) of all documents which they may require in
connection with the transaction contemplated hereby.

 

(c)                                  Administrative Agent shall, at all times,
be free to independently establish at its sole cost and expense to its
satisfaction the existence or nonexistence of any fact or facts the existence or
nonexistence of which is a condition of this Agreement. Notwithstanding the
foregoing, no independent verification by the Administrative Agent shall cause a
delay in any performance of the Administrative Agent of its obligations under
this Agreement.

 

(d)                                 (1)                                
Administrative Agent shall have the right at any time to notify Borrower that,
in Administrative Agent’s sole, but reasonable, judgment, the undisbursed
balance of the Loans plus the balance of the proceeds of the Loans not yet
released or advanced from the Disbursement Fund (including the line item for
contingency costs and all retained amounts) after reallocation of the Loan
Budget Amount in accordance with Section 2.7 hereof, if any, is insufficient to
pay the remaining Direct Costs, Indirect Costs or any other hard or soft costs
associated with the construction of the Improvements necessary to complete the
Improvements in accordance with the terms hereof.  In connection with making the
foregoing determination as respects Direct Costs, Administrative Agent shall
consult with its Construction Consultant and shall take into account the General
Contracts, its terms and the likelihood of fulfillment by the General Contractor
of the terms.

 

(2)                                 If Administrative Agent informs Borrower of
such deficiency, Borrower shall, at Borrower’s sole discretion, either:

 

(i)                                     deposit with the Provident Bank or into
the Disbursement Fund an amount (the “Shortfall Payment”) from its own funds
equal to such deficiency (the “Shortfall Amount”) which Administrative Agent may
authorize, from time to time, to be applied at its own direction or at
Borrower’s direction, upon approval by Administrative Agent to pay Direct Costs
and Indirect Costs or cause the Borrower to

 

59

--------------------------------------------------------------------------------


 

complete the construction of the Improvements which is the cause of the
Shortfall Amount at no cost to the Administrative Agent; or

 

(ii)                                  instead of requisitioning funds under this
Agreement, pay for costs of completing the Improvements in accordance with the
terms hereof from its own funds, up to and including the Shortfall Amount, so
that the undisbursed balance of the Loans after payment of the Direct Costs and
Indirect Costs by Borrower shall be sufficient to complete the Improvements
substantially in accordance with the terms hereof, and Borrower shall furnish to
Administrative Agent evidence of such payment as Administrative Agent shall
reasonably require; or

 

(iii)                               deliver to Administrative Agent an
irrevocable and unconditional letter of credit (the “Shortfall Letter of
Credit”) in form and substance satisfactory to Administrative Agent issued in
favor of Administrative Agent, for the benefit of the Lenders, by a financial
institution satisfactory to Administrative Agent in its reasonable discretion,
in the amount of the Shortfall Amount.

 

(3)                                 The Shortfall Letter of Credit shall expire
no earlier than sixty (60) days after the later of (a) the date, estimated by
the Construction Consultant, by which the Improvements can be completed, or (b)
the Completion Date.  The estimate of time of completion shall be made by the
Construction Consultant at the time that the Shortfall Amount is determined. 
The Shortfall Letter of Credit may be drawn upon at any time to fund any
Shortfall Amount.  Administrative Agent shall agree to reductions in the amount
of any Shortfall Letter of Credit when and to the extent that Administrative
Agent determines that the Shortfall Amount has been reduced or no longer exists.

 

(4)                                 Borrower hereby agrees that Administrative
Agent, on behalf of Lenders, shall have a first priority lien on, and security
interest in, any sums deposited by Borrower pursuant to clause (x) above.  In
addition, Borrower shall have no right to withdraw any sums deposited on account
of the Shortfall Amount except for the payment of Direct Costs and Indirect
Costs as approved by Administrative Agent or upon completion of construction of
the Improvements.  Any sums not used pursuant to clause (x) hereinabove shall be
released to Borrower when and to the extent that Administrative Agent determines
that the amount thereof is in excess of the total remaining costs of completing
the Improvements substantially in accordance with the terms hereof over the
undisbursed balance of the Loan (including line item for contingency) plus the
undrawn portion of the Shortfall Letter of Credit.

 

(e)                                  During the existence of any Event of
Default hereunder or under any of the Loan Documents, Borrower does hereby
irrevocably authorize Administrative Agent to approve the release of any
unreleased proceeds of the Loans in the Disbursement Fund for work performed or
materials supplied directly to the General Contractor, Major Subcontractors and
other persons to pay for completion of the Improvements, but Administrative
Agent is under no obligation to do so.  No further direction or authorization
from Borrower shall be necessary to warrant such direct advances and all such
advances shall satisfy pro tanto the obligations of Administrative Agent and/or
the Lenders hereunder and shall be secured by the Mortgages as fully as if made
to Borrower,

 

60

--------------------------------------------------------------------------------

 

regardless of the disposition thereof by the General Contractor, any Major
Subcontractor or other person.

 

(f)                                   This Agreement is solely for the benefit
of Administrative Agent, the Lenders and Borrower.  All conditions of the
obligations of Administrative Agent to approve, and Lenders to make, advances or
releases of the proceeds of the Loans hereunder are imposed solely and
exclusively for the benefit of Administrative Agent and the Lenders and may be
freely waived or modified in whole or in part, by Administrative Agent at any
time if in its sole discretion it deems it advisable to do so, and no person
other than Borrower (provided, however, that all conditions have been satisfied)
shall have standing to require Administrative Agent to approve, or the Lenders
to make, any advances of the Loans or to be a beneficiary of this Agreement or
any advances to be made hereunder.  Any waiver or modification asserted by
Borrower to have been agreed to by Administrative Agent must be in writing and
comply with the provisions of paragraph (i) of this Section 7.1 and Article IX.

 

(g)                                  The Borrower hereby irrevocably authorizes
the Administrative Agent to authorize automatic releases of proceeds of the
Loans from the Disbursement Fund to pay CDE Expenses and interest accrued on the
Notes as they become due, to the extent that payments for such amounts are not
available from another source, notwithstanding that the Borrower may not have
requested authorization of the release of such amounts and whether or not the
Borrower may be in default under this Agreement, the Mortgages or any other Loan
Documents.  Any such disbursements shall be added to the outstanding principal
balance of the Notes and shall be secured by the Mortgages.  The authorization
granted hereby shall not prevent the Borrower from paying interest, or
satisfying said conditions, from its own funds and shall in no event be
construed so as to relieve the Borrower from its obligation to pay interest as
and when due under the Notes, or to satisfy said conditions, or to obligate the
Administrative Agent to approve, for the Lenders to release, proceeds of the
Loans for the payment of interest or the satisfaction of said conditions.

 

(h)                                 All notices hereunder shall be in writing
and shall be deemed to have been sufficiently given or served for all purposes
when sent by-hand, electronic communication (as described in Section 7.1(o)) or
by reputable overnight courier (e.g., FedEx), to the address of the party as
stated below:

 

If to Administrative Agent:

 

GSB NMTC Investor LLC

 

 

200 West Street

 

 

New York, New York 10282

 

 

Attention: Margaret Anadu

 

 

 

with a copy to:

 

GSB NMTC Investor LLC

 

 

200 West Street

 

 

New York, New York 10282

 

 

Attention: Andrea Gift

 

61

--------------------------------------------------------------------------------


 

with a copy to:

 

gs-uig-docs@gs.com

 

 

 

with a copy to:

 

Jones Day

 

 

222 East 41st Street

 

 

New York, New York 10017

 

 

Attention: Aviva Yakren, Esq.

 

 

 

and with a copy to:

 

NCIF New Markets Capital Fund IX CDE, LLC

 

 

c/o NCIF Capital, LLC

 

 

135 S. LaSalle Street, Suite 2040

 

 

Chicago, Illinois 60603

 

 

Attention: Saurabh Narain

 

 

 

and with a copy to:

 

SNR Denton US LLP

 

 

233 S. Wacker Drive, Suite 7800

 

 

Chicago, Illinois 60606

 

 

Attention: Scott A. Lindquist, Esq.

 

 

 

and with a copy to:

 

Carver CDC — Subsidiary CDE 21, LLC

 

 

c/o Carver Community Development Corporation

 

 

75 West 125th Street

 

 

New York, New York 10027

 

 

Attention: Blondel A. Pinnock

 

 

 

and with a copy to:

 

Manatt, Phelps & Phillips, LLP

 

 

7 Times Square

 

 

New York, New York 10036

 

 

Attention: Neil S. Faden, Esq.

 

 

 

and with a copy to:

 

BACDE NMTC Fund 4 LLC

 

 

c/o Building America CDE Inc.

 

 

2401 Pennsylvania Avenue, NW, Suite 200

 

 

Washington, DC 20037

 

 

Attention: Eric Price

 

 

 

and with a copy to:

 

Nixon Peabody LLP

 

 

401 Ninth Street NW, Suite 900

 

 

Washington, DC 20004

 

 

Attention: Scott D. Sergio, Esq.

 

 

 

and with a copy to:

 

GSNMF SUB-CDE 2 LLC

 

 

Goldman Sachs Bank USA

 

 

200 West Street

 

 

New York, New York 10282

 

 

Attention: Joe Curatolo

 

62

--------------------------------------------------------------------------------


 

with a copy to:

 

Goldman Sachs Bank USA

 

 

200 West Street

 

 

New York, New York 10282

 

 

Attention: Andrea Gift

 

 

 

with a copy to:

 

gs-uig-docs@gs.com and gsnmf@gs.com

 

 

 

with a copy to:

 

Jones Day

 

 

222 East 41st Street

 

 

New York, New York 10017

 

 

Attention: Aviva Yakren, Esq.

 

 

 

If to Borrower:

 

Teachers Village Project A QALICB Urban Renewal Entity, LLC

 

 

c/o RBH Group

 

 

89 Market Street, 8th Floor

 

 

Newark, New Jersey 07102

 

 

Attention: Ron Beit

 

 

 

with a copy to:

 

McManimon, Scotland & Baumann, LLC

 

 

75 Livingston Avenue, 2nd Floor

 

 

Roseland, New Jersey 07068

 

 

Attention: Glenn F. Scotland, Esq.

 

 

 

And to Investment Fund:

 

GS Halsey 2 NMTC Investment Fund LLC

 

 

200 West Street,

 

 

New York New York 10282

 

 

Attention: Margaret Anadu

 

 

 

with a copy to:

 

Goldman Sachs Bank USA

 

 

200 West Street

 

 

New York, New York 10282

 

 

Attention: Andrea Gift

 

 

 

with a copy to:

 

gs-uig-docs@gs.com

 

 

 

with a copy to:

 

Jones Day

 

 

222 East 41st Street

 

 

New York, New York 10017

 

 

Attention: Aviva Yakren, Esq.

 

or at such other address of which a party shall have notified the party giving
such notice in writing in accordance with the foregoing requirements. 
Notwithstanding the foregoing, failure to deliver a notice to Investment Fund
shall have no consequence whatsoever to the effectiveness of any notice made to
any of the undersigned and shall not constitute a default hereunder.

 

(i)                                     No provision of the Notes, Mortgages or
this Agreement or any other Loan Documents executed in connection with the Loans
may be changed, waived,

 

63

--------------------------------------------------------------------------------


 

discharged or terminated orally, by telephone or by any other means except an
instrument in writing signed by the party against whom enforcement of the
change, waiver, discharge or termination is sought.

 

(j)                                    Except as herein provided, this Agreement
shall be binding upon and inure to the benefit of Borrower, the Lenders and
Administrative Agent and their respective heirs, personal representatives,
successors and assigns. Notwithstanding the foregoing, Borrower, without the
prior written consent of Administrative Agent and the Lenders in each instance,
may not assign, transfer or set over to another, in whole or in part, all or any
part of its benefits, rights, duties and obligations hereunder, including, but
not limited to, performance of and compliance with conditions hereof and the
right to receive the proceeds of current or future advances.

 

(k)                                 Borrower recognizes that without Borrower’s
consent, the Lenders may sell and transfer participation interests in the Loans,
this Agreement, the Notes, the Mortgages, and any other Loan Documents to one or
more participants that are Permitted Transferees and that all documentation,
Financial Statements, appraisals and other data, or copies thereof, relevant to
the Projects, the Borrower, the Loans, and to any advances hereunder, may be
exhibited to and retained by any such participant or prospective participant for
its files.  The Lenders agrees that they shall notify Borrower of any sales or
transfers of any interest in the Loan pursuant to this subparagraph (k).

 

(l)                                     Furthermore, Borrower recognizes that
the Administrative Agent may be replaced hereunder pursuant to the terms of
Article IX and agrees that Borrower shall not have approval rights over any of
the matters provided for in Article IX.

 

(m)                             Borrower agrees that, by its acceptance of and
failure upon request to return any advance of proceeds of the Loans under this
Agreement, it shall be bound in all respects by the Requisition submitted on its
behalf in connection therewith with the same force and effect as if Borrower had
itself executed and submitted the Requisition and whether or not the Requisition
is executed and/or submitted by an authorized person.

 

(n)                                 Any and all releases of proceeds of the
Loans approved at any time by Administrative Agent pursuant to the irrevocable
authorizations granted by paragraphs (e) and (g) of this Section 7.1 shall
require no further direction, authorization or request for disbursement from
Borrower.  Borrower agrees that advances made pursuant to paragraph (e) of this
Section 7.1, may be made without any further direction, authorization or request
for disbursement from Borrower.  Any and all such disbursements made pursuant to
paragraphs (e), (f) or (g) of this Section 7.1, such disbursements, shall be
added to the outstanding principal balance evidenced by the Notes and shall be
secured by the Mortgages.  The aforesaid authorizations shall (1) not prevent
Borrower from paying the contractors and other persons, from paying the
interest, or from satisfying the conditions and obligations referred to in said
paragraphs, out of its own funds, (2) in no event be construed so as to relieve
Borrower or others from their obligations to pay such contractors or other
persons, to pay interest as and when due under the Notes, or to satisfy such
conditions and obligations and (3) in no event obligate Administrative Agent to
disburse proceeds of the Loans for any such purposes.

 

64

--------------------------------------------------------------------------------


 

(o)                                 Electronic Communications.

 

(1)                                 Notices and other communications to the
Lenders, Administrative Agent or any other party hereto may be delivered or
furnished by electronic communication pursuant to procedures approved by
Administrative Agent, provided that the foregoing shall not apply to notices to
any Person if such Person has notified Administrative Agent that it is incapable
of receiving notices under such Section by electronic communication. 
Administrative Agent or Borrower may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.  Unless Administrative Agent
otherwise prescribes, notices and other communications sent to an e-mail address
shall be deemed received upon the sender’s receipt of an acknowledgement from
the intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient.

 

(2)                                 Borrower understands that the distribution
of material through an electronic medium is not necessarily secure and that
there are confidentiality and other risks associated with such distribution and
agrees and assumes the risks associated with such electronic distribution,
except to the extent caused by the willful misconduct or gross negligence of
Administrative Agent, as determined by a final, non-appealable judgment of a
court of competent jurisdiction.

 

(3)                                 Approved Electronic Communications are
provided “as is” and “as available”.  Neither Administrative Agent nor any of
its respective officers, directors, employees, agents, advisors or
representatives (the “Agent Affiliates”) warrant the accuracy, adequacy, or
completeness of the Approved Electronic Communications and each expressly
disclaims liability for errors or omissions in the Approved Electronic
Communications.  No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Approved
Electronic Communications.

 

7.2.                            The cover page and the Exhibits annexed hereto
are incorporated as a part of this Agreement with the same effect as if set
forth in the body hereof.

 

7.3.                            This Agreement and the rights and obligations of
the parties hereunder shall in all respects be governed by, and construed and
enforced in accordance with, the laws of the State (without giving effect to the
State’s principles of conflicts of law).  Borrower and Administrative Agent
hereby irrevocably submit to the exclusive jurisdiction of any State or Federal
court sitting in The City of Newark (or any county in the State where any
portion of the Mortgaged Property is located) over any suit, action or
proceeding arising out of or relating to this Agreement, and Borrower hereby
agrees and consents that, in addition to any methods of service of process
provided for under applicable law, all service of process in any such suit,
action or proceeding in any

 

65

--------------------------------------------------------------------------------


 

State or Federal court sitting in The City of Newark (or such other county in
the State) may be made by certified or registered mail, return receipt
requested, directed to Borrower at the address indicated in Section 7.1 hereof,
and service so made shall be complete five (5) days after the same shall have
been so mailed.

 

7.4.                            To the extent permitted by applicable law, the
Borrower shall not assert, and hereby waives, any claims against Administrative
Agent and the Lenders, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the transactions or the use of the
proceeds thereof.

 

7.5.                            Borrower shall not have the right to make any
prepayment of all or any portion of the principal amount of the Loans until the
seventh (7th) anniversary of the funding of the final installment of the Loans
by the Lenders into the Disbursement Fund, unless otherwise accelerated pursuant
to the terms of this Agreement or any other Loan Documents. Borrower
acknowledges that this prepayment restriction is derived from Section 45D of the
Code and that the Lenders would not make the Loans without such prepayment
restriction.  Borrower agrees that this prepayment restriction has been
specifically bargained for by the Lenders and Borrower, and that such
restriction is reasonable both in duration and effect. In the event that the
Lenders or the Administrative Agent on behalf of the Lenders receive any amounts
in excess of amounts required to be paid hereunder and pursuant to the Loan
Documents, such amounts may be held in a non-interest bearing blocked escrow
account with the Administrative Agent as additional collateral for the prompt
and complete repayment of the amounts due with respect to the Loans until such
time as a repayment of the Loans or any portion thereof is permitted.

 

7.6.                            The parties acknowledge that the Loans are to be
funded with monies provided by the Lenders’ investor members, and that the
Lenders are under no obligation to request such funds for any disbursement of
proceeds of the Loans unless and until all necessary preconditions to
disbursement set forth herein and in the other Loan Documents shall have been
satisfied to the satisfaction of the Lenders and their investor members, and
that if all conditions precedent to funding are not immediately satisfied,
significant time delays might occur in the funding of such monies by the
Lenders’ investor members and/or the Lenders.  Without limiting the generality
of Section 7.4 hereof, in no event shall the Lenders nor the Administrative
Agent be liable to Borrower for any damages whatsoever which might result in
whole or in part from any such delays in funding any proceeds of the Loans.

 

7.7.                            This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all of
which counterparts together shall constitute but one and the same instrument.

 

7.8.                            Notwithstanding anything to the contrary
contained in this Agreement, neither the Administrative Agent, the Lenders nor
any of their respective Affiliates, shall be required in order to resolve any
objections asserted by any governmental

 

66

--------------------------------------------------------------------------------


 

authority under the Hart-Scott-Rodino Act, the Sherman Antitrust Laws or any
other foreign antitrust or combination Laws with respect to the transactions
contemplated by this Agreement to divest any of its businesses, properties or
assets, or take or agree to take any other action (including agreeing to hold
separate any business or assets or take other similar actions) or agree to any
limitation or restriction, that the Administrative Agent determines would be or
presents a risk of being, individually or in the aggregate, adverse to
Administrative Agent, a the Lenders or any of their respective Affiliates.

 

7.9.                            Borrower agrees that it will not, without the
prior written consent of the Administrative Agent or the applicable Affiliate of
Goldman Sachs Bank USA (for purposes of this Section, “GS”), in each instance,
(a) use in advertising, publicity, or otherwise the name of Goldman Sachs Bank
USA, or any GS Affiliate, or any partner or employee of a GS Affiliate, nor any
trade name, trademark, trade device, service mark, symbol or any abbreviation,
contraction or simulation thereof owned by GS or its Affiliates, or
(b) represent, directly or indirectly, that any product or any service provided
by the Lenders has been approved or endorsed by GS or a GS Affiliate.

 

7.10.                     Borrower acknowledges that it is not relying upon any
person, firm or corporation, other than the Borrower and its officers,
directors, consultants and advisors in entering into the Loans.  Borrower agrees
that none of Administrative Agent, the Lenders, any Affiliate of the Lenders, GS
or any GS Affiliate or the respective controlling persons, officers, directors,
partners, agents, or employees of any such person shall be liable to Borrower in
connection with Borrower’s decision to enter into the Loans.

 

7.11.                     The parties hereto acknowledge and agree that nothing
in this Agreement or the Loan Documents shall create a fiduciary duty of the
Lenders, the Agent Affiliates, GS or any GS Affiliate to the Borrower or its
shareholders.  Notwithstanding anything to the contrary herein or in the Loan
Documents or any actions or omissions by representatives of the Lenders, the
Agent Affiliates, GS or any GS Affiliate in whatever capacity, it is understood
that none of the Lenders, the Agent Affiliates, GS or any GS Affiliate is acting
as a financial advisor, agent or underwriter to the Borrower or any Affiliates
of Borrower, or otherwise on behalf of the Borrower or any Affiliates Borrower,
unless retained to provide such services pursuant to a separate written
agreement.

 

7.12.                     Nothing in this Agreement will be deemed to restrict
the Lenders, the Agent Affiliates, GS or any GS Affiliate from providing
services to Borrower or its Affiliates or earning fees and other compensation
from Borrower or its Affiliates if otherwise permitted by law, including,
without limitation, the Code.

 

7.13.                     The Borrower grants to the Lenders, the Agent
Affiliates, GS and any GS Affiliate permission to use the Borrower’s or any
Affiliate of Borrower’s name and logo in the marketing materials of the Lenders,
the Agent Affiliates, GS and any GS Affiliate.  GS or any GS Affiliate, shall,
as applicable, include a trademark attribution notice giving notice of the
Borrower’s or any Affiliate of Borrower’s ownership of its trademarks in the
marketing materials in which the Borrower’s or any Affiliate of Borrower’s name
and logo appear.

 

67

--------------------------------------------------------------------------------

 

7.14.                     Notwithstanding anything in this Agreement, none of
the provisions of this Agreement shall in any way limit the Lenders, the Agent
Affiliates, GS or any GS Affiliate from engaging in any brokerage, investment
advisory, financial advisory, anti-raid advisory, principaling, merger advisory,
financing, asset management, trading, market making, arbitrage, investment
activity and other similar activities conducted in the ordinary course of the
respective businesses of the Lenders, the Agent Affiliates, GS or the relevant
GS Affiliate.

 

7.15.                     To the extent requested by the Internal Revenue
Service or required by law, notwithstanding anything to the contrary herein, the
Lenders or Borrower may disclose to any and all persons, without limitation of
any kind, the tax treatment and tax structure of the Loans and all materials of
any kind (including opinions or other tax analyses) that are provided to the
Lenders or Borrower relating to such tax treatment and tax structure.

 

7.16.                     Wherever this Agreement provides for a covenant by
Borrower in favor of GS, any GS Affiliate or their respective successors and/or
assigns (the “Benefitted Persons”), each Benefitted Person is hereby expressly
declared to be an intended third party beneficiary of such covenant and shall
have the right to directly enforce such covenant against the Borrower.

 

7.17.                     This Agreement constitutes the entire agreement and
understanding of the parties hereto in respect of the subject matter contained
herein, supersedes all prior agreements and understandings, both written and
oral, between the parties in respect of the subject matter hereof and no
changes, amendments, or alterations hereto shall be effective unless pursuant to
written instrument executed by the parties hereto.

 

7.18.                     Any term, covenant, agreement or condition of this
Agreement or any of the Loan Documents may be amended or waived, and any
departure therefrom may be consented to by Lenders, if, but only if, such
amendment, waiver or consent is in writing signed by Lenders or Administrative
Agent and, in the case of an amendment, by Borrower. Unless otherwise specified
in such waiver or consent, a waiver or consent given hereunder shall be
effective only in the specific instance and for the specific purpose for which
given.  In the event that any such waiver or amendment is requested by Borrower,
Administrative Agent or Lenders may require and charge a fee in connection
therewith and consideration thereof in such amount as shall be determined by
Administrative Agent or Lenders in their reasonable discretion.  The releases
from the Disbursement Fund of proceeds of Loans by Lenders during the existence
of a Event of Default shall not be deemed to constitute a waiver of such Event
of Default.

 

7.19.                     The Borrower agrees to pay (i) all reasonable
out-of-pocket costs and expenses of the Administrative Agent and Lenders in
connection with the preparation, execution and delivery of this Agreement, the
Loan Documents and any other documentation contemplated or required hereby,
including, without limitation, the reasonable fees and out-of-pocket expenses of
counsel to Administrative Agent and Lenders with respect thereto, (ii) within
thirty (30) days of Administrative Agent’s or a Lender’s written demand, all
reasonable out-of-pocket costs and expenses Administrative Agent and/or Lenders
may incur in connection with this transaction

 

68

--------------------------------------------------------------------------------


 

resulting from the adoption of or changes, after the date hereof, in laws,
regulations, rules or interpretative letters issued by the Office of the
Comptroller of the Currency of the United States of America, the Banking
Commissioner of the State of New York, the Federal Deposit Insurance Corporation
or the Board of Governors of the Federal Reserve System (or by any successor to
any thereof) (provided, however, that Borrower shall only be responsible to pay
up to $500 annually of NCIF Lender’s bank fees), (iii) any state or local taxes
or other charges, including, but not limited to, income, withholding or gross
receipts tax, imposed on the Lenders solely as a result of the Loans, and
(iv) within thirty (30) days of the Administrative Agent’s and/or a Lender’s
written demand, all reasonable out-of-pocket costs and expenses (including
reasonable counsel’s fees and expenses), if any, in connection with the
interpretation, enforcement of, or the collection of any amounts owed to
Administrative Agent or Lenders under, this Agreement or the Loan Documents
which may be delivered in connection with this Agreement. Borrower covenants and
agrees to pay within thirty (30) days of demand therefor Administrative Agent’s
and/or Lenders’ expenses and any and all administrative and/or servicing fees
charged and/or incurred by Administrative Agent and/or Lenders in connection
with the administration of the Loans, and/or this Agreement.

 

7.20.                     TO THE EXTENT PERMITTED BY LAW, BORROWER,
ADMINISTRATIVE AGENT AND LENDERS HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY
WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY
COURT IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST BORROWER, ADMINISTRATIVE
AGENT AND LENDERS ARISING OUT OF THIS AGREEMENT, THE COLLATERAL OR ANY
ASSIGNMENT THEREOF OR BY REASON OF ANY OTHER CAUSE OR DISPUTE WHATSOEVER BETWEEN
BORROWER, ADMINISTRATIVE AGENT AND LENDERS OF ANY KIND OR NATURE.  BORROWER,
ADMINISTRATIVE AGENT AND LENDERS HEREBY AGREE THAT ANY NEW JERSEY STATE COURT OR
ANY FEDERAL COURT IN EITHER CASE, LOCATED IN ESSEX COUNTY OR, AT THE OPTION OF
ADMINISTRATIVE AGENT, ANY COURT IN WHICH ADMINISTRATIVE AGENT OR LENDERS SHALL
INITIATE LEGAL OR EQUITABLE PROCEEDINGS AND WHICH HAS SUBJECT MATTER
JURISDICTION OVER THE MATTER IN CONTROVERSY, SHALL HAVE NONEXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN BORROWER,
ADMINISTRATIVE AGENT AND LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING THEREFROM. 
BORROWER, ADMINISTRATIVE AGENT AND LENDERS EACH EXPRESSLY SUBMIT AND CONSENT IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH
COURTS, HEREBY WAIVING PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT, OR OTHER
PROCESS OR PAPERS ISSUED THEREIN AND AGREEING THAT SERVICE OF SUCH SUMMONS AND
COMPLAINT OR OTHER PROCESS OR PAPERS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL
ADDRESSED TO BORROWER, ADMINISTRATIVE AGENT AND LENDERS, AS APPLICABLE, AT THE
ADDRESS OF BORROWER, ADMINISTRATIVE AGENT AND

 

69

--------------------------------------------------------------------------------


 

LENDERS, AS APPLICABLE, SET FORTH IN THIS AGREEMENT, PROVIDED A CONCURRENT COPY
IS SENT TO BORROWER’S COUNSEL, ADMINISTRATIVE AGENT’S COUNSEL OR EACH LENDER’S
COUNSEL, AS APPLICABLE.  THE NONEXCLUSIVE CHOICE OF FORUM SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE ENFORCEMENT OF ANY JUDGMENT OBTAINED
IN SUCH FORUM OR THE TAKING OF ANY ACTION UNDER THIS AGREEMENT TO ENFORCE SAME
IN ANY APPROPRIATE JURISDICTION.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW JERSEY (DETERMINED WITHOUT PREFERENCE TO PRINCIPLES OF CONFLICTS OF LAWS).

 

7.21.                     Subject to any other provisions of this Agreement
applicable to Loans and subject to the Intercreditor Agreement, GS, or any
Affiliate thereof (a “GS Lender”) may at any time make, guarantee, own, acquire,
or otherwise credit enhance, in whole or in part, a loan or other financing
secured by a mortgage, deed of trust, trust deed, or other security instrument
encumbering the Premises owned by the Borrower (a “GS Loan”).  Under no
circumstances whatsoever will any GS Lender be considered to be acting on behalf
of or as an agent of or as the alter ego of any member of Borrower that is an
Affiliate of such GS Lender (an “Affiliated Member”).  Any GS Lender may take
any action or fail to take any action that it determines, in its sole and
absolute discretion, to be advisable in connection with the applicable GS
transaction (including, but not limited to, in connection with the enforcement
of its rights and remedies related to such GS transaction).  Borrower hereby
unconditionally agrees that no GS Lender owes the Borrower or any member of
Borrower any fiduciary duty or other duty or obligation whatsoever by virtue of
such GS Lender being an Affiliate of an Affiliated Member.  Neither the Borrower
nor any member of Borrower (i) will make any claim whatsoever against any GS
Lender or against any Affiliated Member or (ii) will allege any breach of any
fiduciary duty, duty of care or other duty whatsoever based in any way upon any
affiliation or relationship between any GS Lender and any Affiliated Member. 
The Borrower and each member of Borrower hereby acknowledge and agree that any
GS Loan shall be treated as debt for all purposes and no claim whatsoever shall
be made that any GS Loan should be treated as equity under any circumstance
whatsoever.  The Borrower and each member of Borrower hereby further acknowledge
and agree that any GS Loan shall be viewed for all purposes as a separate
transaction and not related in any way to the investment of an Affiliated Member
in the Borrower.  Any claim whatsoever that any GS Loan should be treated as
equity under any circumstance whatsoever is hereby irrevocably and
unconditionally waived, to the fullest extent permitted by applicable law, by
the Borrower and each member of Borrower.

 

(End of Article VII)

 

70

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

PARTICULAR PROVISIONS

 

8.1.                            Reporting Requirements.  Borrower shall comply
with the following financial reporting requirements until the Loans shall have
been fully repaid, maintain a standard system of accounting in accordance with
generally accepted accounting principles, and furnish or cause to be furnished
to Administrative Agent and the Lenders all of the following which must be
satisfactory in form and substance to Administrative Agent and the Lenders:

 

(a)                                 Quarterly Financial Statements.  As soon as
available but in any event within thirty-five (35) days after the end of each
fiscal quarter (except for the quarter in which the annual Financial Statements
are delivered), quarterly Financial Statements of the Borrower prepared in
accordance with generally accepted accounting principles consistently applied. 
All such statements of Borrower must be reasonably satisfactory in form and
substance to Administrative Agent and the Lenders and shall be certified by an
officer of Borrower to be true and complete as of the date so delivered.

 

(b)                                 Annual Financial Statements. As soon as
available, but in any event within ninety (90) days after the end of each fiscal
year, a copy of Borrower’s audited Financial Statements as of the end of such
fiscal year, setting forth in each case in comparative form the figures for the
preceding fiscal year, and, thirty (30) calendar days after filing but no later
than one hundred twenty (120) days following the start of each calendar year,
Borrower’s federal income tax returns for the prior year. The Financial
Statements and federal income tax returns shall be prepared by the accountants
for the Borrower and certified by an officer of Borrower to be true and correct,
which certification shall (x) state that such Financial Statements have been
prepared in accordance with generally accepted accounting principles and,
accordingly, include such tests of the accounting records and such other
auditing procedures as were considered necessary in the circumstances, and
(y) that such Financial Statements have been prepared in accordance with
generally accepted accounting principles in a manner consistent with prior
fiscal periods, except as otherwise specified in such certification.

 

(c)                                  Officer’s Certificates. At the time of the
delivery of the Financial Statements provided for in this Section 8.1, a
certificate of a manager of Borrower to the effect that no Event of Default has
occurred and is continuing or, if any Event of Default has occurred and is
continuing, specifying the nature and extent thereof and any actions taken or
proposed to be taken with respect to any such Event of Default.

 

(d)                                 Appraisals. Within thirty (30) days after
notice from Administrative Agent, an appraisal of the Projects to be prepared at
Borrower’s sole cost and expense by an appraiser acceptable to Administrative
Agent, which requirement for an appraisal may be invoked by Administrative Agent
at any time after the occurrence of an Event of Default and from time to time,
but not more than once during any calendar year, if there is no Event of Default
or it is not required by applicable law or regulation.  Borrower shall promptly
pay to Administrative Agent within ten (10) days following written demand the
cost of any appraisal, which payment shall be applied by Administrative Agent as
a

 

71

--------------------------------------------------------------------------------


 

reimbursement to itself if Administrative Agent obtained the appraisal, or if
Administrative Agent previously paid the appraiser for any reason.

 

(e)                                  Environmental Audits. Within thirty (30)
days after written notice from Administrative Agent, an environmental audit or
assessment of the Project of the type and scope specified by Administrative
Agent to be prepared at Borrower’s sole cost and expense by an environmental
engineer or consultant approved by Administrative Agent, which requirement for
an environmental audit or assessment may be invoked by Administrative Agent from
time to time if (i) the Lenders or the Administrative Agent reasonably believes
that there may have been a release of Hazardous Materials at the Projects, that
any representation relating to Hazardous Materials in the Mortgages or in the
Environmental Indemnity is incorrect or that Borrower has failed to comply with
any of its covenants or agreements set forth therein, or (ii) an Event of
Default has occurred.  Borrower shall promptly pay to Administrative Agent the
entire cost of any environmental audit or assessment relating to the Projects
upon demand, which payment shall be applied by Administrative Agent as a
reimbursement to itself if Administrative Agent caused any such environmental
audit or assessment to be obtained, or if Administrative Agent previously paid
an environmental engineer or consultant for any reason.

 

(f)                                   Other Indebtedness/Events of Default.
Prompt written notice to Administrative Agent and the Lenders if: (i) any
indebtedness of Borrower is declared or shall become due and payable prior to
its stated maturity, or called and not paid when due, (ii) a default shall have
occurred under any note or other evidence of indebtedness or the holder of any
such note or other evidence of indebtedness has the right to declare any such
indebtedness due and payable prior to its stated maturity as a result of such
default, or (iii) there shall occur an Event of Default, or an event which,
after the passage of time and/or the giving of notice would become an Event of
Default.

 

(g)                                  Notices from Governmental Authorities.
Prompt written notice of: (i) any citation, summons, subpoena, order to show
cause, municipal violation or other order relating to a Project naming Borrower,
or a Project a party to any proceeding before any Governmental Authorities, and
include with such notice a copy of such citation, summons, subpoena, order to
show cause, municipal violation or other order in connection with a claim in an
amount exceeding $10,000, (ii) any lapse or other termination of any material
license, certificate, permit, franchise or other authorization issued to
Borrower or a Project by any Governmental Authorities, (iii) any refusal by any
Governmental Authorities to renew or extend any such material license, permit,
certificate, franchise or other authorization, (iv) any dispute between Borrower
and any Governmental Authorities or Person, which dispute might have a material
adverse effect on Borrower or a Project, (v) any order, notice, claim, or
proceeding received by, or brought against Borrower, or with respect to a
Project or any part thereof, under or in connection with any federal, state or
local law or regulation; or (vi) failure of the Premises to comply with
applicable building codes.

 

(h)                                 Leasing Status Reports.  Borrower shall,
throughout the term of the Loans, deliver to Administrative Agent and the
Lenders quarterly reports, within fifteen (15) Business Days after the end of
each calendar quarter, setting forth, in detail

 

72

--------------------------------------------------------------------------------


 

reasonably acceptable to Administrative Agent and the Lenders, the status of all
leasing and rental activity at the Projects for such immediately preceding
quarterly period.

 

(i)                                     Other Information. With reasonable
promptness after written request by Administrative Agent, such other reasonable
financial and other information with respect to Borrower and/or the Projects as
Administrative Agent may request from time to time.  In addition, Borrower shall
promptly deliver to Administrative Agent and Lenders any notices it has given or
received under the Master Lease or the Leases.

 

(j)                                    Borrower’s Statement. Within five
(5) Business Days upon written request, a written statement duly acknowledged of
the amount due whether for principal or interest on the Notes and whether any
offsets or defenses or counterclaims exist against the obligations of the
Borrower, if any are alleged to exist, the amount and nature of each such offset
or defense or counterclaim shall be set forth in full detail.

 

(k)                                 Annual Deliverables:

 

(1)                                 Annual operating budget, due by the start of
each fiscal year of Borrower.

 

(2)                                 Evidence of insurance as required by the
Loan Documents.

 

(3)                                 Copies of Borrower’s annual real estate tax
bills and evidence of payment when such taxes are due and payable.

 

(4)                                 Within thirty (30) days of filing, tax
returns of the Borrower.

 

(l)                                     Semi-Annual Deliverables:

 

(1)                                 Semi-annual QALICB certification due as set
forth in Section 10.5(b) herein.

 

(2)                                 Evidence that all reserve accounts required
to be funded under the Loan Documents were so funded, in the form of
June 30th and December 31st bank statements due July 31st and January 31st,
respectively, of each year.

 

(m)                             Community Benefits Agreement.  Within 120 days
after each fiscal year, any and all information required to be delivered
pursuant to the Community Benefits Agreement.

 

8.2.                            Tax and Insurance Escrow.  To the extent, or
when, required by the Lenders or the Administrative Agent pursuant to the terms
of the Mortgages, Borrower shall deposit with Provident Bank in a blocked
account in favor of Administrative Agent for the benefit of Lenders an amount
sufficient to pay the next installment of taxes and/or insurance due in
connection with the Projects and, thereafter, pay to the Administrative Agent
monthly an amount equal to 1/12 of the amount required to pay the next
installment of such taxes and/or insurance.

 

73

--------------------------------------------------------------------------------


 

8.3.                            Carver Fee and Expense Reserve Account.  On the
date hereof, the Borrower shall establish and fund an interest-bearing fee and
expenses reserve account for the Carver Lender (the “Carver CDE Account”), and
deposit, from the Initial Release, an amount equal to $370,000.  The Carver CDE
Account shall be established in the name of the Borrower at a banking
institution reasonably acceptable to the Administrative Agent and Carver Lender,
which Carver CDE Account shall be pledged to Carver Lender.  The funds in the
Carver CDE Account shall be used and applied as set forth in the Projections to
pay that portion of the interest payments required to be made to Carver Lender
attributable to (a) an annual asset management fee in the amount of $62,500
($15,625 per quarter) (the “Carver Asset Management Fee”); and (b) audit, tax
and accounting expenses in the amount of $15,000 annually ($3,750 per quarter)
(the “Carver Audit and Tax Fee”).  With respect to the Carver Audit and Tax Fee,
releases from the Carver CDE Account shall occur on a quarterly basis commencing
October 15, 2012 and continuing on each January 15, April 15, July 15 and
October 15 of each calendar year thereafter, through and including January 15,
2019; provided, however, that on each of October 15, 2012 and January 15, 2019
an aggregate amount equal to $15,000 shall be released from the Carver CDE
Account to pay the full Carver Audit and Tax Fee payable in each such year.  The
aggregate distribution from the Carver CDE Account with respect to the Carver
Audit and Tax Fee shall be $120,000.  With respect to the Asset Management Fee,
Lender and Borrower agree that $15,625 shall be released from the Carver CDE
Account on each of the following dates: December 15, 2012, March 15, 2013,
June 15, 2013, September 15, 2013, December 15, 2013, March 15, 2017, June 15,
2017, September 15, 2017, December 15, 2017, March 15, 2018, June 15, 2018 and
September 15, 2018; provided, however, that on December 15, 2012 an aggregate
amount equal to $62,500 shall be released from the Carver CDE Account to pay the
full Carver Asset Management Fee payable in each such year.  The aggregate
distribution from the Carver CDE Account with respect to the Carver Asset
Management Fee shall be $250,000.  So long as no Event of Default shall exist,
all interest and earnings on the Carver CDE Account shall be payable to Borrower
in accordance with the terms of the applicable account agreement governing such
account.  Upon an Event of Default, such funds shall be applied in such manner
as the Carver Lender may determine, consistent with the provisions of the Loan
Documents and applicable law.

 

8.4.                            NCIF Fee and Expense Reserve Account.  On the
date hereof, the Borrower shall establish and fund an interest-bearing fee and
expenses reserve account for NCIF Lender for a portion of the interest payments
required to be made under its Loan that are intended to be used to pay its CDE
Expenses, from the Initial Release, in the amount of $280,000 (such account, the
“NCIF CDE Account”).  The NCIF CDE Account shall be established in the name of
the Borrower at a banking institution reasonably acceptable to the
Administrative Agent and NCIF Lender, which NCIF CDE Account shall be pledged to
NCIF Lender.  The funds in the NCIF CDE Account shall be used and applied, and
until such time as an Event of Default may occur hereunder, NCIF Lender is
hereby granted the authority to cause such use and application of the funds in
the NCIF CDE Account, on a quarterly basis, as follows:  (a) commencing on
December 15, 2012, and continuing on each March 15th,  June 15th, and
September 15th thereafter, the sum of $2,500 per quarter, to pay a portion of
the interest due in each quarter on the NCIF Lender’s Loan, for application by
NCIF

 

74

--------------------------------------------------------------------------------


 

Lender to the annual tax, accounting, and audit expenses incurred by NCIF Lender
in each year; provided, that on September 15, 2019, NCIF Lender shall be
entitled to draw an additional $10,000 as a reimbursement of CDE Expenses
expected to be incurred (but not yet incurred as of the payment date) with
respect to calendar year 2019, and (b) commencing on December 15, 2012, and
continuing on each March 15th,  June 15th, and September 15th through and
including September 15, 2014, the sum of $12,500 per quarter, to pay a portion
of the interest due in each quarter on the NCIF Lender’s Loan, for application
by NCIF Lender to payment of the Asset Management Fees (as defined under NCIF
Fee Agreement) payable by NCIF for such period, and (c) commencing December 15,
2017, and continuing on each March 15th,  June 15th, and
September 15th thereafter, an amount equal to $12,500 per quarter, to pay a
portion of the interest due in each quarter on the NCIF Lender’s Loan, for
application by NCIF Lender to the Asset Management Fees payable by NCIF Lender
for such period.  So long as no Event of Default shall exist, all interest and
earnings on the NCIF CDE Account shall be payable to Borrower in accordance with
the terms of the applicable account agreement governing such account.  Upon an
Event of Default, such funds shall be applied in such manner as the NCIF Lender
may determine, consistent with the provisions of the Loan Documents and
applicable law.

 

8.5.                            BA Fee and Expense Reserve Account.  On the date
hereof, the Borrower shall establish and fund an interest-bearing fee and
expenses reserve account for the BA Lender (the “BA CDE Account”), and deposit,
from the Initial Release, an amount equal to $332,000.  The BA CDE Account shall
be established in the name of the Borrower at a banking institution reasonably
acceptable to the Administrative Agent and BA Lender, which BA CDE Account shall
be pledged to BA Lender.  The funds in the BA CDE Account shall be used and
applied as set forth in the Projections to pay that portion of the interest
payments required to be made to BA Lender attributable to (a) an annual asset
management fee in the amount of $50,000 ($12,500 per quarter) (the “BA Asset
Management Fee”); (b) loan servicing expenses in the amount of $7,000 annually
($1,700 per quarter) (the “BA Loan Servicing Fee”); and (c) audit, tax and
accounting expenses in the amount of $9,500 annually ($2,375 per quarter) (the
“BA Audit and Tax Fee”).  With respect to the BA Loan Servicing Fee and the BA
Audit and Tax Fee, releases from the BA CDE Account shall occur on a quarterly
basis commencing December 15, 2012 and continuing on each March 15, June 15,
September 15 and December 15 of each calendar year, through and including
March 15, 2019; provided, however that BA Lender and Borrower agree that the
$16,500 shall be released on December 15, 2012 and March 15, 2019, representing
the entire amount of the BA Loan Servicing Fee and the BA Audit and Tax Fee for
2012 and 2019 respectively.  With respect to the BA Asset Management Fee, BA
Lender and Borrower agree that $12,500 shall be released from the BA CDE Account
on each of the following dates: March 15, 2013, June 15, 2013, September 15,
2013, December 15, 2013, March 15, 2017, June 15, 2017, September 15, 2017,
December 15, 2017, March 15, 2018, June 15, 2018, September 15, 2018, and
December 15, 2018.  In addition, BA Lender and Borrower agree that $50,000 shall
be released from the BA CDE Account on December 2012, representing the entire BA
Asset Management Fee for 2012, for an aggregate amount of $200,000.

 

75

--------------------------------------------------------------------------------

 

8.6.                            Pledge of Accounts; Additional Deposits.  As
additional security for the Loans, the Borrower hereby unconditionally and
irrevocably pledges, assigns, grants a security interest in, sets over and
confirms unto the Administrative Agent for the benefit of the Lenders, all of
the Borrower’s accounts as more particularly described in the Control
Agreements, including, but not limited to, the Disbursement Fund, the NCIF CDE
Account, the Carver CDE Account, the BA CDE Account and the Operating Account. 
The Borrower acknowledges and agrees that this Agreement constitutes written
notification to the Borrower with respect to the Administrative Agent’s (for the
benefit of the Lenders) security interest in the above-described accounts
pursuant to Articles 8 and 9 of the Uniform Commercial Code in effect in New
York or New Jersey as of the date hereof and any applicable federal
regulations.  Borrower agrees that, following the date on which Borrower begins
to collect revenues from the Project, at such time as, and to the extent that,
Borrower generates net cash flow that would otherwise be distributable to its
members in accordance with the provisions of the Loan Documents and the
documents pertaining to the Permitted Loans (“Available Net Cash Flow”),
Borrower agrees instead to utilize such Available Net Cash Flow to replenish the
Carver CDE Account, the NCIF CDE Account, and the BA CDE Account, to the extent
proceeds therein were applied to make the payments described in Section 8.3 that
pertain to 2012 and 2013, clause (b) of Section 8.4 and Section 8.5 that pertain
to 2012 and 2013, during the period from October 15, 2012 through July 15,
2014.  Borrower shall make such deposits no later than the next monthly loan
payment date following the issuance of each quarterly financial statement under
Section 8.1(a) hereof showing such Available Net Cash Flow, on a pro-rata basis
in proportion to the aggregate amounts previously applied from each of the
Carver CDE Account, the NCIF CDE Account, and the BA CDE Account, until the
amounts applied from each of such accounts have been fully replenished.

 

(End of Article VIII)

 

76

--------------------------------------------------------------------------------


 

ARTICLE IX

 

ADMINISTRATIVE AGENT AND LENDER

 

9.1.                            Subject to the terms and conditions of this
Article IX, each of the Lenders hereby appoints and authorizes Administrative
Agent to enter into each of the Loan Documents to which it is a party for the
benefit of the Lenders (other than this Agreement) on its behalf and to take
such actions and exercise the powers of the Lenders under the Loan Documents as
are delegated to Administrative Agent by the terms of this Article IX, together
with all such powers as are reasonably incidental thereto.  Administrative Agent
shall at all times act in accordance with the Accepted Servicing Practices (as
hereinafter defined).  Subject to the terms of this Article IX and to the terms
of the Loan Documents, Administrative Agent is authorized and empowered to
amend, modify, or waive any provisions of this Agreement or the Loan Documents
on behalf of the Lenders.  The provisions of this Article IX are solely for the
benefit of Administrative Agent and the Lenders and Borrower shall not have any
rights as a third party beneficiary of any of the provisions hereof.  In
performing its functions and duties under this Agreement, Administrative Agent
shall act solely as agent of the Lenders and does not assume and shall not be
deemed to have assumed any obligation toward or relationship of agency or trust
with or for the Borrower or any other Person.  Administrative Agent may perform
any of its duties hereunder, or under the Loan Documents, by or through its
agents or employees.

 

9.2.                            Administrative Agent shall have the same rights
and powers under the Loan Documents as the Lenders and may exercise or refrain
from exercising the same as though it were not Administrative Agent subject to
direction of the Lenders, and Administrative Agent and its Affiliates may lend
money to, invest in and generally engage in any kind of business with Borrower
or an Affiliate thereof as if it were not Administrative Agent hereunder.

 

9.3.                            Subject to the standard of care set forth in
Section 9.13(a), the duties of Administrative Agent shall be mechanical and
administrative in nature.  Neither the Administrative Agent nor the Lenders
shall have by reason of this Agreement a fiduciary relationship in respect of
any Lender.  Nothing in this Agreement or any of the Loan Documents is intended
to or shall be construed to impose upon Administrative Agent any obligations in
respect of this Agreement or any of the Loan Documents except as expressly set
forth herein or therein.  It is expressly acknowledged and agreed that the
Administrative Agent shall have no fiduciary duties to Borrower with respect to
Administrative Agent’s exercise of any of the Lenders rights under this
Agreement or the Loan Documents.

 

9.4.                            Administrative Agent may consult with legal
counsel, independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken by it in good
faith in accordance with the advice of such counsel, accountants or experts.

 

9.5.                            Neither Administrative Agent nor any of its
partners, directors, officers, agents, employees or Affiliates shall be liable
to any Lender for any action taken or not

 

77

--------------------------------------------------------------------------------


 

taken by it in connection with the Loan Documents, except that Administrative
Agent shall be liable with respect to its specific duties set forth hereunder
but only to the extent of its own gross negligence or willful misconduct in the
discharge thereof as determined by a final non-appealable judgment of a court of
competent jurisdiction.  Neither Administrative Agent nor any of its partners,
directors, officers, agents, employees or Affiliates shall be responsible for or
have any duty to ascertain, inquire into or verify (a) any statement, warranty
or representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements specified in any Loan Document; (c) the satisfaction of any condition
specified in any Loan Document; (d) the validity, effectiveness, sufficiency or
genuineness of any Loan Document, any lien purported to be created or perfected
thereby or any other instrument or writing furnished in connection therewith;
(e) the existence or non-existence of any default or Event of Default; or
(f) the financial condition of Borrower.  Administrative Agent shall not incur
any liability by acting in reliance upon any notice, consent, certificate,
statement, or other writing (which may be a bank wire, telex, facsimile or
electronic transmission or similar writing) believed by it to be genuine or to
be signed by the proper party or parties (including as contemplated by
Section 9.7 below).  Administrative Agent shall not be liable for any
apportionment or distribution of payments made by it in good faith and if any
such apportionment or distribution is subsequently determined to have been made
in error the sole recourse of the Lenders to whom payment was due but not made
shall be to recover from the Lenders any payment in excess of the amount to
which they are determined to be entitled (and such other Lenders hereby agree to
promptly return to such Lender any such erroneous payments received by them).

 

9.6.                            Each Lender shall, in accordance with its
respective share of the Loans, severally indemnify Administrative Agent (to the
extent not reimbursed by Borrower and the Borrower is actually obligated to make
such reimbursement) upon demand against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from Administrative Agent’s or its agents’ or Affiliates’
gross negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction) that Administrative Agent may
suffer or incur in connection with the Loan Documents or any action taken or
omitted by Administrative Agent hereunder or thereunder; provided, however, that
a Lender shall not be required to indemnify Administrative Agent if the
indemnification claim by the Administrative Agent was due to the act or omission
of another Lender(s), in which case the Lender(s) whose act(s) or
omission(s) gave rise to the indemnification claim shall be required to
indemnify Administrative Agent for its own acts or omissions.  If any indemnity
furnished to Administrative Agent for any purpose shall, in the reasonable
opinion of Administrative Agent, be insufficient or become impaired,
Administrative Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against even if so directed by the Lenders
until such additional indemnity is furnished.  Administrative Agent shall
indemnify each Lender (to the extent not reimbursed by Borrower) upon demand
against any cost, expense (including reasonable counsel fees and disbursements),
claim, demand, action, loss or liability (except such as result from such
Lender’s or such Lender’s agents’ or Affiliates’ gross negligence or willful
misconduct as determined by a final non-appealable judgment of a court of
competent jurisdiction) that such Lender may suffer

 

78

--------------------------------------------------------------------------------


 

or incur in connection with any action taken or omitted by Administrative Agent
hereunder or under the Loan Documents that is the result of gross negligence or
willful misconduct on the part of the Administrative Agent.

 

9.7.                            Administrative Agent may at any time request
instructions from the Lenders (provided, however, that if any Lender fails to
respond to Administrative Agent within thirty (30) days of receipt of written
notice of Administrative Agent’s request, such Lender shall be deemed to have
concurred with Administrative Agent’s proposed determination; provided, further,
however, that such thirty (30) day time period may be reduced, as the
circumstance may require, to a shorter time period as set forth in the request
sent by Administrative Agent, but which reduced time period shall in no event be
less than five (5) Business Days) with respect to any actions or approvals which
by the terms of this Agreement or of any of the Loan Documents Administrative
Agent is permitted or desires to take or to grant, and if such instructions are
promptly requested, Administrative Agent shall be absolutely entitled to refrain
from taking any action or to withhold any approval and shall not be under any
liability whatsoever to any Person for refraining from any action or withholding
any approval under any of the Loan Documents until it shall have received such
instructions from the Lenders as shall be prescribed by this Agreement.  Without
limiting the foregoing, the Lenders shall not have any right of action
whatsoever against Administrative Agent as a result of Administrative Agent
acting or refraining from acting under this Agreement or any of the other Loan
Documents in accordance with the instructions of the Lenders and,
notwithstanding the instructions of the Lenders, Administrative Agent shall have
no obligation to take any action if it believes, in good faith and in accordance
with the Accepted Servicing Practices, that such action would violate applicable
law or exposes Administrative Agent to any liability for which it has not
received satisfactory indemnification in accordance with the provisions of
Section 9.6.

 

9.8.                            Each Lender acknowledges that it has,
independently and without reliance upon Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking any action
under the Loan Documents.

 

9.9.                            Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Event of Default except with
respect to defaults in the payment of principal, interest and fees required to
be paid to Administrative Agent for the account of the Lenders, unless
Administrative Agent shall have received written notice from the Lenders or the
Borrower referring to this Agreement, describing such Event of Default and
stating that such notice is a “notice of default”.  Administrative Agent will
notify the Lenders of its receipt of any such notice.  Administrative Agent
shall take such action with respect to any Event of Default as may be requested
by the Lenders in accordance with the terms hereof.  Unless and until
Administrative Agent has received any such request, Administrative Agent may
(but shall not be obligated to) take such

 

79

--------------------------------------------------------------------------------


 

action, or refrain from taking such action, with respect to such Event of
Default as it shall deem advisable or in the best interests of the Lenders.

 

9.10.                     Administrative Agent may at any time give notice of
its resignation to the Lenders and Borrower.  The Lenders, may, upon mutual
agreement, with or without cause upon ten (10) days’ prior written notice to the
Administrative Agent and the other Lenders, remove the Administrative Agent;
provided, however, that while GSB NMTC Investor LLC is the administrative agent,
GS Lender shall not have approval rights regarding the removal of such
administrative agent.  For the purposes of this Section 9.10, the term “cause”
means the gross negligence, willful misconduct or fraud by the Administrative
Agent.  Upon removal of the Administrative Agent, payments, communications and
determinations provided to be made by, to or through the Administrative Agent
for the benefit of the Lenders, shall be made to the Lenders directly.  Upon
receipt of any such notice of resignation or upon removal of the Administrative
Agent by the Lenders, the Lenders shall have the right to appoint a successor
Administrative Agent, solely as a result of a unanimous agreement by the Lenders
as to the identity of the successor.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder and notice of such acceptance to
the retiring Administrative Agent, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, subject to documentation of such succession as
may be reasonably required by the Lenders, including, but not limited to,
transfer of any and all collateral associated with the Loans to the successor
and an acknowledgement by the successor of the terms and conditions of this
Article IX, the retiring Administrative Agent’s resignation shall become
immediately effective and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder and under the other Loan
Documents (if such resignation was not already effective and such duties and
obligations not already discharged, as provided below in this paragraph),
provided that the foregoing shall not relieve retiring Administrative Agent from
any liabilities occurring prior thereto.  Until such time as a replacement
Administrative Agent is appointed, the existing Administrative Agent shall
continue to act as Administrative Agent hereunder and in accordance with the
terms of this Agreement.  If no such successor shall have been so appointed by
the Lenders and shall have accepted such appointment within sixty (60) days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders (but without any
obligation) appoint a successor Administrative Agent.  From and following the
expiration of such sixty (60) day period, Administrative Agent shall have the
exclusive right, upon one (1) Business Days’ notice to the Lenders, to make its
resignation effective immediately.  From and following the effectiveness of such
notice, (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents, provided
that the foregoing shall not relieve retiring Administrative Agent from any
liabilities occurring prior to the effectiveness of such notice, and (b) all
payments, communications and determinations provided to be made by, to or
through Administrative Agent shall instead be made by or to the Lenders
directly, until such time as the Lenders appoint a successor Administrative
Agent as provided for above in this paragraph.  The provisions of this Agreement
shall continue in effect for the benefit of any retiring Administrative Agent
and its sub-agents after the effectiveness of its resignation hereunder and
under the

 

80

--------------------------------------------------------------------------------


 

other Loan Documents in respect of any actions taken or omitted to be taken by
any of them while the retiring Administrative Agent was acting or was continuing
to act as Administrative Agent.’

 

9.11.                     Payments.

 

(a)                                 Payments of principal, interest and fees in
respect of the Loans in accordance with the Loan Documents will be applied on
the date of receipt if received by Administrative Agent on the last Business Day
of a month or on the Business Day immediately following the date of receipt if
received on any day other than the last Business Day of a month.

 

(b)                                 If Administrative Agent pays an amount to a
Lender under this Agreement in the commercially reasonable belief or expectation
that a related payment has been or will be received by Administrative Agent from
a Borrower and such related payment is not received by Administrative Agent,
then Administrative Agent will be entitled to recover such amount from such
Lender on demand without setoff, counterclaim or deduction of any kind, together
with interest accruing on a daily basis at the Federal Funds Rate.

 

(c)                                  If a court of competent jurisdiction
determines at any time that any amount received by Administrative Agent under
this Agreement must be returned to any Borrower or paid to any other Person
pursuant to any insolvency law, then, notwithstanding any other term or
condition of this Agreement or any other Loan Document, Administrative Agent
will not be required to distribute any portion thereof to the Lenders.  In
addition, each Lender will repay to Administrative Agent on demand any portion
of such amount that Administrative Agent has distributed to such Lender,
together with interest at such rate, if any, as such court determines that
Administrative Agent is required to pay to any Borrower or such other person.

 

(d)                                 The failure of any Lender to make any
payment required by it hereunder, including, but not limited to, such Lender
funding its required share of the Loans, shall not relieve any other Lender of
its obligations to make payment, but neither any other Lender nor Administrative
Agent shall be responsible for the failure of any Lender to make any payment
required hereunder.  Notwithstanding anything set forth herein to the contrary,
a “defaulted Lender” shall not have any voting or consent rights under or with
respect to any Loan Document or constitute a “Lender” for any voting or consent
rights under or with respect to any Loan Document.

 

(e)                                  Any amounts received with respect to
payments under the Notes shall be paid in accordance with
Section 9.11(f) hereof.  If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of setoff or otherwise)
on account of the Loans in excess of its share of payments entitled pursuant to
the other provisions of this Section and the terms of the Notes, such Lender
shall refund such money to the other Lenders, as applicable.  If under any
applicable bankruptcy, insolvency or other similar law, any Lender receives a
secured claim in lieu of a setoff to which this clause (e) applies, such Lender
shall, to the extent practicable, exercise its rights in respect

 

81

--------------------------------------------------------------------------------


 

of such secured claim in a manner consistent with the rights of the Lenders
entitled under this clause (e) to share in the benefits of any recovery on such
secured claim.

 

9.12.                     If Borrower fails to perform any obligation hereunder
or under any other Loan Document, Administrative Agent itself may, but shall not
be obligated to, cause such obligation to be performed at Borrower’s expense. 
Administrative Agent is further authorized by Borrower and the Lenders to make
expenditures from time to time which Administrative Agent, in its reasonable
business judgment, deems necessary or desirable to (a) preserve or protect the
business conducted by Borrower, the Projects, the Mortgaged Property or any
portion thereof, and/or (b) enhance the likelihood of, or maximize the amount
of, repayment of the Loans.  Borrower hereby agrees to reimburse Administrative
Agent on demand for any and all costs, liabilities and obligations incurred by
Administrative Agent pursuant to this Section 9.12.

 

9.13.                     (a)         Notwithstanding anything to the contrary
herein, including Section 9.3 hereof, the Administrative Agent, as an
independent contract servicer, shall service and administer the disbursement of
the proceeds of the Loans from the Disbursement Fund on behalf of the Lenders in
accordance with this Agreement, and the Loan Documents (all as determined by the
Administrative Agent in its good-faith business judgment), and in furtherance
of, and to the extent consistent with, such terms, in accordance with the same
care, skill, prudence and diligence with which it services and administers
similar mortgage loans for its own account and acting in accordance with
applicable law, the terms of this Agreement and the terms of the Loan Documents
(hereinafter referred to as “Accepted Servicing Practices”).

 

(b)                                 The Lenders and the Administrative Agent
acknowledge and agree that the Administrative Agent has been engaged for the
convenience of the Lenders and to facilitate the ease of administration of the
Loans in recognition of the fact that there are four independent lenders. 
Nothing in this Agreement or the Loan Documents is intended to or shall be
deemed to limit the ability of the managing member of each of the Lenders to
maintain a controlling influence over the investment decisions or management
policies of the applicable Lender or such Lenders respective QLICIs.

 

(c)                                  Each of the Lenders hereby agree, and each
holder of any of the Notes by the acceptance thereof will be deemed to agree,
that any action taken by the Administrative Agent, in accordance with the
provisions of this Agreement and the Loan Documents, and the exercise by the
Administrative Agent of the powers set forth herein or therein in accordance
with the terms hereof, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon the Lenders.  Without
limiting the foregoing, the Administrative Agent shall be authorized and
empowered, on behalf of the Lenders, without the necessity of any notice to or
further consent from the Lenders from time to time to take the actions
authorized hereby and by the other Loan Documents; provided, however, that
unless it has obtained the prior, written consent of the Lenders, the
Administrative Agent shall not agree on behalf of the Lenders to:

 

(1)                                 increase or decrease the interest rate under
any of the Loans (other than charging, or not charging, default rate interest,
late fees, or similar charges provided for in the Loan Documents);

 

82

--------------------------------------------------------------------------------


 

(2)                                 agree to the forgiveness of any indebtedness
under any of the Loans;

 

(3)                                 extend (other than for up to six (6) months
of a forbearance or other extension in connection with a restructuring of the
Loans) or shorten the maturity date of any of the Loans, or extend or modify the
dates on which installments of principal are payable under any of the Loans, or
waive any restriction on a voluntary prepayment of any of the Loans by Borrower
(other than in the context of the exercise of remedies hereunder after the
occurrence of an Event of Default);

 

(4)                                 waive, amend, or modify the provisions of
any Loan Document pertaining to compliance with NMTC Program Requirements or
that would materially adversely affect the rights of the Lenders in the
collateral for the Loan or with respect to payment obligations;

 

(5)                                 sell or encumber any of the Loans, or
execute any agreement for any such sale or encumbrance, or subordinate the
mortgage or other security for any Loan to any other indebtedness, interest, or
obligation;

 

(6)                                 release from liability any Person liable for
the repayment of any Loan or any Guaranty;

 

(7)                                 release, or agree to the substitution or
exchange of, any portion of the collateral;

 

(8)                                 sell any QLICI;

 

(9)                                 waive any material default under the Loan
Documents or waive any default under Article X hereof;

 

(10)                          accelerate the repayment of the Loans;

 

(11)                          take title to any collateral for the Loans;

 

(12)                          propose or consent to any plan of reorganization
in a bankruptcy of the Borrower;

 

(13)                          determine not to apply insurance proceeds in any
case where the Administrative Agent determines that the conditions for such
application under the Loan Documents are not met; and

 

(14)                          taking any other action or making any other
determination that, under the terms of this Article IX and Section 2.12,
expressly requires the consent or approval of the Lenders.

 

9.14.                     As set forth in this Agreement, the Carver Lender, the
NCIF Lender and the BA Lender may apply or disburse the proceeds in the Carver
CDE Account, the NCIF CDE Account or the BA CDE Account, respectively.

 

83

--------------------------------------------------------------------------------

 

9.15.                     The Borrower acknowledges and agrees that all
obligations of the Lenders including, but not limited to, releases to be made
hereunder and all decisions to be made and/or consents to be given hereunder may
be made by the Administrative Agent, if in compliance with this Article IX, with
the same force and effect as the Lenders and the Administrative Agent, and the
Borrower hereby waives any claims it may have by reason of Administrative Agent
fulfilling the Lenders’ obligations hereunder.  The Borrower covenants and
agrees to simultaneously deliver to Administrative Agent and all Lenders all
documents, requests, statements and other information required to be delivered
to the Administrative Agent or Lenders, as applicable, hereunder.

 

9.16.                     No provision of this Agreement or any other Loan
Document may be materially amended, waived or otherwise modified unless such
amendment, waiver or other modification is in writing and is signed or otherwise
approved by the Lenders.

 

9.17.                     Administrative Agent and each Lender hereby appoint
each other Lender as agent solely for the purpose of perfecting each Lender’s
security interest in assets which, in accordance with the Uniform Commercial
Code, as enacted in the State, can be perfected by possession or control. 
Should any Lender obtain possession or control of any such assets, such Lender
shall notify Administrative Agent thereof, and, promptly upon Administrative
Agent’s request therefor, shall deliver such assets to Administrative Agent or
in accordance with Administrative Agent’s instructions or transfer control to
Administrative Agent in accordance with Administrative Agent’s instructions. 
Each Lender and the Administrative Agent agree that it will not have any right
individually to enforce or seek to enforce any Loan Document or to realize upon
any collateral for the Loans unless, subject to the terms of Section 9.2 hereof,
instructed to do so by the Lenders.

 

9.18.                     Lenders acknowledge and agree that the rights of the
Lenders with respect to the Borrower and the Projects are as set forth herein,
notwithstanding anything to the contrary in any of the other Loan Documents.

 

9.19.                     Approval and Funding of Other Loans.  In the event of
any unscheduled or unanticipated repayment or recovery of the principal amount
of the Loans during the New Markets Tax Credit compliance period applicable to
the Loans, to the extent such amounts are required to be re-invested to prevent
a Recapture Event (herein referred to as “Reinvestment Proceeds”), each Lender
shall be entitled to elect whether (i) to separately reinvest its Pro-Rata
Interest in such Reinvestment Proceeds or (ii) to collectively reinvest such
Reinvestment Proceeds (in proportion to their Pro-Rata Interests therein) in
accordance with this Agreement.  Unless the Lenders make the election in
(ii) above, each Lender shall be separately responsible for reinvesting its
Pro-Rata Interest in such Reinvestment Proceeds, and this Agreement shall be
inapplicable to the selection, funding, administration, servicing, collection,
or disposition of any loans or investments that each Lender may elect to make
out of its portion of such Reinvestment proceeds.  Subject to the Intercreditor
Agreement, such Reinvestment Proceeds shall be paid to Lenders in the following
priority: (w) first, GS Lender shall receive all Reinvestment Proceeds until GS
Lender has received, in the aggregate, Reinvestment Proceeds in the amount of
$8,500,000.00; (x) second, any Reinvestment Proceeds over and above Reinvestment
Proceeds so distributed to GS Lender shall be

 

84

--------------------------------------------------------------------------------


 

distributed to Carver Lender until Carver Lender has received, in the aggregate,
Reinvestment Proceeds in the amount of $11,875,000, (y) third, any Reinvestment
Proceeds over and above the Reinvestment Proceeds so distributed to Carver
Lender shall be distributed to NCIF Lender until NCIF Lender has received, in
the aggregate, Reinvestment Proceeds in the amount of $9,700,000, and
(z) fourth, any Reinvestment Proceeds over and above the Reinvestment Proceeds
so distributed to NCIF Lender shall be distributed to BA Lender.

 

9.20.                     As used in this Article 9, the following term has the
following meaning:

 

“Federal Funds Rate” means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the business day
next succeeding such day; provided, however, that (a) if such day is not a
business day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding business day, and (b) if no such rate is so
published on such next preceding business day, the Federal Funds Rate for such
day shall be the average rate quoted to Administrative Agent on such day on such
transactions as determined by Administrative Agent.

 

85

--------------------------------------------------------------------------------


 

ARTICLE X

 

NEW MARKETS TAX CREDITS PROVISIONS

 

10.1.                     New Markets Tax Credit Program.  Borrower acknowledges
that the Loans are intended to constitute “qualified low-income community
investments” and that, for such purpose, Borrower will be required to be a
“qualified active low-income community business”, as such terms are defined in
Section 45D of the Code, as amended.  Without limiting the foregoing, Borrower
shall conduct the development, ownership and operation of the Premises, in a
manner that complies with Treasury Regulations Section 1.45D-1(d)(4) and
otherwise in the manner provided in this Article X.

 

10.2.                     Failure to Qualify for New Markets Tax Credit
Program.  Without limiting any other rights or remedies of the Administrative
Agent or the Lenders, Borrower acknowledges and agrees that the failure of any
of the Loans to constitute a QLICI as a result of Borrower’s actions, inaction
or status as a QALICB, as well as the failure of Borrower to provide the
certifications and other information that Administrative Agent or the Lenders
may require in order to confirm and report that the Loans constitute QLICIs and
that the Borrower is a QALICB, could have a material, adverse effect on the
Lenders, and, accordingly, in the event that any Event of Default shall arise as
a result of (i) a breach or violation of any of the representations and
warranties set forth in this Article X or (B) a breach, violation, or failure to
comply with any of the covenants set forth in this Article X, such Event of
Default or breach shall be material and shall entitle the Administrative Agent
(on behalf of the Lenders) to exercise any and all remedies available under this
Agreement and the Loan Documents, or at law or in equity on account of any such
Event of Default.

 

10.3.                     New Markets Tax Credit Representations and
Warranties.  Borrower hereby represents and warrants to the Administrative Agent
and the Lenders as follows throughout the term of the Loans:

 

(a)                                 The Borrower is, and shall at all times
remain, a QALICB; the Borrower is, and shall at all times remain, a disregarded
entity for federal income tax purposes;

 

(b)                                 the Premises, as of the date hereof, is
located within the Census Tract, which is a “low-income community” (as defined
in Code Section 45D(e)(1) and the related Treasury Regulations and Guidance);

 

(c)                                  fifty percent (50%) or more of the use of
the tangible property of the Borrower (whether owned or leased) is now and shall
hereafter remain within the Census Tract, which percentage shall be determined
utilizing the methodology set forth in Treasury Regulations
Section 1.45D-1(d)(4)(i)(B); provided, however, that if Borrower has no
employees, at least eighty-five percent (85%) of the use of tangible property of
the Borrower (whether owned or leased) is now and shall remain in the Census
Tract;

 

86

--------------------------------------------------------------------------------


 

(d)                                 with respect to each taxable year of the
Borrower, at least fifty percent (50%) of the total gross income of the Borrower
is and will be derived from the active conduct of a qualified business, as
defined in Section 45D of the Code and the Treasury Regulations and Guidance,
within the Census Tract, which percentage shall be determined utilizing the
methodology set forth in Treasury Regulations Section 1.45D-1(d)(4)(i)(A);

 

(e)                                  if Borrower has one or more employees, not
less than fifty percent (50%) of the services performed for Borrower during
Borrower’s most recent fiscal year and during Borrower’s current fiscal year, to
date, are performed at the Projects or otherwise performed in one or more other
Low-Income Communities, which percentage shall be determined utilizing the
methodology set out in Treasury Regulations Section 1.45D-1(d)(4)(i)(C). If
Borrower has any employees, Borrower has provided to the Administrative Agent
and the Lenders a true, correct, and complete list of such employees that
includes a description of where such employees’ services are performed;

 

(f)                                   with respect to each taxable year of the
Borrower, less than five percent (5%) of the average of the aggregate unadjusted
basis of the property of Borrower is attributable to collectibles (as defined in
Section 408(m)(2) of the Code), other than collectibles that are held primarily
for sale to customers in the ordinary course of business. Borrower acknowledges
that collectibles include, without limitation: (i) works of art, (ii) rugs or
antiques, (iii) metals or gems, (iv) stamps or coins, (v) alcoholic beverages,
and (vi) any other tangible personal property specified by the Secretary of the
United States Department of Treasury as a “collectible” other than collectibles
primarily held for sale in the ordinary course of business;

 

(g)                                  with respect to each taxable year of the
Borrower, less than five percent (5%) of the average of the aggregate unadjusted
basis of the property of Borrower is attributable to “nonqualified financial
property” (as defined in Treasury Regulations Section 1.45D-1(d)(4)(i)(E)).
Borrower acknowledges that “nonqualified financial property” includes, without
limitation: debt, stock, partnership interests, options, futures contracts,
forward contracts, warrants, notional principal contracts, annuities, and other
similar property.  Borrower has provided, and upon request will provide, to
Administrative Agent and the Lenders a true, correct, and complete listing of
any nonqualified financial property Borrower owns, including therein the
unadjusted basis of such property;

 

(h)                                 no part of Borrower’s business activities
includes the rental to others of residential rental property (as defined in
Section 168(e)(2)(A) of the Code) whereby more than 80% of the Borrower’s income
is derived from revenues from residential rental property;

 

(i)                                     no part of Borrower’s business
activities includes the development or holding of intangibles for sale or
license;

 

(j)                                    no part of Borrower’s business activities
includes the operation of any private or commercial golf course, country club,
massage parlor, hot tub facility, suntan facility, racetrack or other facility
used for gambling, or any store the principal business of

 

87

--------------------------------------------------------------------------------


 

which is the sale of alcoholic beverages for consumption off premises (“Excluded
Businesses”);

 

(k)                                 no part of the business activities of any
tenant or subtenant at the Premises of the Borrower includes the operation of
any Excluded Businesses;

 

(l)                                     the principal activity of Borrower’s
trade or business is not farming (within the meaning of Code
Section 2032A(e)(5)(A) or (B) and the related Treasury Regulations and
Guidance);

 

(m)                             none of Borrower or any of its respective
principals, directors or officers has been debarred, declared ineligible or
voluntarily excluded from participation in a covered transaction by any federal
department or agency, as described in Executive Order 12549, nor is any such
action pending or proposed, and Borrower shall, simultaneously with execution
and delivery of this Agreement, execute and deliver a separate certification in
form and substance satisfactory to the Lenders to further evidence such
representation and warranty;

 

(n)                                 none of Borrower’s assets are now nor shall
hereafter be directly or indirectly subsidized by the low-income housing tax
credit provided by Code Section 42 and no portion of the Projects constitutes a
qualified low-income building under Section 42 of the Code;

 

(o)                                 Borrower has not taken and shall not take
any action which would or could cause the Loans not to constitute “qualified
low-income community investments” (as defined Code Section 45D(d)(1) and the
related regulations);

 

(p)                                 Borrower has no information or knowledge
that Borrower’s ownership, operation and maintenance of the Premises or any
other owned or leased real property of Borrower, to the extent applicable, does
not satisfy the definition of a qualified active low-income community business
(as defined in Code Section 45D(d)(2)(A) and the related regulations);

 

(q)                                 Borrower has not had any correspondence or
any communication with, to or from the CDFI Fund concerning Borrower’s
non-compliance with, or deficiencies in, reporting practices;

 

(r)                                    Borrower acknowledges and agrees that the
Loans shall be subject to the provisions of the NMTC Program Requirements, and
Borrower covenants to cooperate fully and promptly with the Administrative Agent
and the Lenders in strictly complying with the NMTC Program Requirements;

 

(s)                                   all material information concerning
Borrower and Borrower’s property known to Borrower requested by the
Administrative Agent or the Lenders, has been disclosed by Borrower to the
Administrative Agent and the Lenders, and there are no facts or information
known to Borrower that would make any of the facts or information submitted by
Borrower to Administrative Agent and/or the Lenders with respect to Borrower or
its property inaccurate, incomplete or misleading in any material respect;

 

88

--------------------------------------------------------------------------------


 

(t)                                    all documents and information provided by
Borrower to Administrative Agent and the Lenders are substantially complete and
accurate in all material respects and represent the entire business of Borrower;

 

(u)                                 all balance sheets and statements of
operations supplied to Administrative Agent and the Lenders by Borrower fairly
present, in all material respects, the financial condition of Borrower, as
applicable, as at the close of business on the dates thereof and the results of
operations for the periods then ended for all material respects of satisfying
and complying with this Agreement;

 

(v)                                 Borrower shall promptly pay to the Lenders
any monitoring (and other) fees related to the Loans that are imposed on the
Lenders or the Borrower directly or indirectly by the CDFI Fund, if any;

 

(w)                               the amounts of reserves, receivables, assets
and other items of working capital shown on the balance sheets of Borrower
submitted to Administrative Agent and the Lenders are reasonable based upon
Borrower’s reasonably anticipated business operations;

 

(x)                                 Borrower expects to generate revenue from
the Projects within three (3) years after the date of this Agreement;

 

(y)                                 except as expressly permitted by the
Mortgages, and subject to the terms of this Agreement (including but not limited
to Section 5.2(pp) and Section 6.1(cc) hereof), Borrower shall not assign any of
its respective rights, or lease any space, in the Premises without the prior
written consent of the Lenders (which consent shall not be unreasonably
withheld);

 

(z)                                  Borrower is not a bank, credit union or
other financial institution;

 

(aa)                          Borrower does not have any information or
knowledge indicating that Borrower might not satisfy all of the requirements of
a QALICB;

 

(bb)                          Borrower has fully and accurately stated in
writing to the Administrative Agent and the Lenders the nature of Borrower’s
business and of the goods or services provided, Borrower’s primary sources of
revenue, and Borrower’s primary expenditures;

 

(cc)                            Borrower does not have any present plans or
intentions to (i) change the nature of, or manner in which it conducts, its
business; (ii) move or expand its business to a new address; (iii) reduce the
percentage of gross income derived from the active conduct of a qualified
business within any Low-Income Community; (iv) reduce the percentage of employee
services performed in any Low-Income Communities (if Borrower has any
employees); (v) reduce the percentage of use of tangible property in any
Low-Income Community; (vi) maintain collectibles not held primarily for sale in
the ordinary course of business at more than 5% of the aggregate unadjusted cost
basis of its assets; (vii) maintain nonqualified financial property at more than
5% of the aggregate unadjusted costs basis of its assets; or (viii) enter into
leases with one or more tenants who engage in

 

89

--------------------------------------------------------------------------------


 

one or more Excluded Businesses, in any way that would cause to be untrue any of
the representations, warranties or covenants set out herein;

 

(dd)                          there have been no irregularities or illegal acts
that would have a material effect on the matters described in this Section 10.3;
there has been no: fraud involving management or employees who have significant
roles in the internal control structure of Borrower, fraud involving other
employees that could have a material effect on the matters described in this
Section 10.3, or communications from the CDFI Fund or other regulatory agencies
concerning noncompliance with, or deficiencies in, financial reporting practices
that could have a material effect on the matters described in this Section 10.3;

 

(ee)                            if any of the proceeds of the Loans are being
used to take-out or refinance existing debt on the Premises, such existing debt
was used for (a) costs in connection with new construction or substantial
rehabilitation of existing improvements on the Premises, and/or (b) costs in
connection with the acquisition and new construction or acquisition and
substantial rehabilitation on the Premises;

 

(ff)                              The Census Tract in which the Projects are
located has a poverty rate greater than thirty percent (30%);

 

(gg)                            Borrower shall maintain in full force and effect
the policies of insurance described in the Mortgages;

 

(hh)                          The assumptions underlying the Projections, a true
and complete copy of which has been certified to the Lenders and Administrative
Agent, are accurate and complete in all material respects and reasonable in
light of all facts and circumstances; and

 

(ii)                                  The Borrower shall be treated as a
partnership for federal income tax purposes.

 

10.4.                     New Markets Tax Credit Covenants.  Borrower hereby
covenants and agrees to Administrative Agent and the Lenders that for so long as
any of the Loans remain outstanding:

 

(a)                                 Borrower shall maintain its status as a
QALICB;

 

(b)                                 with respect to each taxable year, at least
fifty percent (50%) of the use of the tangible property of Borrower (whether
owned or leased) will be within the Census Tract, which percentage shall be
determined utilizing the methodology set out in Treasury Regulations
Section 1.45D-1(d)(4)(i)(B); provided, however, that for any taxable year in
which Borrower has no employees, at least eighty-five percent (85%) of the use
of the tangible property of Borrower (whether owned or leased) will be within
the Census Tract;

 

(c)                                  with respect to each taxable year of
Borrower, at least fifty (50%) percent of the total gross income of the Borrower
will be derived from the conduct of a qualified business, as defined in
Section 45D of the Code and the Treasury Regulations and

 

90

--------------------------------------------------------------------------------


 

Guidance, within the Census Tract, which percentage shall be determined
utilizing the methodology set forth in Treasury Regulations
Section 1.45D-1(d)(4)(i)(A);

 

(d)                                 if Borrower has one or more employees, then
not less than fifty percent (50%) of the services performed for Borrower by such
employees will be performed at the Projects or otherwise performed in one or
more other Low-Income Communities, which percentage shall be determined
utilizing the methodology set out in Treasury Regulations
Section 1.45D-1(d)(4)(i)(C). Borrower shall provide to Administrative Agent a
true, correct, and complete list of such employees that includes a description
of where their services are performed and Administrative Agent shall promptly
forward copies of same to the Lenders;

 

(e)                                  less than five percent (5%) of the average
of the aggregate unadjusted basis of the property of Borrower will be
attributable to collectibles (as defined in Section 408(m)(2) of the Code),
other than collectibles that are held primarily for sale to customers in the
ordinary course of business. Borrower will update semi-annually and provide to
Administrative Agent a true, correct, and complete listing of any non-qualified
collectible property Borrower owns, including therein the unadjusted basis of
such property;

 

(f)                                   less than five percent (5%) of the average
of the aggregate unadjusted basis of all the property of Borrower will be
attributable to nonqualified financial property (as defined in Treasury
Regulations Section 1.45D-1(d)(4)(i)(E)). Borrower will update semi-annually and
provide to Administrative Agent a true, correct, and complete listing of any
non-qualified financial property Borrower owns, including therein the unadjusted
basis of such property and Administrative Agent shall promptly forward copies of
same to the Lenders;

 

(g)                                  no part of Borrower’s business activities
will include the rental to others of residential rental property (as defined in
Section 168(e)(2)(A) of the Code) whereby more than 80% of the Borrower’s gross
income is derived from revenues from residential rental property, or consist of
the operation of any Excluded Businesses;

 

(h)                                 no part of the business activities of any
tenant or subtenant of the Borrower at the Projects will consist of the
operation of any Excluded Businesses;

 

(i)                                     the trade or business of Borrower will
not include the development or holding of intangibles for sale or license;

 

(j)                                    farming (within the meaning of
Section 2032A(e)(5)(A) or (B) of the Code) will not be an activity of Borrower;

 

(k)                                 Borrower shall ensure that all tenants of
the Premises satisfy all applicable requirements in order for the Borrower to at
all times maintain its status as a QALICB.

 

(l)                                     Borrower shall not be a bank, credit
union or other financial institution;

 

91

--------------------------------------------------------------------------------

 

(m)                             Borrower shall not discontinue conducting
business, materially change the nature of its business, nor materially change
the manner in which its business activities are conducted, other than changes in
the nature of its business or the manner in which it conducts its business,
provided such changes do not cause the Loans to cease to constitute QLICIs (as
determined by the Lenders in their good faith judgment and based upon the advice
of counsel) and which are otherwise permitted hereunder;

 

(n)                                 no portion of the Projects will constitute a
qualified low-income building under Section 42 of the Code;

 

(o)                                 upon request, Borrower will certify in
writing to the Administrative Agent and the Lenders that it remains in
compliance with the provisions of this Section 10.4, including in such
certification the current percentages or ratios under the above paragraphs that
are applicable to Borrower at such time;

 

(p)                                 Borrower will supply all data, reports or
statements required by the Administrative Agent and the Lenders for purposes of
satisfying reporting requirements; monitoring compliance with Section 45D of the
Code; and measuring the community benefit of Borrower’s activities. In
connection therewith, Borrower shall:

 

(1)                                 maintain records of the activities and
services performed by employees, if any, and the administration of their
employment (including where their services are performed and, in instances where
such employees also perform services for persons or entities other than
Borrower, the allocation of their time between Borrower and any such other
person or entity) that are sufficient to establish compliance with the
requirements of this Section 10.4;

 

(2)                                 maintain records of the average values and
locations of its tangible personal property that are sufficient to establish
compliance with the requirements of this Section 10.4;

 

(3)                                 maintain records of the unadjusted basis of
its property generally and in particular, any collectibles and any nonqualified
financial property it may own, that are sufficient to establish compliance with
the requirements of this Section 10.4;

 

(4)                                 promptly supply the Administrative Agent and
the Lenders with any reports, records, statements, documents or other
information reasonably requested by the Administrative Agent and the Lenders in
connection with responding to any request by the CDFI Fund or as may be required
to comply with the NMTC Program Requirements; and

 

(5)                                 maintain records of the total gross income
of Borrower sufficient to establish compliance with the requirements of this
Section 10.4.

 

(q)                                 Borrower shall not by its action or inaction
cause an event of recapture (as defined in Section 45D(g) of the Code and
Treasury Regulation Section 1.45D-1(e));

 

92

--------------------------------------------------------------------------------


 

(r)                                    Borrower will treat the Loans as
indebtedness for all purposes, and will not take any positions contrary to such
treatment;

 

(s)                                   Borrower shall generate revenues within
three (3) years from the date hereof;

 

(t)                                    Borrower shall collaborate with the
Administrative Agent and the Lenders with respect to the response to be made to
any ninety (90)-day notice of noncompliance and ability to cure the provisions
of this Section 10.4 provided by the CDFI Fund to the Lenders;

 

(u)                                 Borrower shall cooperate with the
Administrative Agent and the Lenders and their members in seeking any waiver or
extension sought by the Lenders and their members with respect to a Recapture
Event (regardless of whether or not Borrower has violated any covenants provided
herein or failed to act or not act as directed by the Administrative Agent or
the Lenders and their members), pursuant to Treasury Regulations Section
1.45D-1(e)(5);

 

(v)                                 Borrower will execute and deliver such
documents, certifications or amendments to the Loan Documents as may be
reasonably requested by the Administrative Agent or the Lenders to maintain the
status of the Loans as QLICIs and the status of the Borrower as a QALICB;

 

(w)                               Borrower shall promptly notify Administrative
Agent of any risk of noncompliance with this Agreement and Administrative Agent
shall promptly notify the Lenders of the same;

 

(x)                                 Borrower shall expend all then available
proceeds of the advances of the Loans within eighteen (18) months after the date
thereof;

 

(y)                                 Borrower shall not, without the Lenders’
permission, permit a change in control or ownership of interests in Borrower
that would result in the Lenders or their members having “control” (as defined
in Treasury Regulations Section 1.45D-1(d)(6)(ii)(B)) of Borrower;

 

(z)                                  Borrower shall not accept any capital
contribution from, and shall not issue any equity interest to, the Lenders or
its members or any Person in which the Lenders’ members or any of their
affiliates may own an interest without the prior written consent of the Lenders
in each instance, which consent shall not be withheld unless the Lenders shall
have a reasonable belief that such capital contribution or equity interest would
cause any Lender to violate its Allocation Agreement;

 

(aa)                          The fair market value of the Projects, after
completion, is not expected to be less than the aggregate amount of the Loans;

 

(bb)                          Borrower shall engage solely in the ownership,
development, operation and management of the Projects, which is and shall remain
a qualified business under the Treasury Regulations, and no other activity;

 

93

--------------------------------------------------------------------------------


 

(cc)                            Borrower shall comply with Section 6.1
(Compliance with Government Requirements), Section 6.2 (Fraud Waste and Abuse),
and Section 6.4 (Retention of Records) of the Allocation Agreements; and

 

(dd)                          Borrower will treat the Master Lease as a true
lease for federal income tax purposes and not as a transfer of ownership.

 

10.5.                     New Markets Tax Credit Reporting Requirements.

 

(a)                                 General NMTC Reporting Requirements.
Borrower shall deliver to Administrative Agent and the Lenders, (i) such
information, reports and certifications as Administrative Agent and the Lenders
deems reasonably necessary to demonstrate compliance with the NMTC Program
Requirements applicable to Borrower or the Lenders, including, without
limitation, reports which the Lenders or Borrower must make on-line in
connection with the NMTC Program Requirements, (ii) any information reports and
certifications necessary to reasonably assess and report on employment and
community impacts, and (iii) any other information reports and certifications
that the United States Treasury Department may from time to time require the
Lenders to collect or submit, including submissions required by the CDFI Fund’s
Community Investment Impact System.  Such reports shall include but are not
limited to the following:

 

(1)                                 at the closing of the Loans, an estimate of
the number of construction jobs, if any, involved in any anticipated improvement
of the Premises, including the jobs held by low-income persons or residents of
Low-Income Communities and a breakdown of the construction jobs based upon
wages;

 

(2)                                 an estimate of the number of full-time
equivalent jobs as of the date hereof, and the projected full-time equivalent
jobs to be created or retained, and within forty-five (45) days of the close of
each tax year, the jobs actually created or retained as a result of the Loan,
including an estimate of the number of permanent jobs held by low-income persons
or residents of low-income communities, as defined in Section 45D of the Code
and a breakdown of such jobs based on wages;

 

(3)                                 at the closing of the Loans, the annual
gross revenues of Borrower as of Borrower’s fiscal year ending prior to the
Loans, and within forty-five (45) days of the close of each tax year, the annual
gross revenues of Borrower for each subsequent tax year; and

 

(4)                                 at the closing of the Loans, a copy of
Borrower’s form of lease (if any and to the extent applicable).

 

(b)                                 Semi-Annual Certifications. Each June 1 and
December 1, or semi-annually on dates to be identified by the Lenders,
throughout the term of the Loans, Borrower will (i) certify in writing to
Administrative Agent and the Lenders that Borrower remains in compliance with
the provisions of Section 10.3 and Section 10.4 of this Agreement by delivery of
a certificate in the form set forth on Exhibit D attached hereto, and (ii)
provide to Administrative Agent and the Lenders evidence including, without
limitation the data to be maintained pursuant to Section 10.4(p) above, to
reasonably

 

94

--------------------------------------------------------------------------------


 

substantiate such certifications. At the request of the Administrative Agent or
the Lenders, Borrower will permit each of their books and records to be audited
(at Borrower’s cost and expense and upon reasonable prior notice) for purposes
of substantiating such certification. Borrower shall maintain records of the
average values and locations and the unadjusted basis of its property.

 

(c)                                  Additional Notice Requirements.
Notwithstanding anything to the contrary contained herein, Borrower shall
promptly (but in no event greater than five (5) Business Days following the date
that Borrower shall acquire actual knowledge thereof) notify Administrative
Agent and the Lenders of:

 

(1)                                 The occurrence of any act, event, condition
or omission which constitutes, or which after notice or lapse of time or both,
would constitute or result in a Recapture Event, together with a written
statement of any actions which have been proposed in order to cure or remedy
such default, and any action taken with respect thereto;

 

(2)                                 Receipt of any material communication from
any taxing authority by Borrower; or

 

(3)                                 Any other material information Borrower
receives from time to time regarding the conduct of the Borrower’s business.

 

(d)                                 Furnishing Information. Within ten (10)
Business Days after the written request of Administrative Agent or the Lenders
or such longer period of time as may be reasonably necessary to comply with such
request if same is being diligently pursued, Borrower shall furnish such
reports, projections, certifications, budgets (including the annual operating
budget to be approved by Administrative Agent), operating reports, tax returns
and analyses as required by the NMTC Program Requirements, or by other
applicable federal, state or local statutes or requirements and shall give
specific answers to reasonable questions from the Administrative Agent and the
Lenders, from time to time, relative to Borrower’s income, assets, liabilities,
contracts and operations, all in connection with the Borrower’s property, and
the administration, operation, maintenance, occupancy, financial soundness and
physical condition of the Borrower’s property.

 

(e)                                  Further Documentation. Borrower will
execute and deliver such documents, certifications or amendments to the Loan
Documents as may be reasonably requested by Administrative Agent or the Lenders
to maintain the status of the Loans as QLICIs and the status of Borrower as a
QALICB.

 

10.6.                     Penalty.  Without limiting any of Administrative
Agent’s or the Lenders’ rights or remedies pursuant to the Loan Documents, in
the event the reports or information provided for in this Article X are not
provided within the time period(s) specified therein, at the discretion of the
Administrative Agent or the Lenders, Borrower shall be obligated to pay to the
applicable party a fee of $150 per day, as liquidated damages, for each day from
the date ten (10) Business Days after notice has

 

95

--------------------------------------------------------------------------------


 

been provided to Borrower until the date upon which such reports or information
is (are) provided to the applicable party.

 

10.7.                     Indemnity.  Borrower hereby agrees to indemnify
Lenders and Administrative Agent and save each harmless from and against any and
all claims, actions, damages, costs, liabilities and expenses, including,
without limitation, attorneys’ fees, incurred by Lenders and/or Administrative
Agent in connection with the Premises or the Projects or occasioned wholly or in
part by any act or omission of Borrower, its officers, directors, partners,
managers, members, agents, contractors, employees or tenants, including, without
limitation, Borrower’s fraud, gross negligence, willful misrepresentation,
willful misconduct, or misappropriation and/or misapplication of funds,
voluntary bankruptcy filings, or otherwise engineering a bankruptcy filing. 
Without limiting the generality of the foregoing, in case any Lender or
Administrative Agent shall, without fault on its part, be made a party to any
litigation commenced by or against Borrower, then Borrower shall protect and
hold such Lender and/or Administrative Agent harmless and shall pay all costs,
expenses and attorneys’ fees incurred or paid by Lender and/or Administrative
Agent in connection with such litigation.  The obligations of Borrower under
this Section 10.8 shall survive the making and repayment of the Loan.

 

10.8.                     Notwithstanding anything to the contrary set forth in
this Agreement, Lenders acknowledge and agree that Administrative Agent is not
required to act on behalf of the Lenders with respect to Borrower’s compliance
with Sections 10.1 through 10.5 hereof.

 

[Signature Page Follows]

 

96

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written, the execution hereof by Borrower constituting a
certification by the Borrower that the representations and warranties made in
Article V and Article X are true and correct as of the date hereof and that the
person executing on behalf of the Borrower duly holds and is incumbent in the
position indicated under his name.

 

 

ADMINISTRATIVE AGENT:

 

 

 

GSB NMTC INVESTOR LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

LENDERS:

 

 

 

GSNMF SUB-CDE 2 LLC,

 

a Delaware limited liability company

 

 

 

By:

GS New Markets Fund, LLC,

 

 

a Delaware limited liability company,

 

 

its manager

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

CARVER CDC — SUBSIDIARY CDE 21, LLC,

 

a Delaware limited liability company

 

 

 

By:

Carver Community Development Corporation,

 

 

a Delaware corporation,

 

 

its managing member

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signatures Continue on Following Page]

 

97

--------------------------------------------------------------------------------


 

 

BACDE NMTC FUND 4, LLC,

 

a Delaware limited liability company

 

 

 

By:

Building America CDE, Inc.,

 

 

its managing member

 

 

 

 

 

By:

 

 

 

 

Name:

Eric W. Price

 

 

Title:

Chief Executive Officer

 

 

 

 

 

NCIF NEW MARKETS CAPITAL FUND IX CDE, LLC,

 

a Delaware limited liability company

 

 

 

By:

NCIF Capital, LLC,

 

 

an Illinois limited liability company,

 

 

its managing member

 

 

 

By:

National Community Investment Fund,

 

 

a charitable trust established under the laws of the State of Illinois,

 

 

its managing member

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

BORROWER:

 

 

 

TEACHERS VILLAGE PROJECT A QALICB URBAN RENEWAL ENTITY, LLC,

 

a New Jersey limited liability company

 

 

 

 

 

By:

 

 

 

Name:

Ron Beit-Halachmy

 

 

Title:

Authorized Signatory

 

98

--------------------------------------------------------------------------------

 

SCHEDULE A

 

DESCRIPTION OF REAL PROPERTY

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

(PENDING DISBURSEMENTS CLAUSE)

 

Pending disbursement of the full proceeds of the loan secured by the insured
mortgage described herein, this policy insures only to the extent of the amount
actually disbursed plus interest accrued thereon but increases up to the face
amount of the policy as disbursements are made in good faith and without
knowledge of any defects in, or encumbrances prior to, the lien of the insured
mortgage other than exceptions on Schedule B of this policy not insured against
hereunder.

 

Title shall be continued down to the date of each disbursement and the Borrower
shall furnish to the Insured a continuation report which shall note (1) the new
effective date and amount of the policy, (2) all assessments, taxes, liens,
encumbrances, leases, Mortgages, easements and other items including survey
variations, encroachments and setback violations then affecting the insured
premises which have been filed of record or discovered by the Company since the
original date of the policy regardless of whether they affect the lien of the
insured mortgage, (3) which of the aforesaid items have been filed or recorded
since the date of the last preceding continuation report, and (4) which said
items are intended to be added as exceptions to the coverage of the policy as to
(a) all amounts secured by the insured mortgage, and (b) only amounts secured by
the insured mortgage advanced on or after the new effective date of the policy.

 

In addition, each continuation search will notify Administrative Agent of any
liens which have been discharged by bonding, court deposit or any other means
other than full payment.

 

In the event that the lien of the insured mortgage described herein is insured
by more than one insurer, this company agrees that it shall be bound by the
continuation reports of a single company specified as “lead” insurer herein.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

(BORROWER’S REQUISITION — DISBURSEMENT FUND)

 

REQUISITION NO.         

 

TO GSB NMTC INVESTOR LLC (“ADMINISTRATIVE AGENT”):

 

Date:

Borrower:

Period Covered

Premises

To

Retainage                                                  

 

Percentage:

Acct. No.:

Loan No.:

 

Pursuant to the Loan Agreement for the subject Loan, Borrower hereby authorizes
and requests an advance to its Operating Account having the Acct No. in the
amount of $                             which is calculated as follows:

 

(1)                                 Direct Costs incurred to the

end of the Period Covered

(from SCHEDULES I AND I-A

hereto):                                            $         

 

(2)                                 Less the greater of —

(a)  Retainage Amounts

or of said costs :$       

(b)  Retained Amounts

to the end of the Period

Covered (from SCHEDULES I

AND I-A hereto):                           $        

 

   (     )  $              

 

(3)                                 Indirect Costs incurred to

end of the Period Covered

(from SCHEDULE II hereto):                                $    

 

(4)                                 Amount Requisitioned for

the Period Covered

(1-2+3-4):                                         $   

 

--------------------------------------------------------------------------------


 

REQUISITION NO.      

 

In connection with and in order to induce Administrative Agent to advance the
amount requested above, Borrower hereby represents, warrants and stipulates as
follows:

 

1.                                      The information stated above and the
representations and warranties in Section 5.01 of the Loan Agreement are true
and correct in all material respects as of the date of this Requisition and,
unless Administrative Agent is notified to the contrary prior to the
disbursement of the advance requested above, will be so on the date thereof.

 

2.                                      The amounts and percentages set forth on
SCHEDULES I, I-A and II hereto are true and correct to the best of Borrower’s
knowledge.

 

3.                                      All sums previously requisitioned have
been applied to the payment of the Direct Costs and Indirect Costs heretofore
incurred, or such sums have been retained in the Operating Account for such
purpose and no other.

 

4.                                      Names, addresses, contract dates and
amounts for the contractors, subcontractors, suppliers and materialmen
responsible for performing each item of Direct Cost listed on SCHEDULES I and
I-A hereto have been heretofore or are herewith submitted to Administrative
Agent and the construction consultant and copies of any General Contract or
major Subcontracts not previously delivered to Administrative Agent or the
Construction Consultant are enclosed herewith.

 

5.                                      All Change Orders have been submitted to
Administrative Agent and the Construction Consultant and all Change Orders for
which an advance is requested hereby have been approved by Administrative Agent
for funding.

 

6.                                      All payment receipts due in accordance
with the terms of the Loan Agreement as of the end of the Period Covered have
been submitted to the Construction Consultant.

 

7.                                      Capitalized terms used herein not
otherwise defined shall have the meanings ascribed to them in the Loan
Agreement.

 

Very truly yours,

 

 

By:

 

 

 

 

 

 

Subscribed and sworn to before me on                 , 20  

 

 

 

 

 

 

 

 

 

 

 

Notary Public

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

(INTENTIONALLY OMITTED)

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

COMPLIANCE CERTIFICATE
(REAL ESTATE)

 

In order to ensure that the loans (the “Loans”) among NCIF NEW MARKETS CAPITAL
FUND IX CDE, LLC, a Delaware limited liability company, CARVER CDC — SUBSIDIARY
CDE 21, LLC, a Delaware limited liability company, BACDE NMTC FUND 4, LLC, a
Delaware limited liability company, and GSNMF SUB-CDE 2 LLC, a Delaware limited
liability company (collectively, the “Lenders”), and Teachers Village Project A
QALICB Urban Renewal Entity, LLC (the “Borrower”) each qualify as a Qualified
Low-Income Community Investment (“QLICI”), Borrower hereby certifies that it is
a Qualified Active Low-Income Community Business (“QALICB”), as that term is
defined by Section 45D of the Internal Revenue Code, as amended (the “Code”) and
Section 1.45D-1(d)(4) of the Treasury Regulations:

 

1.              Capitalized terms not otherwise defined in this Certificate have
the meanings set forth in the Building Loan Agreement (the “Loan Agreement”)
dated as of September     , 2012 (the “Closing Date”) among Lenders, Borrower
and GSB NMTC Investor LLC, as administrative agent.

 

2.              Borrower acknowledges and agrees that the Loans constitute
QLICIs and that the Borrower is and will remain a QALICB during the respective
terms of the Loans.  Accordingly, Borrower hereby certifies that, as of the date
hereof:

 

a.              The ratio of (i) the average value of the tangible property
owned or leased by Borrower and used by the Borrower during the current fiscal
year of the Borrower to date within any “low-income community” as such term is
defined in Section 45D of the Code, to (ii) the total average value of the
tangible property owned or leased by the Borrower and used by the Borrower in
the current fiscal year of the Borrower to date, is no less than eighty-five
percent (85%).  For purposes of the preceding sentence, tangible property owned
by the Borrower has been valued at its cost basis as determined under Section
1012 of the Code and tangible property leased by the Borrower has been valued at
a reasonable amount established by the Borrower and reasonably acceptable to the
Lenders. Specifically, the foregoing ratio is: 0%.

 

b.              Less than five percent (5%) of the average aggregate unadjusted
basis of Borrower’s property is attributable to collectibles (as defined in
Section 408(m)(2) of the Code) other than collectibles held primarily for sale
to customers in the ordinary course of business. The Borrower has provided the
Lenders a true, correct and complete listing of any collectables owned by the
Borrower, which includes the unadjusted bases of such property. Specifically,
the foregoing percentage is: 0%.

 

c.               Less than five percent (5%) of the average aggregate unadjusted
basis of Borrower’s property is attributable to nonqualified financial property
(as defined in Section 1397C(e) of the Code).  The Borrower has provided the
Administrative Agent and the

 

--------------------------------------------------------------------------------


 

Lenders with a true, correct and complete listing of any non-qualified financial
property owned by the Borrower, which includes the unadjusted bases of such
property.  Specifically, the foregoing percentage is: 2.63%.

 

d.              Borrower has maintained records sufficient to establish
compliance with Sections 2(a), (b), and (c) of this Compliance Certificate, and
has provided copies of such records to Lender with this Compliance Certificate.

 

e. The business activities of the Borrower do not include operation of any of
the following: (i) rental of residential real property (as defined under Section
168(e)(2)(A) of the Code); (ii) development or holding of intangibles for sale
or license; (iii) farming; (iv) a massage parlor, hot tub facility, suntan
facility, country club, racetrack or other facility used for gambling, or
private or commercial golf course; (v) any store the principal business of which
is the sale of alcoholic beverages for consumption off premises; or (vi)
unimproved real property.

 

f.                Additionally, no lessee of the Borrower is a business
operating any of the above-described enterprises as of the date hereof.  Except
that Borrower shall be permitted to engage in the business of renting
residential rental property so long as not more than 80% of the Borrower’s gross
income is not derived from such rentals.

 

g.               The Borrower does not currently have any employees; however,
the Borrower anticipates having employees at any time during the respective
terms of the QLICI Loans.  If Borrower has one or more employees, then not less
than fifty percent (50%) of the services performed for Borrower by such
employees will be performed at the Projects or otherwise performed in one or
more other Low-Income Communities, which percentage shall be determined
utilizing the methodology set out in Treasury Regulations Section
1.45D-1(d)(4)(i)(C).

 

h.              The Borrower expects to generate revenues from the leasing of
the Projects within three (3) years from the closing of the QLICI Loans, and
have provided the Lenders documentation supporting the reasonableness of this
expectation.

 

i.                  The Projects are located within Census Tract No. 34013008100
which constitutes a “low-income community” under Section 45D of the Code.  In
addition, the Projects are located within a targeted distressed community
because it meets the following criteria [check all that apply]:

 

o (i) Located in a census tract with a poverty rate greater than 30 percent;

 

o (ii) Located in a census tract that (a) if located within a non-Metropolitan
Area, has a median family income that does not exceed 60 percent of statewide
median family income; or (b) if located within a Metropolitan Area, has a median
family income that does not exceed 60 percent of the greater of statewide median
family income or the Metropolitan Area median family income;

 

o (iii) Located in a census tract with an unemployment rate at least 1.5 times
the national average;

 

--------------------------------------------------------------------------------


 

o (iv) Located in a census tract that is located in a county not contained
within a Metropolitan Statistical Area (MSA), as defined in OMB Bulletin No.
99-04, with respect to the 2000 Census data.

 

o (v) As permitted by IRS and related CDFI Fund guidance materials, serves
Targeted Populations to the extent that: (a) the project is 60% owned by
low-income persons (LIPs); or (b) at least 60% of employees are LIPs; or (c) at
least 60% of customers are LIPs.

 

[NOTE:  If none of (i) through (v) are selected, then at least two of (vi)
through (xviii) below must be selected:]

 

o (vi) Located in a census tract with one of the following: (a) poverty rate
greater than 25%; or (b) if located within a non-Metropolitan Area, median
family income that does not exceed 70% of statewide median family income, or, if
located within a Metropolitan Area, median family income that does not exceed
70% of the greater of the statewide median family income or the Metropolitan
Area median family income; or (c) unemployment rate at least 1.25 times the
national average.

 

o (vii) Located in a federally designated Empowerment Zone, Enterprise
Community, or Renewal Community, specifically:
                                                                        ;

 

o (viii) Located in a U.S. Small Business Administration (SBA) designated HUB
Zones, to the extent that the QLICI supports a business that obtains HUB Zone
certification from the SBA;

 

o (ix) Located in a Brownfield site as defined under 42 U.S.C. 9601(39)

 

o (x) Located in an area encompassed by a HOPE VI redevelopment plan;

 

o (xi) Located in an area federally designated as a Native American or Alaskan
Native area, Hawaiian Homeland, or redevelopment area by the appropriate Tribal
or other authority, specifically: 
                                                                    ;

 

o (xii) Located in an area designated as distressed by the Appalachian Regional
Commission or Delta Regional Authority;

 

o (xiii) Located in a Colonias area as designated by the U.S. Department of
Housing and Urban Development;

 

o (xiv) Located in a federally designated medically underserved area, to the
extent that QLICI activities support health related services;

 

o (xv) Located in a state enterprise zone program, or other similar state/local
program targeted towards particularly economically distressed communities,
specifically:
                                                                                    ;

 

o (xvi) Located in a county for which the Federal Emergency Management Agency
(FEMA) has (a) issued a “major disaster declaration” and (b) made a
determination that

 

--------------------------------------------------------------------------------


 

such County is eligible for both “individual and public assistance;” provided
that the initial project investment was made within 24 months of the disaster
declaration;

 

o (xvii) a business certified by the Department of Commerce as eligible for
assistance under the Trade Adjustment Assistance for Firms (TAA ) Program; or

 

o (xviii) located in a Food Desert, which must either be: 1) a census tract
determined to be a Food Desert by the U.S. Department of Agriculture (USDA), as
identified in USDA’s Food Desert Locator Tool; or 2) a census tract that
qualifies as a Low-Income Community and has been identified as having low access
to a supermarket or grocery store through a methodology that has been adopted
for use by another governmental or philanthropic healthy food initiative, to the
extent QLICI activities will increase access to healthy food.

 

j.                 The nature of the Borrower’s business, and its primary
sources of revenue, is the development and use of the Projects, and the
Borrower’s primary expenditures are projected to be as set forth in the
financial projections prepared by Reznick Group, P.C., dated the Closing Date. 
The Borrower does not have any present plans or intentions to change the nature
or manner of the conduct its business which would cause it not to be in
accordance with the provisions of this Section 2(j).

 

k.              The representations and warranties set forth in Article X of the
Loan Agreement are true and correct in all respects and the Borrower remain in
compliance with the provisions of Section 10.3 and 10.4 of the Loan Agreement.

 

l.                  The Borrower agrees to execute and deliver such documents,
certifications or amendments to the Loan Documents as may reasonably be
requested by the Lenders to maintain the status of the Loans as QLICIs and the
status of the Borrower as a QALICB.

 

m. No default or Event of Default exists as of the date hereof.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

 

 

BORROWER:

 

 

 

TEACHERS VILLAGE PROJECT A QALICB URBAN RENEWAL, LLC,

 

a New Jersey limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

INTENTIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

CERTIFICATE OF BORROWER AND GENERAL CONTRACTOR

 

                               , 201 

 

1.                                      The undersigned, Teachers Village
Project A QALICB Urban Renewal Entity, LLC, a New Jersey limited liability
company, and Del-Sano Contracting Corp., a                      corporation, are
the owner (“Borrower”) and the general contractor (“Contractor”), respectively,
of the project known as Teachers Village Workforce A Project located in Newark,
New Jersey (the “Project”), which will be constructed in part using the proceeds
of one or more qualified low-income community investments made in the form of
loans (collectively, the “Loan”) to Borrower by BACDE NMTC Fund 4, LLC, a
Delaware limited liability company (“Sub-CDE”), a subsidiary community
development entity of Building America CDE, Inc. (“BACDE”).  In order for
Sub-CDE to make the Loan, BACDE will suballocate a portion of its allocation of
New Markets Tax Credits (“NMTCs”) to Sub-CDE.

 

2.                                      In order to induce the BACDE to
suballocate the NMTCs to Sub-CDE in connection with the financing of the
Project, the Borrower and Contractor DO HEREBY JOINTLY AND SEVERALLY CERTIFY the
following to BACDE.  The Borrower and Contractor have employed and will employ,
for all on-site work on this Project, only employees who are represented by
unions affiliated with the local Building and Construction Trades Council,
American Federation of Labor and Congress of Industrial Organizations
(“AFL-CIO”) and/or The Building and Construction Trades Department, AFL-CIO.  In
addition, the Borrower and Contractor will contract only with contractors and
subcontractors who (i) will employ, for all on-site work on this Project, only
employees who are represented by unions affiliated with the local Building and
Construction Trades Council, AFL-CIO, and/or The Building and Construction
Trades Department, AFL-CIO, and (ii) will themselves contract for the
construction of the Project only with subcontractors who will employ, for all
on-site work on this Project, only employees who are represented by unions
affiliated with the local Building and Construction Trades Council, AFL-CIO,
and/or The Building and Construction Trades Department, AFL-CIO.  To help ensure
that work on the Project proceeds in a timely and harmonious manner, the
Borrower and Contractor will further ensure (i) that all on-site work for this
Project will be performed within traditional craft lines in the area and (ii)
that all contractors and subcontractors retained for on-site work for the
Project shall agree to utilize and be bound by the jointly administered “Plan
for the Settlement of Jurisdictional Disputes in the Construction Industry”
established by The Building and Construction Trades Department, AFL-CIO, and
various construction industry employer associations.

 

3.                                      In order to induce BACDE to suballocate
the NMTCs to Sub-CDE in connection with the financing of the Project, the
Borrower and Contractor do hereby agree to certify substantially as set forth in
the document attached as “Exhibit F” of the Sub-CDE operating agreement executed
as of even date herewith, upon BACDE’s request after completion of the
construction of the Project.

 

4.                                      Any and all disputes arising from or
relating to the obligations under Paragraph 2 of this Certificate of Borrower
and Contractor (“Certificate”), and not subject to resolution under the Plan for
Settlement of Jurisdictional Disputes in the Construction Industry, shall be
settled by

 

--------------------------------------------------------------------------------


 

                                                final and binding arbitration
procedures to be administered by the American Arbitration Association (“AAA”),
and judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.  Procedures shall be in conformity with the
specific provisions set forth in this paragraph, and in all other respects, in
conformity with AAA’s Commercial Arbitration Rules, Expedited Procedures.  The
arbitrator shall be a member of the National Academy of Arbitrators with
substantial experience in resolving construction industry labor disputes and
shall be selected, using lists of such arbitrators submitted to the parties by
the AAA, following the procedures set out in the regular AAA Commercial
Arbitration Rules (i.e., non-expedited rules).  The arbitrator may award any and
all appropriate relief, interim or final, equitable or legal, injunctive or
monetary, including awards of costs and fees to the prevailing party (including
reasonable attorney fees, arbitration fees, and related expenses).  The
arbitration shall be in Washington, DC, unless the parties agree otherwise.

 

5.                                      This certification is not intended to
create rights in anyone other than BACDE.  The interpretation of any provision
herein shall be in the exclusive discretion of BACDE.  No signatory or other
party may challenge said interpretation or insist upon the application of the
terms of this certification.  The BACDE’s interpretation of this certification
in relation to any particular situation shall be consistent with the BACDE’s
internal policies and procedures.

 

IN WITNESS WHEREOF, the undersigned have executed this Certificate as of the
date first written above.

 

 

BORROWER:

 

 

 

TEACHERS VILLAGE PROJECT A QALICB URBAN RENEWAL ENTITY, LLC, a New Jersey
limited liability company

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

CONTRACTOR:

 

 

 

DEL-SANO CONTRACTING CORP., a                 corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

CERTIFICATE OF BORROWER AND GENERAL CONTRACTOR (COMPLETION)

 

                               , 201 

 

The undersigned, Teachers Village Project A QALICB Urban Renewal Entity, LLC, a
New Jersey limited liability company, and Del-Sano Contracting Corp., a
                     corporation are the owner (“Borrower”) and the general
contractor (“Contractor”), respectively, of the project known as Teachers
Village Workforce A Project located in Newark, New Jersey (the “Project”) which
has been constructed in part using the proceeds of one or more qualified
low-income community investments made in the form of loans (collectively, the
“Loan”) to Borrower by BACDE NMTC Fund       , LLC, a Delaware limited liability
company (“Sub-CDE”), a subsidiary community development entity of Building
America CDE, Inc. (“BACDE”).  In order for Sub-CDE to make the Loan, BACDE
suballocated a portion of its allocation of New Markets Tax Credits (“NMTCs”) to
Sub-CDE.  In satisfaction of the inducement to BACDE to suballocate NMTCs to
Sub-CDE in connection with the financing of the Project the Borrower and
Contractor agreed DO HEREBY JOINTLY AND SEVERALLY CERTIFY to BACDE as follows:

 

The Borrower and Contractor have employed, for all on-site work on this Project,
only employees represented by unions affiliated with the local Building and
Construction Trades Council, American Federation of Labor and Congress of
Industrial Organizations (“AFL-CIO”) and/or The Building and Construction Trades
Department, AFL-CIO.  In addition, the Borrower and Contractor have contracted
only with contractors and subcontractors who (i) employed, for all on-site work
on this Project, only employees represented by unions affiliated with the local
Building and Construction Trades Council, AFL-CIO, and/or The Building and
Construction Trades Department, AFL-CIO, and (ii) contracted for the
construction of the Project only with subcontractors who employed, for all
on-site work on this Project, only employees who were represented by unions
affiliated with the local Building and Construction Trades Council, AFL-CIO,
and/or The Building and Construction Trades Department, AFL-CIO.

 

This certification is not intended to create rights in anyone other than BACDE. 
The interpretation of any provision herein shall be in the exclusive discretion
of BACDE.  No signatory or other party may challenge said interpretation or
insist upon the application of the terms of this certification.  BACDE’s
interpretation of this certification in relation to any particular situation
shall be consistent with BACDE’s internal policies and procedures.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Certificate as of the
date first written above.

 

 

BORROWER:

 

 

 

TEACHERS VILLAGE PROJECT A QALICB URBAN RENEWAL ENTITY, LLC, a New Jersey
limited liability company

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

CONTRACTOR:

 

 

 

DEL-SANO CONTRACTING CORP., a                 corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

INSURANCE REQUIREMENTS

 

Goldman Sachs Bank USA

Insurance Requirements

 

I. INSURANCE REQUIREMENTS

 

General Insurance Requirements

 

·             All policies must be written on a per occurrence basis except for
pollution liability and professional liability coverage which may be written on
a Claims Made.

 

·             Each policy must have a cancellation provision requiring the
carrier to notify the Certificate Holder at least 30 days in advance of any
policy reduction or cancellation for any reason except non-payment of premium.
The cancellation provision must provide for at least a 10-day written
notification for non-payment of premium. In the cancellation section of the
ACORD Form the words “Endeavor to” and “But failure..through..Representatives”
must be deleted. If this cannot be done, Goldman Sachs Bank USA (“GS Bank”) will
accept the following sentence under the Description of Operations: “Certificate
holder will receive 30 days written notice of cancellation.”

 

·             All policies must name the Project Partnership as the Insured and
GS Bank and the Investor Limited Partner and their successors and/or assigns as
“Loss Payee” and “Additional Insured” for property coverage and “Additional
Insured” for liability coverage.

 

·             Each insurance policy must contain a Loss Payable clause and
Additional Insured clause acceptable to GS Bank

 

Please note: depending on the size, scope and location of the project, insurance
requirements, including types of coverage, can change.

 

Blanket Policies

 

Use of a blanket or package policy (or policies) of insurance covering the
Property and other properties and liabilities of the Borrower is acceptable,
provided that:

 

·             The policy provides the same or better insurance coverage as a
single property insurance policy.

 

·             The property is listed and identifiable in the policy and/or
associated schedules; and

 

·             The policy complies with all other applicable requirements
contained in this document.

 

Carriers

 

·             All carriers must meet the following rating requirement:

 

·             A.M. Best general policyholder’s rating of “A-” or better and a
financial performance index rating of VI or better in Best’s Insurance Reports
or Key Ratings Guide or

 

·             A-or better by Standard and Poor’s.

 

·             Various state wind pools or flood companies approved under the
National Flood Insurance Program (NFIP)

 

--------------------------------------------------------------------------------

 

Term

 

Each policy must either:

 

·                  Have a term of at least one year at the time of closing; or

·                  Have a term with less than 12 months remaining at the time of
closing so long as the policy contains the required coverage and is being added
to an existing policy.

 

Evidence must be provided that the policy premium has been paid in full.

 

Financing the Premium

 

All premiums for existing, new policies or renewal policies must be paid in full
at closing and cannot be financed.

 

Evidence of Insurance

 

Either (i) an ACORD 28 (either the 2003 or 2006 version is acceptable), combined
with ACORD 25S, or (ii) ACORD 75S, are acceptable forms of evidence. The Policy
Declaration page of a National Flood Insurance Policy (NFIP) is acceptable
evidence of flood insurance coverage.

 

II. CONSTRUCTION PERIOD

 

Builders Risk

 

What is Required

 

Section 1 - “All Risk” of Physical Loss or Damage

Section 2 — Delay in start-up/soft costs

 

 

 

Amount of Coverage

 

 

·                  100% Replacement Cost (completed value) on Completed Value
Form

·                  Coverage must contain no coinsurance, or a coinsurance clause
that is offset by an Agreed Amount provision.

 

 

 

Coverage Must Include

 

 

·                  Permission to Occupy

·                  Contractors Equipment (if applicable)

·                  Design Error (if applicable)

·                  Removal of Debris

·                  Expediting Expenses

·                  Transit and Off-site Storage

 

 

 

Delay in Start-up/Soft Costs Should Include

 

·                  Loss of Earnings (12 months loss of rents)

·                  Debt Service Payments

·                  Fixed Operational & Maintenance Expenses

·                  Additional Interest Expense

·                  Construction Loan Refinancing Fees

·                  Real Estate Taxes

·                  Legal Professional Fees

·                  Insurance Premiums

 

 

 

Maximum Deductible

 

Physical Damage:

·                  $10,000 up to $50 million in replacement cost values

·                  $25,000 up to $100 million in replacement cost values

·                  $100,000 over $100 million in replacement cost values

·                  .

 

--------------------------------------------------------------------------------


 

 

 

Delayed Opening

·                  60 days

 

 

 

Loss Payee and Additional Insured Clause

 

GS Bank USA and the Investor Limited Partner and their successors and/or
assigns, ATIMA named as loss payees and additional insureds

 

Windstorm Coverage

 

What is Required

 

If the Builders Risk policy excludes any type of wind-related event, a separate
windstorm insurance policy must be obtained.

 

 

 

When Does it Apply

 

Required for all properties

 

 

 

Amount of Coverage

 

See Builders Risk for What’s Required and Amount of Coverage

 

 

 

Maximum Deductible

 

5% of the total insured value, as listed in the policy

 

 

 

Loss Payee and Additional Insured clause

 

GS Bank USA and the Investor Limited Partner and their successors and/or
assigns, ATIMA named as loss payees and additional insureds

 

Flood Insurance

 

What is Required

 

Flood Insurance

 

 

 

When Does it Apply

 

Flood insurance is required for Property improvements located in SFHA A or V

GS Bank may require flood insurance for improvements located outside a SFHA. It
will be evaluated on a case by case basis.

 

 

 

Amount of Coverage

 

 

·                  100% of the replacement cost of improvements located in an
SFHA.

·                  Business Income / Rent Loss Coverage for a minimum of 12
months plus a 90 Day Extended Period of Indemnity for improvements located in an
SFHA. Business Income / Rent Loss coverage is required even if written on a
stand-alone basis.

·                  If 100% of the full replacement cost is unavailable, then the
maximum amount of insurance available under the National Flood Insurance Program
(NFIP) must be obtained. An excess flood or Difference in Conditions (DIC)
policy must provide for the difference, if any, between maximum limit provided
by NFIP policies and the full replacement cost and the required Business Income
/ Rent Loss coverage as noted above.

 

 

 

Maximum Deductible

 

 

5% of the Total Insured Value as listed on the policy

The acceptable deductible for a DIC is the limit of the NFIP policy (ies)

 

 

 

Loss Payee and Additional Insured clause

 

GS Bank USA and the Investor Limited Partner and their successors and/or
assigns, ATIMA named as loss payees and additional insureds

 

Flood insurance must be in the form of the standard policy issued by members of
the National Flood Insurance Program (NFIP). Other policies that meet the NFIP’s
requirements—such as those issued by licensed property and casualty insurance
companies that are authorized to participate in NFIP’s “Write Your Own”
program—will be acceptable.

 

--------------------------------------------------------------------------------


 

Earthquake Insurance

 

What is Required

 

Earthquake Insurance

 

 

 

When Does it Apply

 

If the property is in a high probability earthquake zone (i.e. Zone 3 or 4),
then GS Bank will require a Probable Maximum Loss (“PML”) study to be conducted
for each building. If the PML study reveals that the PML is less than 20% of the
replacement cost earthquake insurance will not be required

 

 

 

Amount of Coverage

 

·                  If PML is greater than or equal to 20% of the replacement
cost, then earthquake insurance must be maintained at an amount equal to the PML
percentage of the replacement cost.

·                  Business Income / Rent Loss Coverage for a minimum of 12
months plus a 90 Day Extended Period of Indemnity. Business Income / Rent Loss
coverage is required even if written on a stand-alone basis.

 

 

 

Maximum Deductible

 

5% of the total insured value as listed on the policy

 

 

 

Loss Payee and Additional Insured Clause

 

GS Bank USA and the Investor Limited Partner and their successors and/or
assigns, ATIMA named as loss payees and additional insureds

 

Ordinance and Law Coverage

 

What is Required

 

Ordinance and Law Coverage (if applicable)

 

 

 

When Does it Apply

 

Properties that contain any type of non-conformance under current building,
zoning, or land use laws or ordinances.

 

 

 

Amount of Coverage

 

1. Coverage A - Loss of Undamaged Portion of the Building

· Equal to 100% of the full replacement cost of the Property less the damage
threshold of the local building ordinance. If threshold is not available, 100%
of the full replacement cost of the Property

2. Coverage B - Demolition Cost

· Minimum 10% of the replacement cost.

3. Coverage C - Increased Cost of Construction

· Minimum 10% of the replacement cost.

 

Commercial General Liability Insurance

 

What is Required

 

Commercial General Liability Insurance for bodily injury, property damage and
personal injury.

 

Coverage must include:

·                  Dedicated project limits if part of a master program

·                  Completed Operations Extension

·                  Post Completion Construction defects insurance clause
continues

 

--------------------------------------------------------------------------------


 

 

 

                        for a period equal to the applicable Statute of
Limitation/Repose.

 

 

 

Amount of Coverage

 

1. $1 million per occurrence/$2 million minimum general aggregate limit plus

2. Minimum Umbrella Liability Insurance (above the primary) of $25 million

The minimum required coverage limit may be satisfied by adding any combination
of primary and umbrella/excess per occurrence and aggregate limits so that the
sum of both equals the sum of the limits required in 1. plus 2. above. Umbrella
coverage must sit above general liability, auto liability and employers
liability.

 

 

 

Maximum Deductibles

 

$10,000 total combined deductibles and self insured retentions

 

 

 

Additional Insured Clause

 

GS Bank USA and the Investor Limited Partner and their successors and/or
assigns, ATIMA named as additional insured.

 

Commercial Auto Liability Insurance

 

What is Required

 

Commercial Auto Liability Insurance that covers owned, non-owned, hired and/or
leased vehicles (whichever shall apply), including personal injury protection
and uninsured motorist liability.

 

 

 

When Does it Apply

 

If the developer/sponsor uses cars, vans or trucks for business purposes,
Commercial Auto Liability Insurance must cover those vehicles.

 

 

 

Amount of Coverage

 

$1 million per occurrence

 

 

 

Maximum Deductible

 

$10,000

 

Workers’ Compensation

 

What is Required

 

Statutory Workers’ Compensation and Employer’s Liability Insurance

 

 

 

When Does it Apply

 

Where employees of the Borrower are required to be covered by workers’
compensation laws of the state where the Property is located.

 

 

 

Amount of Coverage

 

·                  Employer’s Liability with a limit of $1 million

and

·                  Statutory Limits for compensation

 

Terrorism Insurance

 

What is Required

 

Terrorism Insurance (if available, TRIA is acceptable). Coverage is required for
both the property and general liability policy.

 

 

 

When Does it Apply

 

For all properties

 

 

 

Amount of Coverage

 

·                  100% of the replacement cost of the property improvements

·                  Business Income / Rent Loss Coverage for a minimum of 12
months plus a 90 Day Extended Period of Indemnity. Business Income / Rent Loss
coverage is required even if written on a stand-alone basis.

 

--------------------------------------------------------------------------------


 

Maximum Deductible

 

·                  Not more than the deductible of property insurance policy.

 

 

 

Loss Payee and Additional Insured Clause

 

GS Bank USA and the Investor Limited Partner and their successors and/or
assigns, ATIMA named as loss payees and additional insureds

 

Environmental / Pollution Legal Liability

 

What is Required

 

Pollution condition causes bodily injury or property damage to any party:
construction workers, project or existing facilities, employees, general public
or neighboring property owners. Owner has ultimate responsibility for clean-up,
transportation and disposal of toxic substances.

 

 

 

When Does it Apply

 

Will be reviewed on a case-by-case basis to determine if coverage is required.

 

 

 

Amount of Coverage

 

Will vary depending on the property condition

 

 

 

Maximum Deductible

 

$10,000

 

 

 

Additional Insured Clause

 

GS Bank USA and the Investor Limited Partner and their successors and/or
assigns, ATIMA named as additional insured.

 

Architect Professional Liability

 

What is Required

 

Professional liability for Architects

 

 

 

When Does it Apply

 

When a design professional is involved in the project

 

 

 

Amount of Coverage

 

Will vary depending on the property

 

 

 

Maximum Deductible

 

$10,000

 

General Contractor/Other Policies:

 

If the general contractor is different from the Project Partnership, it is
expected they carry their own respective insurance. Their insurance must comply
with these requirements. In addition, they must carry contractor’s equipment.
Please have proof of coverage provided accordingly.

 

III. POST CONSTRUCTION — PERMANENT INSURANCE

 

Property Damage Insurance

 

What is Required

 

“Special Form” (“All Risk”) Property Insurance Policy

 

 

 

Amount of Coverage

 

·                  100% Replacement Cost

·                  Coverage must contain no coinsurance, or a coinsurance clause
that is offset by an Agreed Amount provision.

 

 

 

Maximum Deductible

 

Physical Damage:

·                  $10,000 up to $50 million in replacement cost values

·                  $25,000 up to $100 million in replacement cost values

·                  $100,000 over $100 million in replacement cost values

·                  Blanket Policy — up to 1% of the total replacement values as
listed in the policy, but no more than $250,000.

 

--------------------------------------------------------------------------------


 

Loss Payable and Additional Insured Clause

 

GS Bank USA and the Investor Limited Partner and their successors and/or
assigns, ATIMA named as loss payees and additional insureds

 

Windstorm, Flood and Terrorism exclusions also are acceptable, provided a
separate policy or coverage is obtained for these exclusions, as specified in
this document.

 

Mechanical Breakdown / Boiler & Machinery

 

What is Required

 

Comprehensive Form, Including Mechanical Breakdown

 

 

 

Amount of Coverage

 

·                  Total Building Value

 

 

 

Maximum Deductible

 

Physical Damage:

·                  $10,000 up to $50 million in replacement cost values

·                  $25,000 up to $100 million in replacement cost values

·                  $100,000 over $100 million in replacement cost values

·                  Blanket Policy — up to 1% of the total replacement values as
listed in the policy, but no more than $250,000.

 

 

 

Loss Payable and Additional Insured Clause

 

GS Bank USA and the Investor Limited Partner and their successors and/or
assigns, ATIMA named as loss payees and additional insureds

 

Business Income/Rent Loss Coverage

 

What is Required

 

1. Business Income / Rent Loss Coverage

2. 90-day Extended Period of Indemnity

 

Business Income / Rent Loss Coverage is required (as applicable in this
document) for all property insurance coverage including windstorm, flood,
earthquake and terrorism even if written on a stand-alone basis.

 

 

 

When Does it Apply

 

All property types

 

 

 

Amount of Coverage

 

·                  Actual loss sustained or minimum 12 months’ gross
income/rents.

·                  Extended Period of Indemnity - 90 days’ loss of income /
rents

 

 

 

Maximum Deductible

 

Two weeks per occurrence

 

Windstorm Coverage

 

What is Required

 

If the Special Form policy excludes any type of wind-related event, a separate
windstorm insurance policy must be obtained.

 

 

 

When Does it Apply

 

Required for all properties

 

 

 

Amount of Coverage

 

See Property Insurance and Business Income sections for amount of coverage
required.

 

 

 

Maximum Deductible

 

5% of the total insured value, as listed in the policy

 

 

 

Loss Payable and Additional Insured Clause

 

GS Bank USA and the Investor Limited Partner and their successors and/or
assigns, ATIMA named as loss payees and additional insureds

 

--------------------------------------------------------------------------------


 

Flood Insurance

 

What is Required

 

Flood Insurance

 

 

 

When Does it Apply

 

Flood insurance is required for Property improvements located in SFHA A or V

GS Bank may require flood insurance for improvements located outside SFHA A or
V. It will be evaluated on a case by case basis.

 

 

 

Amount of Coverage

 

100% of the replacement cost of improvements located in SFHA A or V.

See “Business Income/Rent Loss” for coverage required for improvements located
in SFHA A or V.

If 100% of the full replacement cost is unavailable, then the maximum amount of
insurance available under the National Flood Insurance Program (NFIP) must be
obtained. An excess flood or Difference in Conditions (DIC) policy must provide
for the difference, if any, between maximum limit provided by NFIP policies and
the full replacement cost and the required Business Income / Rent Loss coverage
as noted above.

 

 

 

Maximum Deductible

 

5% of the Total Insured Value as listed on the policy

The acceptable deductible for a DIC is the limit of the NFIP policy (ies)

 

 

 

Loss Payee and Additional Insured Clause

 

GS Bank USA and the Investor Limited Partner and their successors and/or
assigns, ATIMA named as loss payees and additional insureds

 

Flood insurance must be in the form of the standard policy issued by members of
the National Flood Insurance Program (NFIP). Other policies that meet the NFIP’s
requirements—such as those issued by licensed property and casualty insurance
companies that are authorized to participate in NFIP’s “Write Your Own”
program—will be acceptable.

 

Earthquake Insurance

 

What is Required

 

Earthquake Insurance

 

 

 

When Does it Apply

 

If the property is in a high probability earthquake zone (i.e. Zone 3 or 4),
then GS Bank will require a Probable Maximum Loss (“PML”) study to be conducted
for each building. If the PML study reveals that the PML is less than 20% of the
replacement cost earthquake insurance will not be required

 

 

 

Amount of Coverage

 

If PML is greater than or equal to 20% of the replacement cost, then earthquake
insurance must be maintained at an amount equal to the PML percentage of the
replacement cost.

 

See “Business Income/Rent Loss” for coverage required

 

 

 

Maximum Deductible

 

5% of the total insured value as listed on the policy

 

--------------------------------------------------------------------------------


 

Loss Payee and Additional Insured Clause

 

GS Bank USA and the Investor Limited Partner and their successors and/or
assigns, ATIMA named as loss payees and additional insureds

 

Ordinance and Law Coverage

 

What is Required

 

Ordinance and Law Coverage

 

 

 

When Does it Apply

 

Properties that contain any type of non-conformance under current building,
zoning, or land use laws or ordinances.

 

 

 

Amount of Coverage

 

1. Coverage A - Loss of Undamaged Portion of the Building

· Equal to 100% of the full replacement cost of the Property less the damage
threshold of the local building ordinance. If threshold is not available, 100%
of the full replacement cost of the Property

2. Coverage B - Demolition Cost

· Minimum 10% of the replacement cost.

3. Coverage C - Increased Cost of Construction

· Minimum 10% of the replacement cost.

 

Commercial General Liability Insurance

 

What is Required

 

Commercial General Liability Insurance for bodily injury, property damage and
personal injury.

Coverage must include dedicated project limits if part of a master program.

 

 

 

Amount of Coverage

 

1. $1 million per occurrence/$2 million minimum general aggregate limit plus

2. Minimum Umbrella Liability Insurance (above the primary): $25 million

·

The minimum required coverage limit may be satisfied by adding any combination
of primary and umbrella/excess per occurrence and aggregate limits so that the
sum of both equals the sum of the limits required in 1. plus 2. above. Umbrella
coverage must sit above general liability, auto liability and employers
liability.

 

 

 

Maximum Deductibles

 

$10,000 total combined deductibles and self insured retentions

 

 

 

Additional Insured Clause

 

GS Bank USA and the Investor Limited Partner and their successors and/or
assigns, ATIMA named as additional insureds

 

Commercial Auto Liability Insurance

 

What is Required

 

Commercial Auto Liability Insurance that covers owned, non-owned, hired and/or
leased vehicles (whichever shall apply), including personal injury protection
and uninsured motorist liability.

 

--------------------------------------------------------------------------------


 

When Does it Apply

 

If the developer/sponsor uses cars, vans or trucks for business purposes,
Commercial Auto Liability Insurance must cover those vehicles.

 

 

 

Amount of Coverage

 

$1 million per occurrence

 

 

 

Maximum Deductible

 

$10,000

 

Workers’ Compensation

 

What is Required

 

Statutory Workers’ Compensation and Employer’s Liability Insurance

 

 

 

When Does it Apply

 

Where employees of the Borrower are required to be covered by workers’
compensation laws of the state where the Property is located.

 

 

 

Amount of Coverage

 

Employer’s Liability with a limit of $1 million

and

Statutory Limits for compensation

 

Terrorism Insurance

 

What is Required

 

Terrorism Insurance (if available, TRIA is acceptable). Coverage is required for
both the property and general liability policy.

 

 

 

When Does it Apply

 

For all properties

 

 

 

Amount of Coverage

 

·                  100% of the replacement cost of the property improvements

·                  See “Business Income/Rent Loss” for coverage required

 

 

 

Maximum Deductible

 

·                  Not more than the deductible of property insurance policy.

 

 

 

Loss Payee and Additional Insured Clause

 

GS Bank USA and the Investor Limited Partner and their successors and/or
assigns, ATIMA named as loss payees and additional insureds

 

Environmental / Pollution Legal Liability

 

What is Required

 

Pollution condition causes bodily injury or property damage to any party:
construction workers, project or existing facilities, employees, general public
or neighboring property owners. Owner has ultimate responsibility for clean-up,
transportation and disposal of toxic substances.

 

 

 

When Does it Apply

 

Will be reviewed on a case-by-case basis to determine if coverage is required.

 

 

 

Amount of Coverage

 

Will vary depending on the property condition

 

 

 

Maximum Deductible

 

$10,000

 

 

 

Additional Insured Clause

 

GS Bank USA and the Investor Limited Partner and their successors and/or
assigns, ATIMA named as additional insureds

 

--------------------------------------------------------------------------------


 

Sinkhole/Mine Subsidence Insurance

 

What is Required

 

Required for properties in areas prone to these geological phenomena.

 

 

 

When Does it Apply

 

Will be reviewed on a case-by-case basis to determine if coverage is required.

 

 

 

Amount of Coverage

 

See Property Insurance and Business Income/Rent Loss

 

 

 

Loss Payee and Additional Insured Clause

 

GS Bank USA and the Investor Limited Partner and their successors and/or
assigns, ATIMA named as loss payee and additional insureds

 

--------------------------------------------------------------------------------

 
